Exhibit 10.3

 

EXECUTION VERSION

 

 

364-DAY REVOLVING CREDIT AGREEMENT

 

DATED AS OF AUGUST 16, 2018

 

AMONG

 

WEATHERFORD INTERNATIONAL LTD.,
A BERMUDA EXEMPTED COMPANY

 

AND

 

THE OTHER BORROWERS PARTY HERETO,
AS BORROWERS,

 

WEATHERFORD INTERNATIONAL PLC,
AN IRISH PUBLIC LIMITED COMPANY,

 

THE LENDERS PARTY HERETO,

 

JPMORGAN CHASE BANK, N.A.,

 

AS ADMINISTRATIVE AGENT AND A SWINGLINE LENDER

 

AND

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

AS COLLATERAL AGENT

 

JPMORGAN CHASE BANK, N.A., WELLS FARGO SECURITIES, LLC,
CITIBANK, N.A., DEUTSCHE BANK SECURITIES INC.
AND
MORGAN STANLEY SENIOR FUNDING, INC.,
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS,

 

WELLS FARGO SECURITIES, LLC,
AS SYNDICATION AGENT,

 

AND

 

CITIBANK, N.A., DEUTSCHE BANK SECURITIES INC.
AND
MORGAN STANLEY SENIOR FUNDING, INC.,
AS CO-DOCUMENTATION AGENTS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS; ACCOUNTING TERMS; INTERPRETATION

 

 

 

Section 1.01

Definitions

1

Section 1.02

Types of Borrowings

48

Section 1.03

Accounting Terms; Changes in GAAP; Pro Forma Computations

48

Section 1.04

Pro Forma Calculations of Current Asset Coverage Ratio

49

Section 1.05

Interpretation

50

 

 

 

ARTICLE II

COMMITMENTS; LOANS

 

 

 

Section 2.01

Revolving Credit Loans

51

Section 2.02

Requests for Borrowings of Revolving Credit Loans

52

Section 2.03

Swingline Loans

53

Section 2.04

Funding of Borrowings

55

Section 2.05

Interest Elections

57

Section 2.06

Termination and Reduction of Commitments

58

Section 2.07

Repayment of Loans; Evidence of Debt

59

Section 2.08

Prepayment of Loans

60

Section 2.09

Fees

61

Section 2.10

Interest

61

Section 2.11

Alternate Rate of Interest

63

Section 2.12

Increased Costs

64

Section 2.13

Break Funding Payments

65

Section 2.14

Agreement to Defer Exercise of Right of Contribution, Etc.

66

Section 2.15

[RESERVED]

67

Section 2.16

[RESERVED]

67

Section 2.17

Defaulting Lenders

67

Section 2.18

Increase in Commitments

68

 

 

 

ARTICLE III

[RESERVED]

 

 

 

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; TAXES

 

 

 

Section 4.01

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

70

Section 4.02

Taxes/Additional Payments

72

Section 4.03

Mitigation Obligations; Replacement of Lenders

75

Section 4.04

Financial Assistance

76

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

CONDITIONS PRECEDENT

 

 

 

Section 5.01

Conditions Precedent to the Effective Date

77

Section 5.02

Conditions Precedent to Each Borrowing

81

 

 

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 6.01

Organization and Qualification

82

Section 6.02

Authorization, Validity, Etc.

82

Section 6.03

Governmental Consents, Etc.

83

Section 6.04

No Breach or Violation of Law or Agreements

83

Section 6.05

Litigation

83

Section 6.06

Information; No Material Adverse Change

84

Section 6.07

Investment Company Act; Margin Regulations

84

Section 6.08

ERISA

85

Section 6.09

Tax Returns and Payments

85

Section 6.10

Requirements of Law

85

Section 6.11

No Default

85

Section 6.12

Anti-Corruption Laws and Sanctions

85

Section 6.13

Properties

86

Section 6.14

No Restrictive Agreements

86

Section 6.15

Solvency

86

Section 6.16

Insurance

86

Section 6.17

Rank of Obligations

87

Section 6.18

EEA Financial Institutions

87

Section 6.19

Liens

87

Section 6.20

Security Interest in Collateral

87

Section 6.21

Current Assets and Current Liabilities

87

Section 6.22

Compliance with the Swiss Non-Bank Rules

87

 

 

 

ARTICLE VII

AFFIRMATIVE COVENANTS

 

 

 

Section 7.01

Information Covenants

88

Section 7.02

Books, Records and Inspections

91

Section 7.03

Insurance

91

Section 7.04

Payment of Taxes and other Claims

91

Section 7.05

Existence

92

Section 7.06

ERISA Compliance

92

Section 7.07

Compliance with Laws and Material Contractual Obligations

92

Section 7.08

Additional Guarantors; Additional Collateral; Additional Specified
Jurisdictions; Further Assurances

92

Section 7.09

Designation of Unrestricted Subsidiaries; Redesignation of Unrestricted
Subsidiaries as Restricted Subsidiaries

95

Section 7.10

More Favorable Financial Covenants

96

 

ii

--------------------------------------------------------------------------------


 

Section 7.11

Post-Closing Matters

97

Section 7.12

Compliance with the Swiss Non-Bank Rules

97

Section 7.13

Secured Facility Covenant

97

 

 

 

ARTICLE VIII

NEGATIVE COVENANTS

 

 

 

Section 8.01

Indebtedness

97

Section 8.02

Fundamental Changes

100

Section 8.03

Material Change in Business

102

Section 8.04

Liens

102

Section 8.05

Asset Dispositions

103

Section 8.06

Investments

105

Section 8.07

Swap Agreements

106

Section 8.08

Restricted Payments

107

Section 8.09

Financial Covenants

109

Section 8.10

Limitation on Transactions with Affiliates

109

Section 8.11

Restrictive Agreements

110

Section 8.12

Use of Proceeds

111

Section 8.13

Changes to Fiscal Year

111

Section 8.14

Amendments to Documents Governing Certain Indebtedness

111

Section 8.15

Limit on Credit Support Instruments

112

Section 8.16

Current Assets and Current Liabilities

112

 

 

 

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

 

 

 

Section 9.01

Events of Default and Remedies

112

Section 9.02

Right of Setoff

116

Section 9.03

Other Remedies

116

Section 9.04

Application of Moneys During Continuation of Event of Default

116

 

 

 

ARTICLE X

ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 

 

 

Section 10.01

Authorization and Action

117

Section 10.02

Liability of Agents

118

Section 10.03

Agents Individually

119

Section 10.04

Reliance by Agents

119

Section 10.05

Delegation of Duties

119

Section 10.06

Successor Agents

120

Section 10.07

Credit Decision

121

Section 10.08

Other Agents; Lead Arrangers

121

Section 10.09

Administrative Agent or Collateral Agent May File Proofs of Claim

121

Section 10.10

Collateral Agent

122

Section 10.11

Collateral Release Matters

122

Section 10.12

Credit Bidding

123

 

iii

--------------------------------------------------------------------------------


 

Section 10.13

Quebec Collateral Matters

124

Section 10.14

Dutch Collateral Matters

124

Section 10.15

Hungarian Collateral Matters

124

Section 10.16

Swiss Collateral Matters

125

Section 10.17

Intercreditor Agreement

126

Section 10.18

Certain ERISA Matters

126

 

 

 

ARTICLE XI

MISCELLANEOUS

 

 

 

Section 11.01

Waiver; Amendments; Joinder; Removal of Certain Borrowers; Release of
Guarantors; Release of Collateral

128

Section 11.02

Notices

132

Section 11.03

Expenses, Etc.

134

Section 11.04

Indemnity

135

Section 11.05

Successors and Assigns

137

Section 11.06

Confidentiality

141

Section 11.07

Survival

143

Section 11.08

Governing Law

143

Section 11.09

Independence of Covenants

143

Section 11.10

Counterparts; Integration; Effectiveness; Electronic Execution

143

Section 11.11

Severability

144

Section 11.12

Conflicts Between This Agreement and the Other Loan Documents

144

Section 11.13

Headings

144

Section 11.14

Limitation of Interest

144

Section 11.15

Submission to Jurisdiction; Consent to Service of Process

145

Section 11.16

Waiver of Jury Trial

146

Section 11.17

Judgment Currency

146

Section 11.18

USA Patriot Act

147

Section 11.19

Appointment for Perfection

147

Section 11.20

Payments Set Aside

147

Section 11.21

No Fiduciary Duty

147

Section 11.22

Release of Guarantors

148

Section 11.23

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

148

Section 11.24

Confirmation of Lender’s Status as a Swiss Qualifying Lender

149

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

EXHIBIT A

Form of Assignment and Assumption

EXHIBIT B-1

Form of Borrowing Request

EXHIBIT B-2

Form of Swingline Borrowing Request

EXHIBIT C

Form of Interest Election Request

EXHIBIT D-1

Form of Revolving Credit Note

EXHIBIT D-2

Form of Swingline Note

EXHIBIT E

[Reserved]

EXHIBIT F

[Reserved]

EXHIBIT G

Form of Compliance Certificate

EXHIBIT H

Form of Joinder Agreement

EXHIBIT I

Form of Assignee Certificate

EXHIBIT J

Form of Participant Certificate

EXHIBIT K

Form of Increasing Lender Supplement

EXHIBIT L

Form of Additional Lender Supplement

 

 

SCHEDULES

 

 

SCHEDULE 1.01A

Excluded Jurisdictions

SCHEDULE 1.01B

Initial Guarantors

SCHEDULE 2.01

Commitments

SCHEDULE 6.05

Disclosed Litigation

SCHEDULE 7.11

Post-Closing Matters

SCHEDULE 8.01

Existing Indebtedness

SCHEDULE 8.04

Existing Liens

SCHEDULE 8.06

Existing Investments

SCHEDULE 8.11

Existing Restrictive Agreements

 

v

--------------------------------------------------------------------------------


 

364-DAY REVOLVING CREDIT AGREEMENT

 

THIS 364-DAY REVOLVING CREDIT AGREEMENT, dated as of August 16, 2018, is among
WEATHERFORD INTERNATIONAL LTD., a Bermuda exempted company (“WIL-Bermuda”),
WEATHERFORD INTERNATIONAL plc, an Irish public limited company (“WIL-Ireland”),
the other Subsidiaries of WIL-Ireland from time to time party hereto, the
Lenders from time to time party hereto, JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders and as a Swingline Lender, and MORGAN
STANLEY SENIOR FUNDING, INC., as collateral agent for the Secured Parties.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
DEFINITIONS; ACCOUNTING TERMS; INTERPRETATION

 

SECTION 1.01                                      Definitions.  As used in this
Agreement the following terms shall have the following meanings:

 

“2020 Senior Notes” means the 5.125% Senior Notes due September 15, 2020 issued
by WIL-Bermuda.

 

“364-Day Revolving Credit Facility” means the senior secured second lien 364-day
revolving credit facility provided pursuant to this Agreement and the other Loan
Documents.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acceptable Deposit Account” means any deposit account that is (a) subject to a
deposit account control agreement in form and substance reasonably acceptable to
the Collateral Agent, which, subject to the terms of the Intercreditor
Agreement, establishes “control” (within the meaning of Section 9-104 of the
UCC) with respect to such deposit account by the Term Loan Agent on behalf of
the Term Loan Secured Parties and the Collateral Agent on behalf of the Secured
Parties and (b) subject to other documentation reasonably satisfactory to the
Administrative Agent that does not permit any withdrawals from such deposit
account except to Redeem any of the 2020 Senior Notes.

 

“Acquisition” means any acquisition (whether by purchase, merger, consolidation
or otherwise) of property or series of related acquisitions of property that
constitutes (i) assets comprising all or substantially all or any significant
portion of a business or operating unit of a business, or (ii) all or
substantially all of the Capital Stock of a Person.

 

“Added Optional Guarantor” shall have the meaning assigned to such term in
Section 7.08(f).

 

1

--------------------------------------------------------------------------------


 

“Additional Financial Covenant” means any affirmative or negative “maintenance”
financial covenant contained in any Other Debt Agreement applicable to
WIL-Ireland or any Restricted Subsidiary (regardless of whether such provision
is labeled or otherwise characterized as a “financial covenant”), including any
defined terms as used therein, the subject matter of which either (a) is similar
to that of any of the Financial Covenants or the related definitions contained
in this Agreement, but contains one or more percentages, amounts, formulas or
other provisions that are more restrictive  as to WIL-Ireland or any Restricted
Subsidiary or more beneficial to the holder or holders of any Indebtedness to
which such Other Debt Agreement relates than as set forth herein (and such
covenant or similar restriction shall be deemed an Additional Financial Covenant
only to the extent that it is more restrictive or more beneficial) or (b) is
different from the subject matter of any of the Financial Covenants or the
related definitions contained in this Agreement.

 

“Additional Lender” has the meaning specified in Section 2.18(a).

 

“Additional Lender Supplement” means an additional lender supplement entered
into by the Borrowers and any Additional Lender in the form of Exhibit L or any
other form reasonably acceptable to the Administrative Agent.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan in its capacity as administrative agent
for the Lenders and any successor in such capacity pursuant to Article X.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly, controls, is controlled by or is under direct or
indirect common control with, such specified Person.  For the purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlling” and “controlled”), when used with respect to any Person, means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.

 

“Affiliate Guaranty” means that certain Affiliate Guaranty, dated as of the
Effective Date, by and among WIL-Ireland and the other Guarantors party thereto
in favor of the Administrative Agent, for the benefit of itself and the other
holders of the Guaranteed Obligations.

 

“Agent Parties” has the meaning specified in Section 11.02(e)(ii).

 

“Aggregate Commitments” means, at any time, the sum of the Commitments of all
Lenders at such time.  The amount of the Aggregate Commitments as of the
Effective Date is $316,742,581.42.

 

“Agreed Swingline Rate” has the meaning specified in Section 2.03(a).

 

2

--------------------------------------------------------------------------------


 

“Agreement” means this 364-Day Revolving Credit Agreement.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day.  Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively.  For the avoidance of doubt, if the Alternate
Base Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“Angolan Bond Investment” means the purchase of Dollar-linked or
inflation-protected Angolan government sovereign bonds by WIL-Ireland or a
Restricted Subsidiary.

 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to WIL-Ireland or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Margin” means, for any day, with respect to any Eurodollar Loan or
ABR Loan, as the case may be, the applicable rate per annum set forth below
under the captions “LIBOR Margin” or “ABR Margin”, as the case may be, based
upon the Specified Senior Leverage Ratio as of the most recently ended Fiscal
Quarter for which financial statements are available:

 

Category

 

Specified Senior
Leverage Ratio

 

Facility Fee
Rate

 

LIBOR Margin

 

ABR Margin

 

Category 1

 

< 1.00 to 1.00

 

0.325

%

2.175

%

1.175

%

Category 2

 

> 1.00 to 1.00 but < 2.00 to 1.00

 

0.400

%

3.050

%

2.050

%

Category 3

 

> 2.00 to 1.00 but < 2.50 to 1.00

 

0.500

%

3.450

%

2.450

%

Category 4

 

> 2.50 to 1.00

 

0.750

%

3.950

%

2.950

%

 

If at any time WIL-Ireland fails to deliver the quarterly or annual financial
statements or related certificates required under this Agreement on or before
the date such statements or certificates are due, Category 4 shall be deemed
applicable for the period commencing three Business Days after such required
date of delivery and ending on the date which is three Business Days

 

3

--------------------------------------------------------------------------------


 

after such statements or certificates are actually delivered, after which the
Category shall be determined in accordance with the table above as applicable.

 

Except as otherwise provided in the paragraph below, adjustments, if any, to the
Category then in effect shall be effective three Business Days after the
Administrative Agent has received the applicable financial statements and
related certificates (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change).

 

Notwithstanding the foregoing, Category 1 shall be deemed to be applicable until
the Administrative Agent’s receipt of the applicable financial statements for
the Fiscal Quarter ended June 30, 2018 (it being understood and agreed that the
Category shall be adjusted for such Fiscal Quarter based on the computation of
the Specified Senior Leverage Ratio reflected in the compliance certificate
delivered for such Fiscal Quarter under the RCF Credit Agreement), and
adjustments to the Category then in effect shall thereafter be effected in
accordance with the preceding paragraphs.

 

“Applicable Percentage” means, with respect to any Lender, the percentage
(carried out to the twelfth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment; provided that at any time that a
Defaulting Lender shall exist, “Applicable Percentage” shall mean the percentage
of the Aggregate Commitments (disregarding any Defaulting Lender’s Commitment at
such time) represented by such Lender’s Commitment.  If all of the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
permitted hereunder and to any Lender’s status as a Defaulting Lender at the
time of determination.  The Applicable Percentage of each Lender as of the
Effective Date is set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

 

“Approved Fund” has the meaning specified in Section 11.05.

 

“Assignee Certificate” means a certificate executed by an assignee under an
Assignment and Assumption, substantially in the form of Exhibit I.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.05) and accepted by the Administrative Agent, in the form
of Exhibit A.

 

“Attributable Receivables Amount” means the amount of obligations outstanding
under receivables purchase facilities or factoring transactions on any date of
determination that would be characterized as principal if such facilities or
transactions were structured as secured lending transactions rather than as
purchases, whether such obligations would constitute on-balance sheet
Indebtedness or an off-balance sheet liability.

 

“Availability Period” means the period from the Effective Date to the earlier of
(a) the Maturity Date and (b) the date of termination of all of the Commitments.

 

4

--------------------------------------------------------------------------------


 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means each and any of the following bank services provided to
WIL-Ireland or any Restricted Subsidiary by any Lender or any of its
Affiliates:  (a) credit cards for commercial customers (including commercial
credit cards and purchasing cards), (b) stored value cards, (c) merchant
processing services and (d) treasury management services (including controlled
disbursement, automated clearinghouse transactions, return items, any direct
debit scheme or arrangement, overdrafts and interstate depository network
services).

 

“Banking Services Obligations” means any and all obligations of WIL-Ireland or
any Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, examiner, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof
so long as such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).

 

5

--------------------------------------------------------------------------------


 

“Board of Directors” means, with respect to any Person, the board of directors
(or other governing body) of such Person (or of its (managing) general partner
or managing member, as the case may be), or any committee thereof duly
authorized to act on behalf of such board of directors (or other governing
body).

 

“Borrowers” means, collectively, WIL-Bermuda and any other Persons from time to
time becoming Borrowers hereunder pursuant to Section 11.01(c), but excluding
any Persons who from time to time cease to be Borrowers hereunder pursuant to
Section 11.01(d).

 

“Borrowing” means (a) Revolving Credit Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Borrowing.

 

“Borrowing Request” means a request by a Borrower for a Borrowing of Revolving
Credit Loans in accordance with Section 2.02, which, if in writing, shall be
substantially in the form of Exhibit B-1.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

 

“Capital Lease” means, as to any Person, any lease in respect of which the
rental obligation of such Person constitutes a Capital Lease Obligation.

 

“Capital Lease Obligation” means, with respect to any Person, the obligation of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real or personal property that is required to be
classified and accounted for as a capital lease obligation on a balance sheet of
such Person under GAAP and, for purposes of this Agreement, the amount of such
obligation at any date shall be the capitalized amount thereof at such date,
determined in accordance with GAAP.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents (however designated) of such Person’s equity, including all common
stock and preferred stock, common shares and preference shares, any limited or
general partnership interests and any limited liability company membership
interests.

 

“Cash Collateralized LC Exposure” means, with respect to any Specified Letter of
Credit as of any date, the amount of cash collateral pledged to the applicable
issuing bank or institution that issued such Specified Letter of Credit as
security to cover reimbursement obligations of WIL-Ireland or any Restricted
Subsidiary in respect of such Specified Letter of Credit, excluding any such
cash collateral that is (a) in excess of the stated amount of such Specified
Letter of Credit or (b) designated solely for the purpose of paying or
reimbursing any amounts other than amounts drawn under such Specified Letter of
Credit.

 

6

--------------------------------------------------------------------------------


 

“Cash Equivalents” means:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

 

(c)                                  investments in certificates of deposit,
bankers’ acceptances and time deposits maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than thirty (30) days for securities described in
clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (c) above;

 

(e)                                  money market funds that (i) comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000; and

 

(f) in the case of any Restricted Subsidiary that is organized under the laws of
a jurisdiction outside the United States of America, other investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Restricted Subsidiary for cash
management purposes.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

 

“Change of Control” means an event or series of events by which: (a) in the case
of the Weatherford Parent Company, (i) any “person” (as such term is used in
Sections 13(d) and 14(d)

 

7

--------------------------------------------------------------------------------


 

of the Exchange Act as in effect on the Effective Date) or related persons
constituting a “group” (as such term is used in Rule 13d-5 under the Exchange
Act in effect on the Effective Date) is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, as in effect on the
Effective Date), directly or indirectly, of 50% or more of the total voting
power of the Voting Stock of the Weatherford Parent Company, except as a result
of a Redomestication; (ii) the shareholders of the Weatherford Parent Company
approve any plan of liquidation, winding up or dissolution of the Weatherford
Parent Company, except in connection with a Redomestication; (iii) the
Weatherford Parent Company Disposes of all or substantially all of its assets to
any Person other than an Obligor or a Restricted Subsidiary organized in a
Specified Jurisdiction that, concurrently with such Disposition, becomes a
Guarantor in accordance with Section 7.08(a), except in connection with a
Redomestication; or (iv) during any period of twelve consecutive months,
individuals who, at the beginning of such period, constituted the Board of
Directors of the Weatherford Parent Company (together with any new directors
whose appointment or election by such Board of Directors or whose nomination for
election by the shareholders of the Weatherford Parent Company, as applicable,
was approved by a vote of not less than a majority of the directors then still
in office who were either directors at the beginning of such period or whose
appointment, election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Directors of the
Weatherford Parent Company then in office, but excluding from the foregoing
clause any change in the composition or membership of the Board of Directors of
the Weatherford Parent Company resulting solely from the addition thereto or
removal therefrom of directors to the extent necessary for the Weatherford
Parent Company to comply with the United States Sarbanes Oxley Act of 2002 or
the rules and regulations of any stock exchange on which the Weatherford Parent
Company’s securities are listed, pursuant to the recommendation of the
Weatherford Parent Company’s legal counsel; or (b) in the case of any other
Obligor Party, except in a transaction permitted by Section 8.02, the
Weatherford Parent Company ceases to own, after giving effect to such event or
series of events, directly or indirectly, 100% of the issued and outstanding
Capital Stock of each class of such Obligor Party.

 

“Change of Control Event” means (a) the execution of any definitive agreement
which when fully performed by the parties thereto, would result in a Change of
Control; or (b) the commencement of a tender offer pursuant to Section 14(d) of
the Exchange Act that would result in a Change of Control if completed.

 

“Charges” has the meaning specified in Section 11.14.

 

“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.

 

“Collateral” means any and all property owned, leased or operated by a Secured
Obligor covered by the Collateral Documents and any and all other property of
any Secured Obligor, now existing or hereafter acquired, that may at any time be
or become subject to a security interest or other Lien in favor of the
Collateral Agent, on behalf of itself and the other Secured Parties, to secure
the Secured Obligations. For the avoidance of doubt, Collateral shall not
include Excluded Assets.

 

8

--------------------------------------------------------------------------------


 

“Collateral Agent” means Morgan Stanley Senior Funding, Inc., in its capacity as
the collateral agent for the Secured Parties under the Collateral Documents, and
any successor in such capacity pursuant to Section 10.06.

 

“Collateral Documents” means, collectively, the Security Agreements and all
other agreements, instruments and documents executed in connection with this
Agreement that are intended to create, perfect (or any analogous concept to the
extent perfection does not apply in the relevant jurisdiction) or evidence Liens
to secure the Secured Obligations, including all other security agreements,
pledge agreements, deeds, charges, deposit account control agreements,
securities account control agreements, financing statements and all other
written matter heretofore, now, or hereafter executed by any of the Secured
Obligors and delivered to the Collateral Agent that are intended to create,
perfect or evidence Liens to secure the Secured Obligations.

 

“Collateral Perfection Period” means the period from the Effective Date through
the date that is 50 days after the Effective Date.

 

“Collateral Transfer” means any transaction described in Section 8.02,
Section 8.05, Section 8.06 or Section 8.08 that requires, as a condition to
being permitted thereunder, pro forma compliance with the Current Asset Coverage
Ratio Covenant.

 

“Commitment Increase” has the meaning specified in Section 2.18(a).

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to (a) make Loans and (b) acquire participations in Swingline Loans, which
commitment will terminate on the Maturity Date (if not terminated earlier in
accordance with the terms hereof), in an aggregate principal amount set forth
opposite such Lender’s name on Schedule 2.01 under the heading “Commitment” or
in the Additional Lender Supplement or Assignment and Assumption pursuant to
which such Lender shall have provided or assumed its Commitment, as applicable,
as such amount may be (i) reduced from time to time pursuant to Section 2.06,
(ii) increased from time to time pursuant to Section 2.18 and (iii) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 4.03 or Section 11.05.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning specified in Section 11.02(e)(ii).

 

“Compliance Certificate” means with respect to any fiscal period, a certificate
of a Principal Financial Officer of WIL-Ireland substantially in the form of
Exhibit G, certifying as to (a) whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (b) setting forth reasonably detailed
calculations demonstrating compliance with the Financial Covenants for such
period, (c) attaching a summary report with respect to all Specified Letters of
Credit, including all undrawn amounts thereunder, as of the last day of such
period, (d) identifying all Material Specified Subsidiaries, (e) specifying
whether any Material Specified Subsidiaries are organized in jurisdictions other
than Specified Jurisdictions or Excluded Jurisdictions, (f) stating whether

 

9

--------------------------------------------------------------------------------


 

any change in GAAP or in the application thereof has occurred since the date of
WIL-Ireland’s consolidated financial statements most recently delivered pursuant
to Section 7.01(b) and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate and
(g) any changes to exhibits or schedules to any Collateral Document as required
by such Collateral Document.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes.

 

“Consolidated Adjusted EBITDA”  means, for any period and with respect to any
Reference Group, Consolidated Net Income of such Reference Group for such period
plus (a) the following expenses or charges (without duplication) and to the
extent deducted from revenues in determining Consolidated Net Income of such
Reference Group for such period: (i) Consolidated Interest Expense, (ii) expense
for income taxes, (iii) depreciation, (iv) amortization, (v) extraordinary or
non-recurring cash costs, expenses and charges, including those related to
(A) severance, cost savings, operating expense reductions, facilities closings,
percentage of completion contracts, consolidations, and integration costs and
other restructuring charges or reserves and (B) litigation, settlement and
judgment costs and expenses (provided that the aggregate amount of all amounts
added back pursuant to this clause (v) shall not exceed $100,000,000 for any
Testing Period), (vi) any non-cash losses or charges under Swap Agreements
resulting from the application of FASB ASC 815, (vii) non-cash compensation
expenses or costs related to any management equity plan or stock option plan or
any other management or employee benefit plan or agreement, (viii) fees,
expenses, premiums and similar charges incurred in connection with the Term Loan
Agreement, the RCF Credit Agreement, this Agreement and the Transactions, and
(ix) all other non-cash charges, expenses or losses minus, (b) the following
items of income or gains (without duplication) to the extent included in
Consolidated Net Income of such Reference Group for such period, (i) interest
income, (ii) income tax benefits (to the extent not netted from tax expense),
(iii) any cash payments made during such period in respect of non-cash items
described in clause (ix) above subsequent to the Fiscal Quarter in which such
non-cash expenses or losses were incurred (iv) any non-cash gains under Swap
Agreements resulting from the application of FASB ASC 815 and (v) all other
non-cash income or gains, all calculated for such Reference Group in accordance
with GAAP on a consolidated basis.  For the purposes of calculating Consolidated
Adjusted EBITDA of any Reference Group for any Testing Period if at any time
during such Testing Period any member of the applicable Reference Group shall
have made any Material Acquisition or Material Disposition, Consolidated
Adjusted EBITDA of such Reference Group for such Testing Period shall be
calculated after giving effect thereto on a pro forma basis as if such Material
Acquisition or Material Disposition had occurred on the first day of such
Testing Period.

 

“Consolidated Interest Expense” means, for any period and with respect to any
Reference Group, the interest expense (including interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of such
Reference Group calculated on a consolidated basis for such period with respect
to (a) all outstanding Indebtedness of such Reference Group and all outstanding
letters of credit, bank guaranties and bankers’ acceptances of such Reference
Group, in each case allocable to such period in accordance with GAAP (including
all commissions, discounts and other fees and charges owed with respect to
letters of

 

10

--------------------------------------------------------------------------------


 

credit and bankers acceptance financing; amortization of original issue discount
resulting from the issuance of indebtedness at less than par; financing fees
(including arrangement, amendment and contract fees), debt issuance costs,
commissions and expenses and, in each case, the amortization thereof; and net
costs under interest rate Swap Agreements to the extent such net costs are
allocable to such period in accordance with GAAP; but excluding any interest
that is paid in kind by adding the amount thereof to the principal amount of the
related Indebtedness) and (b) the interest, yield, discount or costs, as
applicable, payable on all Attributable Receivables Amounts of such Reference
Group and attributable to such period.  In the event that any member of such
Reference Group shall have completed a Material Acquisition or a Material
Disposition at any time during any Testing Period, Consolidated Interest Expense
shall be determined for such period on a pro forma basis as if such Material
Acquisition or Material Disposition, and any related incurrence or repayment of
Indebtedness, had occurred at the beginning of such Testing Period.

 

“Consolidated Net Income” means, for any period and with respect to any
Reference Group, the net income (or loss) of such Reference Group calculated in
accordance with GAAP on a consolidated basis (without duplication) for such
period; provided that there shall be excluded, without duplication: (a) the
income (or loss) of any Person accrued prior to the date such Person became a
Restricted Subsidiary of a member of such Reference Group, or is merged into or
consolidated with a member of such Reference Group or such Person’s assets are
acquired by any member of such Reference Group; (b) the income (or loss) of any
Person that is not a Restricted Subsidiary of any member of such Reference
Group, or that is accounted for by the equity method of accounting (provided
that Consolidated Net Income of such Reference Group for such period shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash or Cash Equivalents to any member of such Reference Group
by such Person during such period); (c) the undistributed earnings of any
Restricted Subsidiary of any member of such Reference Group to the extent that
the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary is not at the time permitted by operation of the terms of
its organizational documents or any contractual obligation (other than the Loan
Documents) or Requirement of Law applicable to such Restricted Subsidiary; and
(d) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
to the extent included in Consolidated Net Income of such Reference Group for
such period.

 

“Convertible Indebtedness” means Indebtedness of WIL-Ireland or any of its
Subsidiaries permitted to be incurred under the terms of this Agreement that is
either (a) convertible or exchangeable into ordinary shares of WIL-Ireland (and
cash in lieu of fractional shares) and/or cash (in an amount determined by
reference to the price of such ordinary shares) or (b) sold as units with call
options, warrants or rights to purchase (or substantially equivalent derivative
transactions) that are exercisable for ordinary shares of WIL-Ireland and/or
cash (in an amount determined by reference to the price of such common stock).

 

“Credit Party” means the Administrative Agent, any Swingline Lender or any other
Lender.

 

11

--------------------------------------------------------------------------------


 

“Current Asset Coverage Ratio” means, as of any date of determination, the ratio
of (a) Total Current Asset Value as of such date to (b) Total Measured Secured
Indebtedness as of such date.

 

“Current Asset Coverage Ratio Covenant” means the covenant set forth in
Section 8.09(d).

 

“Current Asset Coverage Ratio Test Date” means (a) the last day of each fiscal
quarter ending after the Effective Date and (b) if the Collateral Perfection
Period ends after September 30, 2018, the last day of the Collateral Perfection
Period.  In the case of clause (b) of the foregoing sentence, the Current Asset
Coverage Ratio will be tested as of the last day of the Collateral Perfection
Period (with compliance demonstrated at the time financial statements for the
Fiscal Quarter ending September 30, 2018 are required to be delivered) using
(i) the book value of the Collateral as of September 30, 2018 and (ii) Total
Measured Secured Indebtedness as of the last day of the Collateral Perfection
Period.

 

“Current Assets” means, as of any date of determination, all assets that would
be classified as current assets in accordance with GAAP as of such date.  For
purposes of this definition, “GAAP” means generally accepted accounting
principles in the United States set forth in the opinions and pronouncements of
the Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as may be
approved by a significant segment of the accounting profession of the United
States, as in effect from time to time.

 

“Current Liabilities” means, as of any date of determination, all liabilities
that would be classified as current liabilities in accordance with GAAP as of
such date.  For purposes of this definition, “GAAP” means generally accepted
accounting principles in the United States set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession of the
United States, as in effect from time to time.

 

“Default” means the occurrence of any event that with the giving of notice or
the passage of time or both would become an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Swingline Loans or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified any Obligor Party or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a

 

12

--------------------------------------------------------------------------------


 

condition precedent (specifically identified and including the particular
default, if any) to funding a Loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by any Obligor Party or any
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Swingline Loans
under this Agreement; provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Obligor Party’s or Credit Party’s
receipt of such certification in form and substance satisfactory to such Obligor
Party or such Credit Party, as applicable, and the Administrative Agent, or
(d) has become, or whose Lender Parent has become, the subject of a Bankruptcy
Event or a Bail-In Action.

 

“Dispose” means to sell, lease, assign, exchange, convey or otherwise transfer
(excluding the granting of a Lien on) any property.  “Disposition” has a meaning
correlative thereto.

 

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures or is mandatorily
redeemable for any consideration other than other Capital Stock (which would not
constitute Disqualified Capital Stock), pursuant to a sinking fund obligation or
otherwise, or (b) is convertible or exchangeable for Indebtedness or redeemable
for any consideration other than other Capital Stock (which would not constitute
Disqualified Capital Stock) at the option of the holder thereof, in whole or in
part, in each case (determined as of the date of issuance), on or prior to the
date that is 91 days after the latest to occur of (i) the RCF Maturity Date,
(ii) the Term Loan Maturity Date and (iii) the Maturity Date; provided that any
Capital Stock that would not constitute Disqualified Capital Stock but for
provisions thereof giving holders thereof (or the holders of any security into
which such Capital Stock is convertible or for which such Capital Stock is
exchangeable) the right to require the issuer thereof to redeem such Capital
Stock upon the occurrence of any Change of Control or any Disposition occurring
prior to the date that is 91 days after the latest to occur of (i) the RCF
Maturity Date, (ii) the Term Loan Maturity Date and (iii) the Maturity Date at
the time such Capital Stock is issued shall not constitute Disqualified Capital
Stock if such Capital Stock provides that the issuer thereof will not redeem any
such Capital Stock pursuant to such provisions prior to Payment in Full.

 

“Dollars”, “dollars” and “$” means the lawful currency of the United States of
America.

 

“Domestic Subsidiary” means a Subsidiary of WIL-Ireland organized under the laws
of a jurisdiction located in the United States of America.

 

“Dutch Collateral Party” means each Obligor that agrees to provide security
governed by Netherlands law.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

13

--------------------------------------------------------------------------------


 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which each party hereto has executed and
delivered this Agreement and the other conditions set forth in Section 5.01 are
first satisfied (or waived in accordance with Section 11.01).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.

 

“Eligible Current Assets Collateral Grantor” means any Obligor (or Person that
will become an Obligor within the time period provided in Section 7.08) that
(a) is organized under the laws of the United States, Australia, Bermuda, the
British Virgin Islands, England, Norway or Switzerland or, at the election of
WIL-Bermuda, any other Specified Jurisdiction (including, without limitation,
Canada) that is reasonably acceptable to the Administrative Agent and the
Collateral Agent and (b) is, or concurrently with its execution of any
Collateral Documents will become, a Term Loan Secured Obligor under the Term
Loan Documents.

 

“Environmental Laws” means all Requirements of Law, relating in any way to the
protection of the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety with respect to exposure to Hazardous Materials.

 

“Environmental Liability” means any liability  (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of WIL-Ireland or any of its Subsidiaries resulting from (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into

 

14

--------------------------------------------------------------------------------


 

the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time, and all rules, regulations, rulings and
interpretations adopted by the U.S. Department of Labor thereunder.

 

“ERISA Affiliate” means (a) each member of a controlled group of corporations
and each trade or business (whether or not incorporated) under common control
which, together with WIL-Ireland or any Borrower, would be treated as a single
employer at any time within the preceding six years under Section 414 of the
Code and (b) any Subsidiary of any of the Obligors.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA) with respect to a Plan, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by WIL-Ireland, any Borrower or any ERISA Affiliate of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by WIL-Ireland, any Borrower or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or to appoint a trustee to administer any Plan; (f) the
incurrence by WIL-Ireland, any Borrower or any ERISA Affiliate of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (g)  the receipt by any Multiemployer Plan from WIL-Ireland,
any Borrower or any ERISA Affiliate of any notice, concerning the imposition
upon WIL-Ireland, any Borrower or any ERISA Affiliate of Withdrawal Liability or
a determination that a Multiemployer Plan is, or is expected to be, insolvent or
is subject to the requirements for plans in endangered, critical or critical and
declining status under Section 432 of the Code or Section 305 of ERISA; or
(h) any Foreign Plan Event.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excess Cash Flow” means, for any Fiscal Quarter, the excess, if any, of (a) the
sum, without duplication, of (i) Consolidated Net Income for the WIL-Ireland
Group for such Fiscal Quarter, (ii) the amount of all non-cash charges
(including depreciation and amortization) deducted in arriving at such
Consolidated Net Income, (iii) decreases in Working Capital for such Fiscal
Quarter, and (iv) the aggregate net amount of non-cash loss on the disposition
of property by WIL-Ireland and its Restricted Subsidiaries during such Fiscal
Quarter (other than sales of inventory in the ordinary course of business), to
the extent deducted in arriving at such

 

15

--------------------------------------------------------------------------------


 

Consolidated Net Income over (b) the sum, without duplication, of (i) the amount
of all non-cash credits included in arriving at such Consolidated Net Income,
(ii) the aggregate amount actually paid by WIL-Ireland and its Restricted
Subsidiaries in cash during such Fiscal Quarter on account of capital
expenditures, (iii) the aggregate amount of all regularly scheduled principal
payments of Long-Term Debt (including the Term Loans) of WIL-Ireland and its
Restricted Subsidiaries made during such Fiscal Quarter (other than in respect
of any revolving credit facility to the extent there is not an equivalent
permanent reduction in commitments thereunder), (iv) increases in Working
Capital for such Fiscal Quarter, and (v) the aggregate net amount of non-cash
gain on the disposition of property by WIL-Ireland and its Restricted
Subsidiaries during such Fiscal Quarter (other than sales of inventory in the
ordinary course of business), to the extent included in arriving at such
Consolidated Net Income; provided that (A) in the case of clause (b)(ii), such
amount shall exclude the principal amount of Indebtedness incurred in connection
with such expenditures and (B) in the case of clauses (b)(ii) and (b)(iii), such
amounts shall exclude any such expenditures or payments financed with insurance
proceeds, issuances of Capital Stock by WIL-Ireland (other than Disqualified
Capital Stock), or the proceeds of Dispositions of assets.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Excluded Account” means (a) any deposit account of a Secured Obligor, including
the funds on deposit therein, that is used solely for payroll funding and other
employee wage and benefit payments (including flexible spending accounts), tax
payments, escrow or trust purposes, or any other fiduciary purpose and (b) any
deposit account of a Secured Obligor, including the funds on deposit therein,
that has been pledged to secure Indebtedness or other obligations to the extent
permitted by Section 8.04 and is exclusively used for such purpose.

 

“Excluded Assets” means, collectively, (a) any real property; (b) any contract,
instrument, lease, licenses, agreement or other document to the extent that the
grant of a security interest therein would (in each case until any required
consent or waiver shall have been obtained) result in a violation, breach,
termination (or a right of termination) or default under such contract,
instrument, lease, license, agreement or other document (including pursuant to
any “change of control” or similar provision); provided, however, that any such
asset will only constitute an Excluded Asset under this clause (b) to the extent
such violation or breach, termination (or right of termination) or default would
not be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC (or any successor provision or provisions) of any relevant jurisdiction
or any other applicable law; and provided further that any such asset shall
cease to constitute an Excluded Asset at such time as the condition causing such
violation, breach, termination (or right of termination) or default no longer
exists (whether by ineffectiveness, lapse, termination or consent) and, to the
extent severable, the security interest granted under the applicable Collateral
Document shall attach immediately to any portion of such right that does not
result in any of the consequences specified in this clause (b); (c) any
property, to the extent the granting of a Lien therein is prohibited by any
Requirement of Law or would require governmental or third-party (other than the
Obligors or their Subsidiaries) consent, approval, license or authorization not
obtained (other than to the extent that such prohibition would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other applicable
provisions of the UCC of any relevant jurisdiction or any other applicable law);

 

16

--------------------------------------------------------------------------------


 

provided that, immediately upon the ineffectiveness, lapse or termination of
such prohibition or the granting of such governmental or third-party consent,
approval, license or authorization, as applicable, such assets shall
automatically constitute Collateral (but only to the extent such assets do not
otherwise constitute Excluded Assets hereunder); (d) motor vehicles and other
assets subject to certificates of title, except to the extent a Lien therein can
be perfected by the filing of a UCC financing statement; (e) Commercial Tort
Claims to the extent that the reasonably predicted value thereof is less than
$10,000,000 individually or in the aggregate; (f) any intent-to-use trademark
application prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with respect thereto, to the extent (if any) that, and solely during the
period (if any) in which, the grant of a security interest therein would impair
the validity or enforceability of such intent-to-use trademark application under
any Requirement of Law; (g) other customary exclusions under applicable local
law or in applicable local jurisdictions consented to by the Administrative
Agent or the Collateral Agent and set forth in the Collateral Documents;
(h) shares of WIL-Ireland that have been repurchased and are being held as
treasury shares but not cancelled; (i) for the avoidance of doubt, any assets
owned by, or the ownership interests in, any Unrestricted Subsidiary (which
shall in no event constitute Collateral, nor shall any Unrestricted Subsidiary
be an Obligor); (j) any leasehold interests in real property; (k) any asset or
property, the granting of a security interest in which would result in material
adverse tax consequences to any Obligor as reasonably determined by the Borrower
and consented to by the Administrative Agent such consent not to be unreasonably
withheld or delayed; (l) any interests in partnerships, joint ventures and
non-wholly-owned Subsidiaries which cannot be pledged without the consent of one
or more third parties other than any Obligor or any Subsidiary thereof (after
giving effect to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law) (until any required consent or waiver shall have been obtained);
provided that, immediately upon the ineffectiveness, lapse or termination of
such prohibition or the granting of such third-party consent or waiver, as
applicable, such assets shall automatically constitute Collateral (but only to
the extent such assets do not otherwise constitute Excluded Assets hereunder);
(m) Excluded Accounts; (n) those assets as to which the Administrative Agent
agrees (in consultation with the Borrower) that the cost of obtaining such a
security interest or perfection thereof are excessive in relation to the benefit
to the Secured Parties of the security to be afforded thereby; (o) Capital Stock
in any Subsidiary; and (p) prior to the repayment in full and termination of the
Term Loan Agreement, assets which are not subject to a Lien in favor of the Term
Loan Agent for the benefit of the Term Loan Secured Parties.

 

“Excluded Jurisdictions” means the countries or other jurisdictions identified
on Schedule 1.01A hereto.

 

“Excluded Swap Obligation” means, with respect to any Obligor, any Specified
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Obligor of, or the grant by such Obligor of a security interest to secure,
such Specified Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Obligor’s failure for any
reason to constitute an ECP at the time the guarantee of such Obligor or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation.  If a Specified Swap Obligation arises

 

17

--------------------------------------------------------------------------------


 

under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower or Guarantor under any Loan Document, (a) any taxes imposed on
(or measured by reference to, in whole or in part) its income, profits, capital
or net worth (but excluding withholding Taxes for purposes of this
subsection (a) only) (i) by the United States of America, or  by the
jurisdiction under the laws of which such recipient is organized or resident or
in which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located or (ii) that are Other Connection
Taxes, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which a Borrower, the
Administrative Agent, any Lender or any other such recipient is located or
otherwise conducting business activity, (c) in the case of a Lender (other than
an assignee pursuant to an assignment required by WIL-Bermuda under
Section 4.03(b)), any withholding tax that is imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement (or designates
a new lending office) or would have been so imposed if a Borrower were a United
States corporation, except to the extent that such Lender (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from such Borrower with respect to
such withholding tax pursuant to Section 4.02(a), (d) in the case of any Lender
that becomes a party to this Agreement after the date hereof (or designates a
new lending office after the date hereof) without the prior written consent of
WIL to the extent required by Section 11.05 (other than (i) a Lender that
becomes a party to this Agreement or designates a new lending office when an
Event of Default has occurred and is continuing, (ii) a Lender that designates a
new lending office after the date hereof pursuant to Section 4.03(a), (iii) an
assignee pursuant to an assignment by a Lender under Section 4.03(a), and
(iv) an assignee pursuant to an assignment required by WIL-Bermuda under
Section 4.03(b)), any withholding tax that is imposed on amounts payable to such
Lender pursuant to any Loan Document (and including any additional withholding
tax that is imposed on amounts payable to such Lender as a result of a change in
treaty, law or regulation), (e) in the case of a Lender, any withholding tax
imposed on amounts payable to such Lender immediately after it changes its
jurisdiction of organization and/or tax residency, except to the extent payments
to, or for the benefit of, such Lender were subject to a withholding tax for
which an Obligor was responsible immediately prior to the Lender’s change in
jurisdiction and/or tax residency, (f) any withholding tax attributable to such
Lender’s failure to comply with Section 4.02(c) or Section 4.02(e) and (g) any
United States federal withholding Taxes imposed by FATCA.

 

“Existing RCF Credit Agreement” means the RCF Credit Agreement as in effect on
the Effective Date, prior to giving effect to RCF Amendment No. 3.

 

“Existing Senior Notes” means, collectively, (a) the 6.800% Senior Notes due
June 15, 2037 issued by WIL-Delaware, (b) the 6.500% Senior Notes due August 1,
2036 issued by WIL-Bermuda, (c) the 7.000% Senior Notes due March 15, 2038
issued by WIL-Bermuda, (d) the 9.875% Senior Notes due March 1, 2039 issued by
WIL-Bermuda, (e) the 2020 Senior Notes, (f) the 6.750% Senior Notes due
September 15, 2040 issued by WIL-Bermuda, (g) the 4.500%

 

18

--------------------------------------------------------------------------------


 

Senior Notes due April 15, 2022 issued by WIL-Bermuda, (h) the 5.950% Senior
Notes due April 15, 2042 issued by WIL-Bermuda, (i) the 5.875% Exchangeable
Senior Notes due July 1, 2021 issued by WIL-Bermuda, (j) the 7.75% Senior Notes
due June 15, 2021 issued by WIL-Bermuda, (k) the 8.25% Senior Notes due June 15,
2023 issued by WIL-Bermuda, (l) the 9.875% Senior Notes due February 15, 2024
issued by WIL-Bermuda and (m) the 9.875% Senior Notes due March 1, 2025 issued
by WIL-Delaware.

 

“Existing Senior Notes Indentures” means, collectively, (a) that certain
Indenture, dated as of June 18, 2007, among WIL-Delaware, as issuer,
WIL-Bermuda, as guarantor, and Deutsche Bank Trust Company Americas, as trustee,
and (b) that certain Indenture, dated as of October 1, 2003, among WIL-Bermuda,
as issuer, WIL-Delaware, as guarantor, and Deutsche Bank Trust Company Americas,
as trustee, in each case, as supplemented or otherwise modified by all
supplemental indentures thereto or any other document supplementing or modifying
the terms of such Indentures prior to the Effective Date.  In addition, to the
extent the Borrower enters into any other indenture after the Effective Date
that contains a negative pledge covenant similar to that found in Section 10.5
of each Indenture described in the immediately preceding sentence, the term
“Existing Senior Notes Indentures” shall be deem to include each such other
indenture (in addition to the Indentures described in the immediately preceding
sentence).

 

“Facility Fee Rate” means, for any day, with respect to any Lender, the per
annum rate set forth in the definition of the term “Applicable Margin” under the
heading “Facility Fee Rate”, based upon the Specified Senior Leverage Ratio as
of the most recently ended Fiscal Quarter for which financial statements are
available.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any Intergovernmental Agreement
as defined in Treasury Regulation Section 1.1471-1T(b)(67) or any successor
provisions.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.  For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

 

“Financial Covenants” means those covenants set forth in Section 8.09 and any
Additional Financial Covenants included in this Agreement from time to time
pursuant to Section 7.10.

 

“Fiscal Quarter” means a Fiscal Quarter of WIL-Ireland, ending on the last day
of each March, June, September and December.

 

“Fiscal Year” means a Fiscal Year of WIL-Ireland, ending on December 31 of each
year.

 

19

--------------------------------------------------------------------------------


 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof.

 

“Foreign Plan” means any employee pension benefit plan (within the meaning of
Section 3(2) of ERISA, whether or not subject to ERISA) that is not subject to
United States law, that is maintained or contributed to by WIL-Ireland, any
Borrower or any ERISA Affiliate or with respect to which WIL-Ireland, any
Borrower or any ERISA Affiliate may have any liability.

 

“Foreign Plan Event” means with respect to any Foreign Plan, (i) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any employer or employee contributions required by applicable law or by the
terms of such Foreign Plan, (ii) the failure to register or loss of good
standing with applicable regulatory authorities of any such Foreign Plan
required to be registered, (iii) the failure of any Foreign Plan to comply with
any material provisions of applicable law and regulations or with the material
terms of such Foreign Plan, or (iv) a final determination that WIL-Ireland, any
Borrower or any ERISA Affiliate are responsible for a deficit or funding
shortfall in a Foreign Plan.

 

“Foreign Subsidiary” means any Subsidiary of WIL-Ireland which is not a Domestic
Subsidiary.

 

“Funded Indebtedness” means, with respect to any Reference Group as of any date,
the sum, without duplication, of (a) all Indebtedness of the type described in
clauses (a), (b), (d) and (g) of the definition thereof of any member of such
Reference Group, other than any such Indebtedness that is Subordinated, and
(b) all Guarantees by any member of such Reference Group with respect to any of
the foregoing types of Indebtedness (whether or not the primary obligor is a
member of such Reference Group), other than any such Guarantee that is
Subordinated.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time as set forth in the opinions, statements
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and the Financial Accounting Standards Board.

 

“Governmental Authority” means the government of any Specified Jurisdiction or
any other nation and any political subdivision of any of the foregoing, whether
state or local, and any central bank, agency, authority, instrumentality,
regulatory body, department, commission, board, bureau, court, tribunal or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person means any guaranty or other contingent liability
of such Person (other than any endorsement for collection or deposit in the
ordinary course of business), direct or indirect, with respect to any
Indebtedness of another Person, through an agreement or otherwise, including
(a) any other endorsement or discount with recourse or undertaking substantially
equivalent to or having economic effect similar to a guarantee in respect of any
such Indebtedness, (b) any agreement (i) to pay or purchase, or to advance or
supply funds for the primary purpose of the payment or purchase of, any such
Indebtedness, (ii) to purchase securities or to purchase, sell or lease
property, products, materials or supplies, or transportation

 

20

--------------------------------------------------------------------------------


 

or services, with the primary purpose of enabling such other Person to pay any
such Indebtedness or (iii) to make any loan, advance or capital contribution to
or other investment in, or to otherwise provide funds to or for, such other
Person in respect of enabling such Person to satisfy any such Indebtedness
(including any liability for a dividend, stock liquidation payment or expense)
or to assure a minimum equity, working capital or other balance sheet condition
in respect of any such Indebtedness, and (c) any obligations of such Person as
an account party in respect of any letter of credit or bank guaranty issued to
support any such Indebtedness; provided, however, that notwithstanding the
foregoing, support letters delivered for audit purposes (to the extent
consistent with past practices of WIL-Ireland and its Restricted Subsidiaries)
and performance guarantees shall not be considered Guarantees pursuant to this
definition.  The amount of any Guarantee shall be an amount equal to the lesser
of the stated or determinable amount of the primary Indebtedness in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by such Person
in good faith.

 

“Guaranteed Obligations” has the meaning assigned to such term in the Affiliate
Guaranty.

 

“Guarantors” means each Holdco Guarantor and each other Restricted Subsidiary
that enters into a Guaranty Agreement with respect to the Guaranteed
Obligations.  The Guarantors as of the Effective Date, including a reference to
whether such Guarantors will be Secured Obligors on the Effective Date or are
required to become Secured Obligors pursuant to Section 7.11, are set forth on
Schedule 1.01B.

 

“Guaranty Agreements” means, collectively, (a) the Affiliate Guaranty and
(b) any other guaranty agreement in form and substance reasonably satisfactory
to the Administrative Agent in favor of the Administrative Agent, for the
benefit of itself and the other holders of the Guaranteed Obligations, in any
such case, pursuant to which any Person guarantees the Guaranteed Obligations.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas and all other substances or wastes of any
nature regulated pursuant to any Environmental Law.

 

“Holdco Guarantor” means each of WIL-Ireland, WIL-Delaware, Weatherford
Investment Inc., a Delaware corporation, Weatherford International Holding
(Bermuda) Ltd., a Bermuda exempted company, Weatherford Bermuda Holdings Ltd., a
Bermuda exempted company, and Weatherford Products GmbH, a Switzerland limited
liability company.

 

“Hostile Acquisition” means (a) the acquisition of the Capital Stock of a Person
through a tender offer or similar solicitation of the owners of such Capital
Stock which has not been approved (prior to such acquisition) by the board of
directors (or any other applicable governing body) of such Person or by similar
action if such Person is not a corporation and (b) any such acquisition as to
which such approval has been withdrawn.

 

“Hungary Pledge Registries” has the meaning specified in Article X.

 

21

--------------------------------------------------------------------------------


 

“Hypothecary Representative” has the meaning specified in Article X.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Incorporated Financial Covenant” has the meaning specified in Section 7.10(b).

 

“Increase Effective Date” has the meaning specified in Section 2.18(b).

 

“Increasing Lender” has the meaning specified in Section 2.18(a).

 

“Increasing Lender Supplement” means an increasing lender supplement entered
into by the Borrowers and any Increasing Lender in the form of Exhibit K or any
other form reasonably acceptable to the Administrative Agent.

 

“Incremental Commitment” has the meaning specified in Section 2.18(a).

 

“Incremental Commitment Cap” has the meaning specified in Section 2.18(a).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (whether or not the recourse of the lender is to
the whole of the assets of such Person or only to a portion thereof), including
obligations evidenced by a bond, note, debenture or similar instrument, (b) all
non-contingent reimbursement obligations of such Person in respect of letters of
credit, bank guaranties, bankers’ acceptances, bid bonds, surety bonds,
performance bonds, customs bonds, advance payment bonds and similar instruments,
(c) all obligations of such Person for the balance deferred and unpaid of the
purchase price for any property or services (except for trade payables or other
obligations arising in the ordinary course of business that are not more than 90
days past due or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP);
(d) all Capital Lease Obligations of such Person; (e) all Indebtedness (as
described in the other clauses of this definition) of others secured by a
consensual Lien on property owned or acquired by such Person (whether or not the
Indebtedness secured thereby has been assumed); (f) all Guarantees by such
Person of the Indebtedness (as described in the other clauses of this
definition) of any other Person (including, for the avoidance of doubt, any
Subsidiary or other Affiliate of such Person or any third party that is not
affiliated with such Person); and (g) all Disqualified Capital Stock of such
Person.  The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

 

“Indemnified Taxes” means any Taxes imposed on or with respect to any payment
made by or on account of any obligation of any Borrower or Guarantor under any
Loan Document, other than Excluded Taxes and Other Taxes.

 

“Indemnitee” has the meaning specified in Section 11.04.

 

22

--------------------------------------------------------------------------------


 

“Initial Collateral Perfection Period” means the period from the Effective Date
through the date that is 20 days after the Effective Date.

 

“Initial Secured Obligor” means each Guarantor that becomes a Secured Obligor on
the Effective Date.

 

“Intercreditor Agreement” means, collectively (a) that certain Intercreditor
Agreement dated as of the date hereof by and among the Term Loan Agent, the
Collateral Agent, WIL-Ireland, WIL-Bermuda and the Secured Obligors from time to
time party thereto and (b) any additional instrument, document, agreement
(including any supplemental intercreditor agreement), filing or certification,
each in form and substance reasonably satisfactory to the Collateral Agent and
that the Term Loan Agent reasonably requires to be executed, delivered or
obtained (whether by a Secured Obligor, the Term Loan Secured Parties or any
other Person) under the laws of any Specified Jurisdiction in order for the
Liens securing the Secured Obligations to be subordinated to the Liens securing
the Term Loan Obligations to the reasonable satisfaction of the Term Loan Agent.

 

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.05, which, if in writing, shall be
substantially in the form of Exhibit C.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid.

 

“Interest Period” means, with respect to a Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three or
six months (or, with the consent of each Lender, twelve months) thereafter, as a
Borrower may elect; provided that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Borrowing of Revolving Credit Loans, thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Impacted Interest Period, the
rate per annum determined by the Administrative Agent (which determination shall
be conclusive and

 

23

--------------------------------------------------------------------------------


 

binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between:  (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period and (b) the LIBO
Screen Rate for the shortest period (for which the LIBO Screen Rate is available
for the applicable currency) that exceeds the Impacted Interest Period, in each
case, at such time; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

 

“Investment” means, as applied to any Person, any direct or indirect
(a) purchase or other acquisition (including pursuant to any merger or
consolidation with any Person) of any Capital Stock, evidences of Indebtedness
or other securities of any other Person, (b) loan or advance made by such Person
to any other Person, (c) Guarantee, assumption or other incurrence of liability
by such Person of or for any Indebtedness of any other Person, (d) capital
contribution or other investment by such Person in any other Person or
(e) purchase or other acquisition (in one transaction or a series of
transactions) of any assets of any other Person constituting a business unit.

 

“ISDA” means the International Swaps and Derivatives Association, Inc.

 

“JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.

 

“Land Rig Sale” means the Disposition of all or a portion of the land drilling
business of WIL-Ireland and its Subsidiaries.

 

“Lead Arrangers” means JPMorgan, Wells Fargo Securities, LLC, Citibank, N.A.,
Deutsche Bank Securities Inc. and Morgan Stanley Senior Funding, Inc.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means each Person listed on Schedule 2.01 and any other Person that
(a) shall have become a party hereto pursuant to an Assignment and Assumption or
other documentation contemplated hereby, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption, or (b) provides
all or a portion of any Incremental Commitments in accordance with
Section 2.18.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the LIBO Screen Rate at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided
that if a LIBO Screen Rate shall not be available at such time for such Interest
Period (the “Impacted Interest Period”), then the LIBO Rate for such Interest
Period shall be the Interpolated Rate.  It is understood and agreed that all of
the terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.11.

 

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE

 

24

--------------------------------------------------------------------------------


 

Benchmark Administration (or any other Person that takes over the administration
of such rate for Dollars) for a period equal in length to such Interest Period
as displayed on such day and time on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, or any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time selected by the Administrative Agent
in its reasonable discretion), provided that if the LIBO Screen Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.  When determining the rate for a period which is less than the
shortest period for which the LIBO Screen Rate is available, the LIBO Screen
Rate for purposes of this definition shall be deemed to be the overnight screen
rate where “overnight screen rate” means the overnight rate determined by the
Administrative Agent from such service as the Administrative Agent may select.

 

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind, including any conditional sale or other title
retention agreement or any lease (excluding, however, any lease that is not a
Capital Lease) in the nature thereof (whether voluntary or involuntary and
whether imposed or created by operation of law or otherwise); provided that
“Lien” shall not include or cover setoff rights and other standard arrangements
for netting payment obligations in the settlement of obligations arising under
(i) ISDA standard documents or agreements otherwise customary in swap or hedging
transactions, (ii) deposit, securities and commodity accounts and (iii) Banking
Services.

 

“Loan” means a Revolving Credit Loan or a Swingline Loan, as the context may
require.

 

“Loan Documents” means, collectively, this Agreement, any Notes issued pursuant
to this Agreement, the Guaranty Agreements, the Collateral Documents, the
Intercreditor Agreement, each Increasing Lender Supplement, each Additional
Lender Supplement, all instruments, certificates and agreements now or hereafter
executed or delivered by any Obligor to the Administrative Agent, the Collateral
Agent or any Lender pursuant to or in connection with any of the foregoing, and
all amendments, modifications, renewals, extensions, increases and
rearrangements of, and substitutions for, any of the foregoing.

 

“Long-Term Debt” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

 

“Material Acquisition” means, with respect to any Reference Group, any
acquisition of property permitted hereunder (other than an acquisition of
property in the ordinary course of business) involving the payment of
consideration by any member of such Reference Group in excess of $20,000,000.

 

“Material Adverse Effect” means, relative to any occurrence of whatever nature
(including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding) and after taking into account actual
insurance coverage and effective indemnification with respect to such
occurrence, (a) a material adverse effect on the financial condition, business,
assets or operations of WIL-Ireland and its Restricted Subsidiaries, taken as a
whole, or (b) a material adverse effect on (i) the ability of the Obligors to
collectively perform their payment or other material obligations hereunder or
under the Notes and other Loan

 

25

--------------------------------------------------------------------------------


 

Documents or (ii) the ability of the Administrative Agent or the Lenders to
realize the material benefits intended to be provided by the Obligors under the
Loan Documents.

 

“Material Disposition” means, with respect to any Reference Group, any
Disposition of property that involves the receipt of consideration by any member
of such Reference Group in excess of $20,000,000.

 

“Material Indebtedness” means (a) the Term Loan Facility, (b) the RCF,
(c) Indebtedness (other than the Loans) of any one or more of WIL-Ireland and
its Restricted Subsidiaries in an aggregate principal amount exceeding
$100,000,000 and (d) obligations in respect of one or more Swap Agreements of
any one or more of WIL-Ireland and its Restricted Subsidiaries in an aggregate
principal amount exceeding $100,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of WIL-Ireland or any
Restricted Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that
WIL-Ireland or such Restricted Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

 

“Material Specified Subsidiary” means (a) any Restricted Subsidiary that,
together with its own consolidated Restricted Subsidiaries, as of the last day
of any Fiscal Quarter ended for which financial statements have been delivered
pursuant to Section 7.01(a) or Section 7.01(b) of this Agreement (i) had assets
representing more than 2.5% of the Total Specified Asset Value as of such date
or (ii) generated more than 2.5% of Consolidated Adjusted EBITDA of the
Specified Group for the four consecutive Fiscal Quarter period ending on such
date and (b) any Restricted Subsidiary organized in a Specified Jurisdiction
that is a primary obligor or provides a Guarantee of any overdraft facility,
working capital facility, letter of credit facility or other cash management
facility that, if fully utilized, would provide for extensions of credit in an
aggregate amount of $20,000,000 or more.

 

“Material Subsidiary” means (a) each Material Specified Subsidiary and (b) each
other Restricted Subsidiary that, together with its own consolidated Restricted
Subsidiaries, either (i) has total assets in excess of 5% of the total assets of
WIL-Ireland and its consolidated Restricted Subsidiaries or (ii) has gross
revenues in excess of 5% of the consolidated gross revenues of WIL-Ireland and
its consolidated Restricted Subsidiaries based, in each case, on the most recent
audited consolidated financial statements of WIL-Ireland.  Notwithstanding the
foregoing, WIL-Delaware and WIL-Bermuda shall be deemed to be Material
Subsidiaries.

 

“Maturity Date” means August 15, 2019.

 

“Maximum Rate” has the meaning specified in Section 11.14.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.

 

“Multiemployer Plan” means any plan covered by Title IV of ERISA which is a
“multiemployer plan” (as such term is defined in Section 4001(a)(3) of ERISA).

 

26

--------------------------------------------------------------------------------


 

“Net Cash Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans and loans under the RCF Credit Agreement) secured by such
asset or otherwise subject to mandatory prepayment as a result of such event,
(iii) the amount of all taxes paid (or reasonably estimated to be payable) and
the amount of any reserves established to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year that are directly attributable to such event (as
determined reasonably and in good faith by a Principal Financial Officer of
WIL-Ireland) and (iv) the proceeds of business interruption insurance to the
extent compensation for lost revenue.

 

“New Weatherford Parent” has the meaning specified in clause (c) of the
definition of the term “Redomestication”.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of each Lender or each
affected Lender in accordance with the terms of Section 11.01 and (ii) has been
approved by the Required Lenders.

 

“Note” means a Revolving Credit Note or a Swingline Note, as the context may
require.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligations” means, collectively, all unpaid principal of and accrued and
unpaid interest on the Loans, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
administration, examinership, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), obligations and
liabilities of any of WIL-Ireland and its Subsidiaries to any of the Lenders,
the Administrative Agent, the Collateral Agent or any Indemnitee, individually
or collectively (whether existing on the Effective Date or arising thereafter,
direct or indirect, joint or several, absolute or contingent,

 

27

--------------------------------------------------------------------------------


 

matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise) arising or incurred under this
Agreement or any of the other Loan Documents or otherwise in respect of any of
the Loans.

 

“Obligors” means the Obligor Parties and the Guarantors, and “Obligor” means any
of them.

 

“Obligor Parties” means the Borrowers and WIL-Ireland, and “Obligor Party” means
any of them.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Debt Agreement” means any agreement, instrument or other document
governing any Indebtedness for borrowed money of any Obligor (other than
intercompany Indebtedness).

 

“Other Subsidiaries Group” means, collectively, all of the Restricted
Subsidiaries of WIL-Ireland that are not Specified Group Members.

 

“Other Subsidiaries Group Member” means any member of the Other Subsidiaries
Group.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies, other than
Excluded Taxes, arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement, but
only to the extent that any of the foregoing is imposed by (i) Bermuda,
Switzerland, the United States or any other jurisdiction in which any Borrower
is organized or is resident for tax purposes or any other jurisdiction in which
WIL-Bermuda is Redomesticated or is resident for tax purposes with respect to a
Foreign Lender, or (ii) Bermuda, Switzerland, or any other jurisdiction in which
any Borrower is organized or is resident for tax purposes or any other
jurisdiction (other than the United States) in which WIL-Bermuda is
Redomesticated or is resident for tax purposes with respect to a Lender which is
not a Foreign Lender.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.—managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Parallel Debt” has the meaning specified in Section 10.14.

 

28

--------------------------------------------------------------------------------


 

“Participant” has the meaning specified in Section 11.05(c).

 

“Participant Certificate” means a certificate executed by a Participant,
substantially in the form of Exhibit J.

 

“Participant Register” has the meaning specified in Section 11.05(c).

 

“PATRIOT Act” has the meaning specified in Section 11.18.

 

“Paying Borrower” has the meaning specified in Section 2.14.

 

“Payment in Full” means the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder and all
other amounts payable under the Loan Documents (other than contingent
indemnification obligations as to which no claim has been received by any
Obligor) shall have been paid in full in cash.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Acquisition” means any Acquisition (other than a Hostile Acquisition)
by WIL-Ireland or a Restricted Subsidiary if (a) at the time of and immediately
after giving effect thereto, (i) no Default has occurred and is continuing or
would result therefrom, (ii) WIL-Ireland and its Restricted Subsidiaries are in
compliance with Section 8.03 and (iii) WIL-Ireland is in compliance, on a
pro forma basis, with the Financial Covenants recomputed as of the last day of
the most recently ended Fiscal Quarter of the Borrower for which financial
statements are available, as if such Acquisition (and any related incurrence or
repayment of Indebtedness, with any new Indebtedness being deemed to be
amortized over the applicable Testing Period in accordance with its terms) had
occurred on the first day of the applicable Testing Period and, if the aggregate
consideration paid in respect of such Acquisition exceeds $50,000,000,
WIL-Ireland shall have delivered to the Administrative Agent a certificate of a
Principal Financial Officer to such effect, together with all relevant financial
information, statements and projections reasonably requested by the
Administrative Agent, (b) all actions required to be taken with respect to such
acquired or newly formed Subsidiary under Section 7.08 shall have been taken or
will be taken within the time periods set forth therein, (c) if such Acquisition
involves a merger, consolidation or amalgamation of WIL-Ireland or a Restricted
Subsidiary with any other Person, such Acquisition is permitted under
Section 8.02, and (d) the aggregate consideration paid in respect of such
Acquisition, when taken together with the aggregate consideration paid in
respect of all other Acquisitions consummated since the RCF Effective Date, does
not exceed (i) with respect to Acquisitions consummated by any of the Other
Subsidiaries Group Members, $100,000,000, and (ii) with respect to Acquisitions
consummated by WIL-Ireland and any of the Specified Group Members, the Permitted
Acquisitions Basket at the time of such Acquisition.

 

“Permitted Acquisitions Basket” means, at any date of determination, an amount
equal to the sum of (a) $200,000,000 plus (b) if such date is on or after the
first anniversary of the RCF Effective Date, $200,000,000 plus (c) if such date
is on or after the second anniversary of the RCF Effective Date, $200,000,000,
plus (d) the amount of net cash proceeds from issuances of

 

29

--------------------------------------------------------------------------------


 

Capital Stock (other than Disqualified Capital Stock) by WIL-Ireland to the
extent such net cash proceeds are used to pay consideration in respect of
Acquisitions.

 

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on the ordinary shares of
WIL-Ireland purchased by WIL-Ireland or any of its Subsidiaries in connection
with any Convertible Indebtedness; provided that the purchase price for such
Permitted Bond Hedge Transaction, less the proceeds received by WIL-Ireland or
any of its Subsidiaries from the sale of any related Permitted Warrant
Transaction, does not exceed the net proceeds received by WIL-Ireland or any of
its Subsidiaries from the sale of the Convertible Indebtedness issued in
connection with such Permitted Bond Hedge Transaction.

 

“Permitted Customer Notes Disposition” means the Disposition (including the sale
of a participation) by any Restricted Subsidiary that is organized in a
jurisdiction other than a Specified Jurisdiction to a third party of (or in) any
Receivables that were originated by such Restricted Subsidiary in the ordinary
course of business and have been converted, exchanged or novated into one or
more promissory notes or similar instruments.

 

“Permitted Existing Indebtedness” means (i) the Indebtedness of WIL-Ireland and
its Restricted Subsidiaries (other than Indebtedness of the type described in
Section 8.01(m)) existing as of the Effective Date and identified on Schedule
8.01 and (ii) the Existing Senior Notes.

 

“Permitted Factoring Customers” means the Persons identified to the
Administrative Agent in writing on or prior to the Effective Date, as such
Persons may be updated from time to time by WIL-Ireland with the approval of the
Administrative Agent.

 

“Permitted Factoring Transaction Documents” means each of the documents and
agreements entered into in connection with any Permitted Factoring Transaction.

 

“Permitted Factoring Transactions” means receivables purchase facilities and
factoring transactions entered into by WIL-Ireland or any Restricted Subsidiary
with respect to Receivables originated by WIL-Ireland or such Restricted
Subsidiary in the ordinary course of business and owing by one or more Permitted
Factoring Customers, which receivables purchase facilities and factoring
transaction give rise to Attributable Receivables Amounts that are non-recourse
to WIL-Ireland and its Restricted Subsidiaries other than limited recourse
customary for receivables purchase facilities and factoring transactions of the
same kind, provided that (i) the aggregate face amount of all receivables sold
or transferred pursuant to Permitted Factoring Transactions shall not exceed
$400,000,000 in any Fiscal Year and (ii) the aggregate face amount of all
receivables sold or transferred pursuant to Permitted Factoring Transactions
shall not exceed $100,000,000 during any Fiscal Quarter.

 

“Permitted Liens” means, without duplication:

 

(a)                                 Liens for Taxes or unpaid utilities (i) not
yet delinquent or which can thereafter be paid without penalty, (ii) which are
being contested in good faith by appropriate proceedings (provided that, with
respect to Taxes referenced in this clause (ii), adequate reserves with respect

 

30

--------------------------------------------------------------------------------


 

thereto are maintained on the books of WIL-Ireland or its Subsidiaries, to the
extent required by GAAP) or (iii) imposed by any foreign Governmental Authority
and attaching solely to assets with a fair market value not in excess of
$50,000,000 in the aggregate at any one time;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business and not overdue for a period of more than 60 days or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made to the extent required by GAAP;

 

(c)                                  pledges or deposits made in compliance
with, or deemed trusts arising in connection with, workers’ compensation,
unemployment insurance, old age benefits, pension, employment or other social
security laws or regulations;

 

(d)                                 easements, rights-of-way, use restrictions,
minor defects or irregularities in title, reservations (including reservations
in any original grant from any government of any land or interests therein and
statutory exceptions to title) and other similar encumbrances incurred in the
ordinary course of business which, in the aggregate, are not substantial in
amount and which do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of WIL-Ireland or any of its Restricted Subsidiaries;

 

(e)                                  judgment and attachment Liens not giving
rise to an Event of Default or Liens created by or existing from any litigation
or legal proceeding that are currently being contested in good faith by
appropriate proceedings, promptly instituted and diligently conducted, and for
which adequate reserves have been made to the extent required by GAAP;

 

(f)                                   Liens on the assets (and related insurance
proceeds) of any entity or asset (and related insurance proceeds) existing at
the time such asset or entity is acquired by WIL-Ireland or any of its
Restricted Subsidiaries, whether by merger, amalgamation, consolidation,
purchase of assets or otherwise; provided that (i) such Liens are not created,
incurred or assumed by such entity in contemplation of such entity’s being
acquired by WIL-Ireland or any of its Restricted Subsidiaries, (ii) such Liens
do not extend to any other assets of WIL-Ireland or any of its Restricted
Subsidiaries and (iii) the Indebtedness secured by such Liens is permitted
pursuant to this Agreement;

 

(g)                                  Liens on fixed or capital assets acquired,
constructed or improved by WIL-Ireland or any Restricted Subsidiary; provided
that (i) such Liens secure Indebtedness permitted by Section 8.01(m), (ii) such
Liens and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such fixed or capital assets and
(iv) such Liens shall not at any time encumber any property (other than proceeds
from associated insurances and proceeds of, improvements, accessions and
upgrades to, and related contracts, intangibles and other assets incidental to
or arising from, the property so acquired, constructed or improved) other than
the property financed by such Indebtedness;

 

31

--------------------------------------------------------------------------------


 

(h)                                 (i) Liens incurred to secure the performance
of tenders, bids, leases, statutory obligations, surety and appeal bonds,
government contracts, performance and return-of-money bonds and other
obligations of a like nature incurred in the ordinary course of business;
provided that no Liens incurred under this sub-clause (i) shall secure
obligations for the payment of borrowed money, and (ii) Liens solely on cash and
Cash Equivalents not to exceed $50,000,000 at any one time securing letters of
credit, letter of credit facilities, bank guaranties, bank guarantee facilities
or similar instruments or facilities supporting the obligations described in the
preceding sub-clause (i);

 

(i)                                     leases or subleases granted to others
not interfering in any material respect with the business of WIL-Ireland or any
of its Restricted Subsidiaries;

 

(j)                                    Liens to secure obligations arising from
statutory or regulatory requirements;

 

(k)                                 any interest or title of a lessor in
property (and proceeds (including proceeds from insurance) of, and improvements,
accessions and upgrades to, such property) subject to any Capital Lease
Obligation or operating lease which obligation or lease, in each case, is
permitted under this Agreement;

 

(l)                                     Liens in favor of collecting or payor
banks having a right of setoff, revocation, refund or chargeback with respect to
money or instruments of WIL-Ireland or any of its Restricted Subsidiaries on
deposit with or in possession of such bank;

 

(m)                             Liens on the cash deposited in an Acceptable
Deposit Account pursuant to the definition of “Extended Maturity Date” (as
defined in the RCF Credit Agreement);

 

(n)                                 Liens solely on any cash earnest money
deposits or escrow arrangements made by WIL-Ireland or any of its Restricted
Subsidiaries in connection with any letter of intent or purchase agreement
relating to any acquisition of property permitted hereunder; and

 

(o)                                 extensions, renewals and replacements of any
Lien permitted by any of the preceding clauses, so long as (i) the principal
amount of any debt secured thereby is not increased (other than to the extent of
any amounts incurred to pay costs of any such extension, renewal or replacement)
and (ii) such Lien does not extend to any additional assets (other than
improvements and accessions to, and replacements of, the assets originally
subject to such Lien).

 

“Permitted Refinancing Indebtedness” means Indebtedness (for purposes of this
definition, “New Indebtedness”) incurred in exchange for, or the proceeds of
which are used to extend, refinance, replace, defease, discharge, refund or
otherwise retire for value any other Indebtedness (for purposes of this
definition, the “Refinanced Indebtedness”), provided that (a) the aggregate
principal amount (or accreted value, in the case of Indebtedness issued with
original issue discount) of the New Indebtedness (including undrawn or available
committed amounts) does not exceed the sum of (i) the aggregate principal amount
(or accreted value, in the case of Indebtedness issued with original issue
discount) then outstanding of the Refinanced Indebtedness (including undrawn or
available committed amounts, which for purposes of Refinancing Indebtedness of
the type described in Section 8.01(b)(ii), shall be deemed to be $1,500,000,000)
plus (ii) an amount necessary to pay all accrued (including, for purposes of

 

32

--------------------------------------------------------------------------------


 

defeasance, future accrued) and unpaid interest on the Refinanced Indebtedness
and any fees, premiums and expenses related to such exchange or refinancing;
(b) the New Indebtedness has a stated maturity that is no earlier than the
stated maturity date of the Refinanced Indebtedness; (c) the New Indebtedness
has a Weighted Average Life to Maturity that is no shorter than the Weighted
Average Life to Maturity of the Refinanced Indebtedness; (d) the New
Indebtedness is not incurred or Guaranteed by any Person that was not an obligor
on the Refinanced Indebtedness; provided that (i) in the event that the
Refinanced Indebtedness is of the type described in Section 8.01(b), the New
Indebtedness may be Guaranteed by any Obligor and (ii) in the event that the
Refinanced Indebtedness is of the type described in clause (i) of the definition
of “Permitted Existing Indebtedness”, the New Indebtedness may be incurred or
Guaranteed by WIL-Ireland, WIL-Bermuda, WIL-Delaware or any Other Subsidiaries
Group Member; and (e) if the Refinanced Indebtedness is subordinated in right of
payment to the Obligations, the New Indebtedness is subordinated in right of
payment to the Obligations to at least the same extent as the Refinanced
Indebtedness.

 

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on WIL-Ireland’s
ordinary shares sold by WIL-Ireland substantially concurrently with any purchase
by WIL-Ireland or any of its Subsidiaries of a related Permitted Bond Hedge
Transaction.

 

“Person” means any individual, corporation, company, limited or general
partnership, limited liability company, joint venture, association, joint stock
company, trust, unincorporated organization or other entity, or any Governmental
Authority.

 

“Plan” means an employee pension benefit plan, as defined in Section 3(2) of
ERISA, which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code or Section 302 of ERISA and at any time
within the preceding six years has been (a) sponsored, maintained or contributed
to by WIL-Ireland, any Borrower or any ERISA Affiliate for employees of
WIL-Ireland, any Borrower or any ERISA Affiliate or (b) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which WIL-Ireland, any Borrower or any
ERISA Affiliate is or was then making or accruing an obligation to make
contributions.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“PPSA” means the Personal Property Securities Act 2009 (Cth) of Australia.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan (for so long as it is the Administrative Agent) or any
successor administrative agent pursuant to Article X as its prime rate in effect
at its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced by the
such Person as being effective.

 

“Principal Financial Officer” means, with respect to any Obligor Party, any
director, any manager, the chief financial officer, the treasurer or the
principal accounting officer of such Obligor Party.

 

33

--------------------------------------------------------------------------------


 

“Priority Perfected Collateral” means any Collateral that is subject to a valid
and perfected (or any analogous concept to the extent perfection does not apply
in the relevant jurisdiction) Lien having first priority except as contemplated
by the Intercreditor Agreement, subject to the Liens permitted by Section 8.04
(other than Liens specified in clause (g) and, to the extent securing Capital
Lease Obligations, clause (k) of the definition of “Permitted Liens”), in favor
of the Collateral Agent to secure the Secured Obligations but only to the extent
that the Secured Parties do not share, and are not required to share, such Lien
equally and ratably with any of the Existing Senior Notes.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“RCF” means the senior unsecured revolving credit facility provided pursuant to
the RCF Credit Agreement and the other RCF Loan Documents.

 

“RCF Agent” means JPMorgan, in its capacity as administrative agent under the
RCF Credit Agreement or any successor or substitute administrative agent
thereunder.

 

“RCF Amendment No. 3” means that certain Amendment No. 3 to Amended and Restated
Credit Agreement entered into as of the Effective Date by and among WIL-Ireland,
WIL-Bermuda, WOFS Assurance Limited, WIL-Delaware, the lenders signatory
thereto, the RCF Agent and the other parties thereto, pursuant to which, among
other things, WIL-Bermuda and the other parties to the Existing RCF Credit
Agreement shall effect a reduction of commitments under the Existing RCF Credit
Agreement.

 

“RCF Commitments” means the Extended Commitments (as defined in the RCF Credit
Agreement).

 

“RCF Credit Agreement” means the Amended and Restated Credit Agreement dated as
of May 9, 2016 among WIL-Bermuda, WOFS Assurance Limited, WIL-Ireland, the
lenders party thereto, the issuing banks party thereto, JPMorgan, as swingline
lender, and JPMorgan, as administrative agent (as amended by that certain
Amendment No. 1 to Amended and Restated Credit Agreement, dated as of July 19,
2016, that certain Amendment No. 2 to Amended and Restated Credit Agreement,
dated as of April 17, 2017, that certain Joinder Agreement, dated as of
September 7, 2017, and RCF Amendment No. 3, and as may be further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time subject to Section 1.05(a)(v)).

 

“RCF Effective Date” means May 9, 2016.

 

“RCF Incremental Commitment” means an Incremental Commitment (as defined in the
RCF Credit Agreement) or similar increase of commitments under the RCF Credit
Agreement.

 

“RCF Loan Documents” means the Loan Documents (as defined in the RCF Credit
Agreement).

 

34

--------------------------------------------------------------------------------


 

“RCF Maturity Date” means the Extended Maturity Date (as defined in the RCF
Credit Agreement).

 

“RCF Obligations” means the Guaranteed Obligations (as defined in the RCF Credit
Agreement).

 

“RCF Swingline Loans” means the Swingline Loans (as defined in the RCF Credit
Agreement).

 

“Receivables” means any right to payment of WIL-Ireland or any Restricted
Subsidiary created by or arising from sales of goods, leases of goods or the
rendition of services rendered no matter how evidenced whether or not earned by
performance (whether constituting accounts, general intangibles, chattel paper
or otherwise).

 

“Receivables Related Security” means all contracts, contract rights, guarantees
and other obligations related to Receivables, all proceeds and collections of
Receivables and all other assets and security of a type that are customarily
sold or transferred in connection with receivables purchase facilities and
factoring transactions of a type that could constitute Permitted Factoring
Transactions.

 

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

 

“Redemption” means, with respect to any Indebtedness, the redemption, purchase,
defeasance, prepayment or other acquisition or retirement for value of such
Indebtedness.  The term “Redeem” has a meaning correlative thereto.

 

“Redomestication” means:

 

(a)                                 any amalgamation, merger, plan or scheme of
arrangement, exchange offer, business combination, reincorporation,
reorganization, consolidation or similar action of the Weatherford Parent
Company with or into any other person (as such term is used in Section 13(d) of
the Exchange Act), or of any other person (as such term is used in
Section 13(d) of the Exchange Act) with or into the Weatherford Parent Company,
or the sale, distribution or other disposition (other than by lease) of all or
substantially all of the properties or assets of the Weatherford Parent Company
and its Subsidiaries taken as a whole to any other person (as such term is used
in Section 13(d) of the Exchange Act);

 

(b)                                 any continuation, discontinuation,
domestication, redomestication, amalgamation, merger, plan or scheme of
arrangement, exchange offer, business combination, reincorporation,
reorganization consolidation or similar action of the Weatherford Parent
Company, pursuant to the law of the jurisdiction of its organization and of any
other jurisdiction; or

 

(c)                                  the formation of a Person that becomes, as
part of the transaction or series of related transactions, the direct or
indirect owner of 100% of the voting shares of the Weatherford Parent Company
(the “New Weatherford Parent”);

 

35

--------------------------------------------------------------------------------


 

if, as a result thereof:

 

(x)                                 in the case of any action specified in
clause (a), the entity that is the surviving, resulting or continuing Person in
such amalgamation, merger, plan or scheme of arrangement, exchange offer,
business combination, reincorporation, reorganization, consolidation or similar
action, or the transferee in such sale, distribution or other disposition;

 

(y)                                 in the case of any action specified in
clause (b), the entity that constituted the Weatherford Parent Company
immediately prior thereto (but disregarding for this purpose any change in its
jurisdiction of organization); or

 

(z)                                  in the case of any action specified in
clause (c), the New Weatherford Parent,

 

(in any such case the “Surviving Person”) is a corporation or other entity,
validly incorporated or formed and existing in good standing (to the extent the
concept of good standing is applicable) (1) under the laws of the State of
Delaware or another State of the United States, the United Kingdom, Switzerland
or The Kingdom of the Netherlands, (2) under the laws of any other member
country of the European Union (but only to the extent that (x) each Lender can
legally do business with, and receive Guarantees (and payments in respect
thereof) from, an entity organized in such member country and (y) doing business
with and receiving Guarantees (and payments in respect thereof) from such entity
would not result in any material adverse tax, regulatory or legal consequences
to any Lender) or (3) with the consent of all of the Lenders (such consent not
to be unreasonably withheld), under the laws of any other jurisdiction; provided
that (I) each class of Capital Stock of the Surviving Person issued and
outstanding immediately following such action, and giving effect thereto, shall
be beneficially owned by substantially the same Persons, in substantially the
same percentages, as was the Capital Stock of the entity constituting the
Weatherford Parent Company immediately prior thereto (provided that in no event
shall a Change of Control (disregarding the phrase “except as a result of a
Redomestication” contained in clause (a)(i) of the definition of “Change of
Control” for these purposes) result from any of the actions specified in
clauses (a) through (c) above) and (II) the Surviving Person shall have
delivered to the Administrative Agent:

 

(i)                                     a certificate to the effect that, both
before and after giving effect to such transaction, no Default or Event of
Default exists;

 

(ii)                                  an opinion, reasonably satisfactory in
form, scope and substance to the Administrative Agent, of counsel reasonably
satisfactory to the Administrative Agent, addressing such matters in connection
with the Redomestication as the Administrative Agent or any Lender may
reasonably request;

 

(iii)                               if applicable, the documents required by
Section 8.02(b); and

 

(iv)                              if the Surviving Person is the New Weatherford
Parent, (A) an instrument whereby such Person unconditionally guarantees the
Obligations for the benefit of the Credit Parties and (B) an instrument whereby
such Person becomes a party to this Agreement and assumes all rights and
obligations hereunder of the entity constituting the Weatherford Parent

 

36

--------------------------------------------------------------------------------


 

Company immediately prior to the transactions described above, in each case in
form and substance reasonably satisfactory to the Administrative Agent.

 

“Reference Group” means the Specified Group, the WIL-Ireland Group or the Other
Subsidiaries Group, as applicable.

 

“Register” has the meaning specified in Section 11.05(b)(iv).

 

“Regulation D” means Regulation D of the Board (respecting reserve
requirements), as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.

 

“Regulation T” means Regulation T of the Board (respecting eligible securities
and margin requirements), as the same is from time to time in effect, and all
official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board (respecting margin credit
extended by banks), as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board (respecting borrowers who obtain
margin credit), as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than fifty percent (50%) of the sum of
the Total Revolving Credit Exposure and unused Commitments at such time;
provided that the Revolving Credit Exposure of, and unused Commitment of, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” means, with respect to any Obligor, any director, any
manager, the president, the chief financial officer, the treasurer, the
principal accounting officer or any vice president with responsibility for
financial or accounting matters of such Obligor, or an individual specifically
authorized by the Board of Directors of such Obligor to sign on behalf of such
Obligor.

 

“Restricted Obligations” has the meaning specified in Section 4.04(a).

 

37

--------------------------------------------------------------------------------


 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) on account of any Capital Stock of
WIL-Ireland or any Restricted Subsidiary, (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Capital Stock of WIL-Ireland or any Restricted Subsidiary,
(c) any voluntary Redemption of any Indebtedness prior to the stated maturity
thereof or (d) any payment in violation of any subordination terms of any
Indebtedness.

 

“Restricted Payment Basket” means, at any time, an amount equal to 50% of the
cumulative amount of Excess Cash Flow of WIL-Ireland and its Restricted
Subsidiaries for each Fiscal Quarter ending on or after the RCF Effective Date
and prior to such time (taken as one accounting period), commencing with the
Fiscal Quarter ending June 30, 2016.

 

“Restricted Subsidiary” means any Subsidiary of WIL-Ireland that is not an
Unrestricted Subsidiary.  For the avoidance of doubt, each Borrower and each
Guarantor (other than WIL-Ireland) shall be a Restricted Subsidiary.

 

“Restrictive Agreement” means any agreement or other arrangement that prohibits,
limits, restricts or imposes any condition upon (a) the ability of any Obligor
or any Specified Group Member to create, incur or permit to exist any Lien upon
any of its property or assets (i) in favor of the Collateral Agent and the other
Secured Parties to secure any of the Secured Obligations or (ii) in favor of the
Term Loan Agent and the Term Loan Secured Parties to secure any of the Term Loan
Obligations or (iii) in favor of the RCF Agent and other holders of the RCF
Obligations to secure any of the RCF Obligations or (b) the ability of any
Specified Group Member to pay any dividends or other distributions with respect
to its Capital Stock to, or to make or repay any loans or advances to, or to
Dispose of any assets to, any Obligor or any other Specified Group Member that
is located in a Specified Jurisdiction, or, in each case, which requires the
consent of any other Person in connection therewith.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Revolving Credit
Loans at such time plus (b) such Lender’s Swingline Exposure at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(a).

 

“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Lender evidencing the Revolving Credit Loans made by such Lender,
substantially in the form of Exhibit D-1.

 

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc., or
any successor to the ratings agency business thereof.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

 

38

--------------------------------------------------------------------------------


 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, the Hong Kong Monetary Authority, Her Majesty’s Treasury of
the United Kingdom, the Australian Department of Foreign Affairs and Trade or
any other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the
U.S. Department of the Treasury or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, Her Majesty’s Treasury of
the United Kingdom, any European Union member state, the Hong Kong Monetary
Authority, the Australian Commonwealth Government or any other relevant
sanctions authority.

 

“SEC” means the United States Securities and Exchange Commission, or any
governmental authority succeeding to the functions of said Commission.

 

“Secured Obligations” means (a) the Borrowers’ obligations to repay all unpaid
principal of the Loans, (b) all Obligations (including Obligations described in
any other clause of this definition) constituting Current Liabilities
(including, without limitation, accrued and unpaid interest on the Loans and
accrued and unpaid fees and expenses, reimbursements and indemnities (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
administration, examinership, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) owing under this
Agreement or any of the Loan Documents, in each case under this clause (b), to
the extent constituting Current Liabilities), and (c) to the extent not
constituting Debt (as defined in each of the Existing Senior Notes Indentures),
(i) all Obligations (including Obligations described in any other clause of this
definition) and (ii) all Swap Obligations and Banking Services Obligations owing
to one or more Lenders or their respective Affiliates; provided that the term
“Secured Obligations” shall not include, with respect to any Obligor, any
Excluded Swap Obligations of such Obligor.

 

“Secured Obligor” means, at any time, any Eligible Current Assets Collateral
Grantor that has granted Liens on Collateral to secure the Secured Obligations
on the Effective Date, as required by Section 7.11 or at WIL-Bermuda’s election
in accordance with Section 7.08, in each case, to the extent that such Eligible
Current Assets Collateral Grantor has any such Liens in effect at such time.

 

“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender in respect of its Loans, (ii) the
Administrative Agent, the Collateral Agent and the Lenders in respect of all
other present and future obligations and liabilities constituting Secured
Obligations of WIL-Ireland and each Restricted Subsidiary of every type and
description arising under or in connection with this Agreement or any other Loan
Document, (iii) each Lender and Affiliate of such Lender in respect of Swap
Obligations and Banking Services Obligations constituting Secured Obligations
entered into with such Person by WIL-

 

39

--------------------------------------------------------------------------------


 

Ireland or any Restricted Subsidiary, (iv) each Indemnitee in respect of the
obligations and liabilities constituting Secured Obligations of the Borrowers to
such Person hereunder and under the other Loan Documents, and (v) their
respective successors and (in the case of a Lender, permitted) transferees and
assigns.

 

“Security Agreements” means, collectively, (a) the US Security Agreement and
(b) any other security agreement, charge or other similar agreement (in form and
substance satisfactory to the Collateral Agent and the Administrative Agent) in
favor of the Collateral Agent for the benefit of itself and the other Secured
Parties, in any such case, pursuant to which any Secured Obligor grants Liens on
the property of such Secured Obligor to secure the Secured Obligations.

 

“Solvent” means, in reference to any Person as of any date, (i) the fair value
of the assets of such Person, at a fair valuation, will, as of such date, exceed
its debts and liabilities (subordinated, contingent or otherwise); (ii) the
present fair saleable value of the property of such Person will, as of such
date, be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities (subordinated, contingent or
otherwise), as such debts and other liabilities become absolute and matured;
(iii) such Person will, as of such date, be able to pay its debts and
liabilities (subordinated, contingent or otherwise), as such debts and
liabilities become absolute and matured; and (iv) such Person will not, as of
such date, have unreasonably small capital with which to conduct the business in
which it is engaged as such business is now conducted and is proposed to be
conducted after the Effective Date.

 

“Specified Asset Coverage Ratio” means, as of any date of determination, the
ratio of (a) Total Specified Asset Value as of such date to (b) Specified Senior
Indebtedness as of such date.

 

“Specified Consolidated Adjusted EBITDA” means, with respect to any period, the
Consolidated Adjusted EBITDA of the Specified Group for such period, adjusted as
necessary to exclude amounts attributable to WIL-Bermuda and WIL-Delaware.

 

“Specified Event of Default” means an Event of Default pursuant to clauses (a),
(c) (but only as a result of a breach of a Financial Covenant), (f), (g), (h),
(i), (j), (k) or (l) of Section 9.01.

 

“Specified Group” mean, collectively, the Specified Obligors and their
Restricted Subsidiaries.

 

“Specified Group Member” means any member of the Specified Group.

 

“Specified Jurisdiction” means the United States of America (or any state
thereof), Canada (or any province or territory thereof), the United
Kingdom, Ireland, Switzerland, Luxembourg, Bermuda, the British Virgin Islands,
the Netherlands, Argentina, Australia, Norway, Hungary, Panama and certain other
jurisdictions to be identified from time to time by the Administrative Agent in
accordance with Section 7.08(b).  In no event shall any Excluded Jurisdiction be
or become a Specified Jurisdiction.

 

40

--------------------------------------------------------------------------------


 

“Specified Letter of Credit” means any standby letter of credit, bank guaranty
or similar instrument that (a) has been issued for the account of any Specified
Group Member or (b) with respect to which any Specified Group Member is
otherwise required to reimburse the issuing institution for any amounts drawn on
such letter or credit or otherwise provide any guarantee with respect to such
letter of credit.

 

“Specified Leverage and LC Ratio” means, as of the last day of any Fiscal
Quarter, the ratio of (a) the sum of (i) Specified Senior Indebtedness as of
such date, plus (ii) the aggregate undrawn amount of all Specified Letters of
Credit as of such date, less (iii) the aggregate amount of all Cash
Collateralized LC Exposure in respect of all Specified Letters of Credit as of
such date to (b) Specified Consolidated Adjusted EBITDA for the Testing Period
ending on such date.

 

“Specified Obligor” means any Obligor other than WIL-Ireland, WIL-Bermuda and
WIL-Delaware.

 

“Specified Senior Indebtedness” means, as of any date of determination, the
aggregate principal amount of all Funded Indebtedness (which, for purposes of
Section 8.01(j) only, shall also include Indebtedness of the type described in
clause (c) of the definition of Indebtedness) of the Specified Group as of such
date, other than Funded Indebtedness of WIL-Bermuda and WIL-Delaware (but, for
the avoidance of doubt, including any Funded Indebtedness consisting of
Guarantees by Specified Group Members (other than WIL-Bermuda and WIL-Delaware)
of Funded Indebtedness of WIL-Bermuda and WIL-Delaware).

 

“Specified Senior Leverage Ratio” means, as of the last day of any Fiscal
Quarter, the ratio of (a) Specified Senior Indebtedness as of such date to
(b) Specified Consolidated Adjusted EBITDA for the Testing Period ending on such
date.

 

“Specified Swap Obligation” means, with respect to any Obligor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act or
any rules or regulations promulgated thereunder.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D of the Board.  Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D of
the Board or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Subordinated” means with respect to any Indebtedness or Guarantee of
Indebtedness, that such Indebtedness or Guarantee is contractually subordinated
to the Obligations on terms

 

41

--------------------------------------------------------------------------------


 

acceptable to the Administrative Agent after taking into consideration such
factors as the Administrative Agent may deem relevant to such determination.

 

“Subordinated Indebtedness” means any Indebtedness that is Subordinated.

 

“Subsidiary” of a Person means (a) a company or corporation a majority of whose
Voting Stock is at the time, directly or indirectly, owned by such Person, by
one or more subsidiaries of such Person or by such Person and one or more
subsidiaries of such Person, (b) a partnership in which such Person or one or
more subsidiaries of such Person is, at the date of determination, a general
partner or (c) any other Person (other than a corporation or partnership) in
which such Person, directly or indirectly, at the date of determination thereof,
has (i) at least a majority ownership interest or (ii) the power to elect or
direct the election of a majority of the directors or other governing body of
such Person.  Unless the context otherwise clearly requires, references in this
Agreement to a “Subsidiary” or the “Subsidiaries” refer to a Subsidiary or the
Subsidiaries of WIL-Ireland.

 

“Surviving Person” has the meaning specified in the definition of
“Redomestication”.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of WIL-Ireland or its
Subsidiaries shall be a Swap Agreement. Notwithstanding anything to the contrary
set forth herein, Angolan Bond Investments shall be deemed to be Swap
Agreements.

 

“Swap Obligations” means any and all obligations of WIL-Ireland or any
Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements permitted hereunder with a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction.

 

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.03.

 

“Swingline Borrowing Request” means a request by a Borrower for a Swingline Loan
in accordance with Section 2.03(b), which, if in writing, shall be substantially
in the form of Exhibit B-2.

 

“Swingline Exposure” means, with respect to any Lender at any time, such
Lender’s Applicable Percentage of the aggregate principal amount of all
Swingline Loans outstanding at such time.

 

42

--------------------------------------------------------------------------------


 

“Swingline Lender” means JPMorgan, in its capacity as a provider of Swingline
Loans, or any additional or successor Swingline Lender hereunder.

 

“Swingline Loan” has the meaning specified in Section 2.03(a).

 

“Swingline Note” means a promissory note made by the Borrowers in favor of a
Swingline Lender evidencing the Swingline Loans made by such Swingline Lender,
substantially in the form of Exhibit D-2.

 

“Swingline Sublimit” means, with respect to each Swingline Lender at any time,
an amount equal to the lesser of (i) $50,000,000 and (ii) the Aggregate
Commitments at such time.  The Swingline Sublimit of each Swingline Lender is
part of, and not in addition to, the Aggregate Commitments at any time.

 

“Swiss Borrower” means any Borrower organized under the laws of Switzerland or,
if different, deemed resident in Switzerland for Swiss Withholding Tax purposes.

 

“Swiss Guarantor” means any Guarantor organized under the laws of Switzerland
or, if different, deemed resident in Switzerland for Swiss Withholding Tax
purposes.

 

“Swiss Guidelines” means, together, the guidelines S-02.122.1 in relation to
bonds of April 1999 as issued by the Swiss Federal Tax Administration (Merkblatt
S-02.122.1 vom April 1999 betreffend “Obligationen”), S-02.123 in relation to
interbank transactions of 22 September 1986 as issued by the Swiss Federal Tax
Administration (Merkblatt S-02.123 vom 22 September 1986 betreffend Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)), S-02.128 in
relation to syndicated credit facilities of January 2000 (Merkblatt S-02.128 vom
Januar 2000 “Steuerliche Behandlung von Konsortialdarlehen,
Schuldscheindarlehen, Wechseln und Unterbeteiligungen”), S-02.130.1 in relation
to money market instruments and book claims of April 1999 (Merkblatt S-02.130.1
vom April 1999 “Geldmarktpapiere und Buchforderungen inländischer Schuldner”),
the circular letter No. 15 (1-015-DVS-2017) of 3 October 2017 in relation to
bonds and derivative financial instruments as subject matter of taxation of
Swiss federal income tax, Swiss withholding tax and Swiss stamp taxes
(Kreisschreiben Nr. 15 “Obligationen und derivative Finanzinstrumente als
Gegenstand der direkten Bundessteuer, der Verrechnungssteuer und der
Stempelabgaben” vom 3. Oktober 2017) and the circular letter No. 34 of 26
July 2011 (1-034-V-2011) in relation to customer credit balances (Kreisschreiben
Nr. 34 “Kundenguthaben” vom 26. Juli 2011) as issued, and as amended or replaced
from time to time by the Swiss Federal Tax Administration, or as applied in
accordance with a tax ruling (if any) issued by the Swiss Federal Tax
Administration, or as substituted or superseded and overruled by any law,
statute, ordinance, regulation, court decision or the like as in force from time
to time.

 

“Swiss Obligor” means a Swiss Borrower or a Swiss Guarantor.

 

“Swiss Qualifying Lender” means (i) a bank as defined in the Swiss Federal Code
for Banks and Savings Banks dated 8 November 1934 (Bundesgesetz über die Banken
und Sparkassen) as amended from time to time or (ii) a person or entity which
effectively conducts banking activities with its own infrastructure and staff as
its principal business purpose and which has a banking license in full force and
effect issued in accordance with the banking laws

 

43

--------------------------------------------------------------------------------


 

in force in its jurisdiction of incorporation, or if acting through a branch,
issued in accordance with the banking laws in the jurisdiction of such branch,
all and in each case in accordance with the Swiss Guidelines.

 

“Swiss Non-Bank Rules” means together the Swiss Twenty Non-Bank Rule and the
Swiss Ten Non-Bank Rule.

 

“Swiss Non-Qualifying Lender” means a person which does not qualify as a Swiss
Qualifying Lender.

 

“Swiss Security Agreements” has the meaning specified in Section 10.16.

 

“Swiss Ten Non-Bank Rule” means the rule that the aggregate number of Lenders
other than Swiss Qualifying Lenders of a Swiss Borrower under this Agreement
must not at any time exceed ten (10); in each case in accordance with the
meaning of the Swiss Guidelines or the applicable legislation or explanatory
notes addressing the same issues that are in force at such time.

 

“Swiss Twenty Non-Bank Rule” means the rule that the aggregate number of
creditors other than Swiss Qualifying Lenders of a Swiss Borrower under all its
outstanding debts relevant for the classification as debentures
(Kassenobligation) (within the meaning of the Swiss Guidelines), including any
Loans under this Agreement to a Swiss Borrower, must not at any time exceed
twenty (20), in each case in accordance with the meaning of the Swiss Guidelines
or the applicable legislation or explanatory notes addressing the same issues
that are in force at such time.

 

“Swiss Withholding Tax” means any Taxes levied pursuant to the Swiss Federal Act
on Withholding Tax (Bundesgesetz über die Verrechnungssteuer vom 13. Oktober
1965, SR 642.21), as amended from time to time.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding) imposed by any
Governmental Authority.

 

“Term Loan Agent” means JPMorgan, in its capacity as administrative agent under
the Term Loan Agreement or any successor or substitute administrative agent
thereunder.

 

“Term Loan Agreement” means that certain Term Loan Agreement, dated as of May 9,
2016, by and among WIL-Bermuda, the lenders from time to time party thereto and
JPMorgan, as administrative agent (as amended by that certain Amendment No. 1 to
Term Loan Agreement, dated as of July 19, 2016, that certain Amendment No. 2 to
Term Loan Agreement, dated as of April 17, 2017, and Term Loan Amendment No. 3,
and as may be further amended, restated, amended and restated, supplemented or
otherwise modified from time to time subject to Section 1.05(a)(v)).

 

“Term Loan Amendment No. 3” means that certain Amendment No. 3 to Term Loan
Agreement entered into as of the Effective Date by and among WIL-Bermuda,
WIL-Ireland, the lenders listed on the signature pages attached thereto and the
Term Loan Agent.

 

44

--------------------------------------------------------------------------------


 

“Term Loans” means the Loans (as defined in the Term Loan Agreement).

 

“Term Loan Collateral” means the Collateral (as defined in the Term Loan
Agreement).

 

“Term Loan Documents” means the Loan Documents (as defined in the Term Loan
Agreement).

 

“Term Loan Facility” means the senior secured term loan facility provided
pursuant to the Term Loan Agreement and the other Term Loan Documents.

 

“Term Loan Maturity Date” means the Maturity Date (as defined in the Term Loan
Agreement).

 

“Term Loan Obligations” means the Secured Obligations (as defined in the Term
Loan Agreement).

 

“Term Loan Secured Obligor” means a Secured Obligor (as defined in the Term Loan
Agreement).

 

“Term Loan Secured Parties” means the Secured Parties (as defined in the Term
Loan Agreement).

 

“Testing Period” means any period of four consecutive Fiscal Quarters (whether
or not such quarters are all within the same Fiscal Year).

 

“Total Current Asset Value” means, as of any date of determination, the book
value of all Priority Perfected Collateral as of such date (excluding any cash
that is not maintained in a controlled deposit account (to the extent control
agreements are available and necessary, in the Collateral Agent’s reasonable
determination, in order to perfect a security interest in deposit accounts in a
given jurisdiction) or, to the extent that control or similar agreements are not
available (or necessary in order to perfect a security interest in deposit
accounts) in a given jurisdiction, in a deposit account in which the Collateral
Agent has a perfected lien) as of such date; provided that the amount of cash
and cash equivalents included in the determination of Total Current Asset Value
as of any date shall not exceed $200,000,000.

 

“Total Leverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) the aggregate principal amount of Funded Indebtedness of the
WIL-Ireland Group as of such date to (b) the Consolidated Adjusted EBITDA of the
WIL-Ireland Group for the Testing Period ending on such date.

 

“Total Revolving Credit Exposure” means at any time, the sum of (a) the
aggregate outstanding principal amount of all Revolving Credit Loans at such
time plus (b) the aggregate outstanding principal amount of all Swingline Loans
at such time.

 

“Total Measured Secured Indebtedness” means, as of any date of determination,
the sum of (a) the Aggregate Commitments (whether used or unused) as of such
date plus (b) the aggregate principal amount of all loans outstanding under the
Term Loan Facility on such date.

 

45

--------------------------------------------------------------------------------


 

“Total Specified Asset Value” means, as of any date of determination, the book
value of all assets of the Specified Group on a consolidated basis as of such
date, adjusted as necessary to exclude amounts attributable to WIL-Bermuda and
WIL-Delaware.

 

“Transactions” means the transactions contemplated by this Agreement, the other
Loan Documents, the Term Loan Documents and the RCF Loan Documents.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unrestricted Subsidiary” means (a) any Subsidiary which WIL-Ireland has
designated in writing to the Administrative Agent to be an Unrestricted
Subsidiary pursuant to Section 7.09 and (b) any direct or indirect Subsidiary of
any Subsidiary described in clause (a), in each case that meets the following
requirements:

 

(i)                                     such Subsidiary shall have no
Indebtedness with recourse to WIL-Ireland or any Restricted Subsidiary;

 

(ii)                                  such Subsidiary is not party to any
agreement, contract, arrangement or understanding with WIL-Ireland or any
Restricted Subsidiary that violates Section 8.10;

 

(iii)                               such Subsidiary is a Person with respect to
which neither WIL-Ireland nor any of its Restricted Subsidiaries has any direct
or indirect obligation (A) to subscribe for additional Capital Stock of such
Person or (B) to maintain or preserve such Person’s financial condition or to
cause such Person to achieve any specified levels of operating results (it being
understood that any contractual arrangements between WIL-Ireland or any of its
Restricted Subsidiaries and such Subsidiary pursuant to which such Subsidiary
sells products or provides services to WIL-Ireland or such Restricted Subsidiary
in the ordinary course of business are not included in this clause (B));

 

(iv)                              such Subsidiary does not, either individually
or together with other Subsidiaries that are designated as Unrestricted
Subsidiaries, own or operate, directly or indirectly, all or substantially all
of the assets of WIL-Ireland and its Subsidiaries; and

 

(v)                                 such Subsidiary does not hold any Capital
Stock in, or any Indebtedness of, WIL-Ireland or any Restricted Subsidiary.

 

If at any time any Unrestricted Subsidiary fails to meet the preceding
requirements to be an Unrestricted Subsidiary, it shall thereafter be a
Restricted Subsidiary for purposes of this Agreement and any Indebtedness, Liens
and Investments of such Subsidiary shall be deemed to be incurred by a
Restricted Subsidiary as of such date and, if such Indebtedness, Liens or

 

46

--------------------------------------------------------------------------------


 

Investments are not permitted to be incurred as of such date hereunder
(including under the Financial Covenants), WIL-Ireland shall be in default of
the applicable covenant.

 

“US Security Agreement” means that certain U.S. Security Agreement, dated as of
the Effective Date, by and among the Secured Obligors from time to time party
thereto, the Administrative Agent and the Collateral Agent.

 

“Voting Stock” means, with respect to any Person, shares of any class or classes
of Capital Stock in such Person entitling holders thereof (whether at all times
or only so long as no senior class of stock has voting power by reason of any
contingency) to vote in the election of members of the Board of Directors or
other governing body of such Person.

 

“Weatherford Parent Company” means WIL-Ireland or, if a Redomestication has
occurred subsequent to the Effective Date and prior to the event in question on
the date of determination, the Surviving Person resulting from such
Redomestication.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wholly-Owned Subsidiary” of a Person means any Restricted Subsidiary of which
all issued and outstanding Capital Stock (excluding directors’ qualifying shares
or similar jurisdictional requirements) is directly or indirectly owned by such
Person.  Unless the context otherwise clearly requires, references in this
Agreement to a “Wholly-Owned Subsidiary” or the “Wholly-Owned Subsidiaries”
refer to a Wholly-Owned Subsidiary or Wholly-Owned Subsidiaries of WIL-Ireland.

 

“WIL-Bermuda” has the meaning specified in the introductory paragraph of this
Agreement.

 

“WIL-Delaware” means Weatherford International, LLC, a Delaware limited
liability company.

 

“WIL-Ireland” has the meaning specified in the introductory paragraph of this
Agreement; provided that, if a Redomestication occurs subsequent to the
Effective Date and WIL-Ireland is not the Surviving Person resulting from such
Redomestication, the term “WIL-Ireland” shall refer to the Surviving Person
resulting from such Redomestication.

 

“WIL-Ireland Group” means, collectively, WIL-Ireland and its Restricted
Subsidiaries.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

47

--------------------------------------------------------------------------------


 

“Working Capital” means, at any date, the excess of current assets of
WIL-Ireland and its Restricted Subsidiaries on such date over current
liabilities of WIL-Ireland and its Restricted Subsidiaries on such date, all
determined on a consolidated basis in accordance with GAAP.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02                                      Types of Borrowings. 
Borrowings hereunder are distinguished by “Type”.  The “Type” of a Loan refers
to the determination whether such Loan is a part of a Loan bearing interest at
the Adjusted LIBO Rate or at the Alternate Base Rate.

 

SECTION 1.03                                      Accounting Terms; Changes in
GAAP; Pro Forma Computations.

 

(a)                                 Except as otherwise expressly provided
herein, all accounting and financial terms used herein and not otherwise defined
herein and the compliance with each covenant contained herein which relates to
financial matters shall be determined in accordance with GAAP as in effect from
time to time; provided that, if WIL-Ireland notifies the Administrative Agent
that WIL-Ireland requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies WIL-Ireland that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement or any other Loan Document, for purposes of calculations made
pursuant to the terms of this Agreement or any other Loan Document, GAAP will be
deemed to treat leases that would have been classified as operating leases in
accordance with generally accepted accounting principles in the United States as
in effect on December 31, 2015 in a manner consistent with the treatment of such
leases under generally accepted accounting principles in the United States of
America as in effect on December 31, 2015, notwithstanding any modifications or
interpretive changes thereto that may occur thereafter.

 

(c)                                  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of WIL-Ireland or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to

 

48

--------------------------------------------------------------------------------


 

value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.

 

(d)                                 All pro forma computations required to be
made hereunder giving effect to any acquisition or Disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction shall in each
case be calculated giving pro forma effect thereto (and, in the case of any pro
forma computation made hereunder to determine whether such acquisition or
Disposition, or issuance, incurrence or assumption of Indebtedness, or other
transaction is permitted to be consummated hereunder, to any other such
transaction consummated since the first day of the period covered by any
component of such pro forma computation and on or prior to the date of such
computation) as if such transaction had occurred, unless otherwise expressly
provided hereunder, on the first day of the period of four consecutive Fiscal
Quarters ending with the most recent Fiscal Quarter for which financial
statements shall have been delivered pursuant to Section 7.01(a) or
Section 7.01(b) (including under the Existing RCF Credit Agreement), and, to the
extent applicable, to the historical earnings and cash flows associated with the
assets acquired or disposed of (but without giving effect to any synergies or
cost savings) and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act.  If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness).

 

SECTION 1.04                                      Pro Forma Calculations of
Current Asset Coverage Ratio.  Notwithstanding anything to the contrary in this
Agreement, for purposes of determining pro forma compliance with the Current
Asset Coverage Ratio Covenant (i) at any time during the Initial Collateral
Perfection Period, the applicable minimum permitted covenant level for
determining such pro forma compliance shall be 1.00 to 1.00, (ii) at any time
during the period commencing on the 21st day after the Effective Date and ending
on the last day of the Collateral Perfection Period, the applicable minimum
permitted covenant level for determining such pro forma compliance shall be 1.20
to 1.00, (iii) at any time thereafter, the applicable minimum permitted covenant
level for determining such pro forma compliance shall be 2.10 to 1.00, (iv) the
determination of the Current Asset Coverage Ratio shall use the book value of
the Priority Perfected Collateral as of the last date of the Fiscal Quarter most
recently ended for which financial statements are available, (v) if any Secured
Obligor shall have acquired any assets that have become Priority Perfected
Collateral pursuant to a Material Acquisition since the last day of the Fiscal
Quarter most recently ended for which financial statements have been delivered
or shall have acquired any Priority Perfected Collateral pursuant to the
transaction that is being tested for pro forma compliance (or assets that will
constitute Priority Perfection Collateral substantially contemporaneously with
such transaction, subject to the completion of necessary filings or other
actions necessary for the perfection of the associated Liens so long as such
filings are expected to be made or actions are expected to be taken within five
(5) Business Days), the Current Asset Coverage Ratio shall be calculated giving
pro forma effect to such acquisition, (vi) if any Secured Obligor shall have
sold, transferred or otherwise disposed of assets that previously constituted
Priority

 

49

--------------------------------------------------------------------------------


 

Perfected Collateral pursuant to a Material Disposition since the last day of
the Fiscal Quarter most recently ended for which financial statements are
available or shall have sold, transferred or otherwise disposed of assets that
previously constituted Priority Perfected Collateral pursuant to the transaction
that is being tested for pro forma compliance, the Current Asset Coverage Ratio
shall be calculated giving pro forma effect to such sale, transfer or
disposition and (vii) Total Measured Secured Indebtedness  shall be determined
as of the date of the applicable pro forma calculation, after giving pro forma
effect to any incurrence or repayment of Indebtedness or increase or reduction
of commitments occurring on such calculation date.

 

SECTION 1.05                                      Interpretation.

 

(a)                                 In this Agreement unless the context
indicates otherwise:

 

(i)                                     the definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined;

 

(ii)                                  any pronoun shall include the
corresponding masculine, feminine and neuter forms;

 

(iii)                               the words “herein,” “hereof” and “hereunder”
and other words of similar import refer to this Agreement in its entirety and
not to any particular Article, Section or other subdivision hereof;

 

(iv)                              any reference to any Person includes such
Person’s successors and assigns, including any Person that becomes a successor
to WIL-Ireland as a result of a Redomestication, and reference to a Person in a
particular capacity excludes such Person in any other capacity or individually,
provided that nothing in this clause (iv) is intended to authorize any
assignment not otherwise permitted by this Agreement;

 

(v)                                 any reference to any agreement, document or
instrument (including this Agreement) means such agreement, document or
instrument as amended, restated, amended and restated, supplemented or otherwise
modified and in effect from time to time (subject to any restrictions on such
amendments, restatements, amendments and restatements, supplements or other
modifications set forth herein or in any other Loan Document), and any reference
to any Note or other note includes any note issued pursuant hereto in extension
or renewal thereof and in substitution or replacement therefor;

 

(vi)                              any reference to any Article, Section, page,
Schedule or Exhibit means such Article, Section or page hereof or such Schedule
or Exhibit hereto;

 

(vii)                           the words “including”, “include” and “includes”
shall be deemed to be followed by the phrase “without limitation” and the term
“or” is not exclusive;

 

(viii)                        with respect to the determination of any period of
time, except as expressly provided to the contrary, the word “from” means “from
and including” and the word “to” means “to but excluding”;

 

(ix)                              the word “will” shall be construed to have the
same meaning and effect as the word “shall”;

 

50

--------------------------------------------------------------------------------


 

(x)                                 any reference to any law, rule or regulation
means such as amended, modified, codified or reenacted, in whole or in part, and
in effect from time to time; and

 

(xi)                              the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)                                 The Article and Section headings herein and
in the Table of Contents are for convenience only and shall not affect the
construction hereof.

 

(c)                                  No provision of this Agreement shall be
interpreted or construed against any Person solely because that Person or its
legal representative drafted such provision.

 

(d)                                 Unless otherwise specified herein, (i) all
dollar amounts expressed herein shall refer to Dollars and (ii) for purposes of
calculating compliance with the terms of this Agreement and the other Loan
Documents (including for purposes of calculating compliance with the covenants),
each obligation or calculation shall be converted to its Dollar equivalent.

 

ARTICLE II
COMMITMENTS; LOANS

 

SECTION 2.01                                      Revolving Credit Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein, each Lender agrees to make loans to the Borrowers (each such loan,
a “Revolving Credit Loan”) denominated in Dollars, from time to time during the
Availability Period in an aggregate principal amount that shall not result in
(i) such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment
or (ii) the Total Revolving Credit Exposure exceeding the Aggregate
Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Credit Loans.

 

(b)                                 Each Revolving Credit Loan shall be made as
part of a Borrowing consisting of Revolving Credit Loans made by the Lenders
ratably in accordance with their respective Commitments.  The failure of any
Lender to make any Revolving Credit Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Revolving Credit Loans as required.  Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.03.

 

(c)                                  Subject to Section 2.11, each Borrowing
(other than any Swingline Borrowing) shall be comprised entirely of ABR Loans or
Eurodollar Loans as a Borrower may request in accordance herewith.  Each Lender
at its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the joint and several obligation of the
Borrowers to repay such Loan in accordance with the terms of this Agreement.

 

51

--------------------------------------------------------------------------------


 

(d)                                 At the commencement of each Interest Period
for any Eurodollar Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $2,000,000.  At the
time that each ABR Borrowing is made, such ABR Borrowing shall be in an
aggregate amount that is an integral multiple of $500,000 and not less than
$1,000,000; provided that an ABR Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the Aggregate Commitments.  Borrowings of
more than one Type may be outstanding at the same time; provided that there
shall not at any time be more than a total of ten Eurodollar Borrowings
outstanding.

 

(e)                                  Notwithstanding any other provision of this
Agreement, no Borrower shall be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

SECTION 2.02                                      Requests for Borrowings of
Revolving Credit Loans.  To request a Borrowing of Revolving Credit Loans, a
Borrower shall notify the Administrative Agent (and the Administrative Agent
shall promptly thereafter notify the Lenders) of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 11:30 a.m., New York City
time, on the date of the proposed Borrowing.  Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
by facsimile transmission or electronic transmission (in .pdf format) to the
Administrative Agent of a written Borrowing Request signed by the Borrower
requesting the Borrowing.  Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.01:

 

(i)                                     the aggregate principal amount of the
requested Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(v)                                 the location and number of the account of
the requesting Borrower to which funds are to be disbursed, which shall comply
with the requirements of Section 2.04.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the requesting Borrower
shall be deemed to have selected an Interest Period of one month’s duration. 
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Revolving Credit Loan to be made as
part of the requested Borrowing.

 

52

--------------------------------------------------------------------------------


 

SECTION 2.03                                      Swingline Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein, any Swingline Lender may in its sole discretion, in reliance upon
the agreements of the Lenders set forth in this Section 2.03, make loans (each
such loan, a “Swingline Loan”), denominated in Dollars, to the Borrowers from
time to time on any Business Day during the Availability Period; provided that
after giving effect to any Swingline Loan, (i) such Swingline Loan, when
aggregated with the Revolving Credit Exposure of the Lender acting as such
Swingline Lender, shall not exceed such Lender’s Commitment, (ii) the aggregate
principal amount of all outstanding Swingline Loans and all outstanding RCF
Swingline Loans shall not exceed $50,000,000 and (iii) the Total Revolving
Credit Exposure shall not exceed the Aggregate Commitments; and provided further
that a Borrower shall not use the proceeds of any Swingline Loan to refinance
any outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Swingline Loans.  Subject to Section 2.03(c)(ii), each Swingline Loan
shall bear interest at a rate that is mutually agreeable to the applicable
Swingline Lender and the applicable Borrower at the time such Borrower delivers
a Swingline Borrowing Request for a Swingline Loan to such Swingline Lender (the
“Agreed Swingline Rate”).  Immediately upon the making of a Swingline Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable Swingline Lender a risk participation in such
Swingline Loan in an amount equal to the product of such Lender’s Applicable
Percentage multiplied by the amount of such Swingline Loan.

 

(b)                                 To request a Swingline Borrowing, a Borrower
shall notify the applicable Swingline Lender and the Administrative Agent of
such request by telephone not later than 2:00 p.m., New York City time, on the
day of a proposed Swingline Borrowing.  Each such telephonic Swingline Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
by facsimile transmission or electronic transmission (in .pdf format) to the
applicable Swingline Lender and the Administrative Agent of a written Swingline
Borrowing Request signed by the Borrower requesting the Swingline Borrowing. 
Each such telephonic and written Swingline Borrowing Request shall specify
(i) the requested date of such Swingline Borrowing (which shall be a Business
Day) and (ii) the amount of the requested Swingline Borrowing, which shall be an
integral multiple of $500,000 and not less than $1,000,000.  Upon receiving a
Swingline Borrowing Request, the applicable Swingline Lender may, in its sole
discretion, either reject such request or agree to make such Swingline Loan, it
being understood that no Swingline Lender shall be under any obligation to make
any Swingline Loan to any Borrower at any time.  If a Swingline Lender agrees to
make a Swingline Loan to any Borrower, it shall make such Swingline Loan
available to such Borrower by means of a credit (if JPMorgan is the applicable
Swingline Lender) to the general deposit account of such Borrower with the
Administrative Agent by 3:00 p.m., New York City time, on the requested date of
such Swingline Borrowing.

 

(c)                                  (i)                                     Any
Swingline Lender at any time in its sole and absolute discretion may request, on
behalf of the Borrowers (which hereby irrevocably authorize such Swingline
Lender to so request on their behalf), that each Lender make an ABR Loan in an
amount equal to such Lender’s Applicable Percentage of the amount of Swingline
Loans made by such Swingline Lender then outstanding.  Any such request shall be
made in writing (which

 

53

--------------------------------------------------------------------------------


 

written request shall be deemed to be a Borrowing Request for purposes hereof)
and in accordance with the requirements of Section 2.02 (without regard to the
minimum and multiples specified in Section 2.01 for the principal amount of ABR
Borrowings) and the conditions set forth in Section 5.02.  The applicable
Swingline Lender shall furnish the Borrowers with a copy of the applicable
Borrowing Request promptly after delivering such notice to the Administrative
Agent.  Each Lender shall make an amount equal to its Applicable Percentage of
the amount specified in such Borrowing Request available to the Administrative
Agent, for the account of the applicable Swingline Lender, by wire transfer of
immediately available funds, by 1:00 p.m., New York City time, on the day
specified in such Borrowing Request, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders,
whereupon, subject to Section 2.03(c)(ii), each Lender that so makes funds
available shall be deemed to have made an ABR Loan to the applicable Borrower in
such amount.  The Administrative Agent shall remit the funds so received to the
applicable Swingline Lender.

 

(ii)                                  If for any reason any Swingline Loan
cannot be refinanced by a Borrowing of Revolving Credit Loans in accordance with
Section 2.03(c)(i), the request for ABR Loans submitted by a Swingline Lender as
set forth in Section 2.03(c)(i) shall be deemed to be a request by such
Swingline Lender that each of the Lenders fund its risk participation in the
relevant Swingline Loan and each such Lender’s payment to the Administrative
Agent for the account of such Swingline Lender pursuant to
Section 2.03(c)(i) shall be deemed payment in respect of such participation. 
From and after the date when the Lenders are required to make funds available to
the Administrative Agent for the account of the applicable Swingline Lender for
the purpose of funding the Lenders’ risk participations in any Swingline Loans
made by such Swingline Lender, such Swingline Loans shall bear interest at the
rate applicable to ABR Revolving Credit Borrowings as provided in
Section 2.10(a) rather than the applicable Agreed Swingline Rate.

 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of any Swingline Lender any amount required
to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(i), then such Swingline
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Swingline Lender at a rate per annum equal to
the greater of the Federal Funds Effective Rate and a rate determined by such
Swingline Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such Swingline Lender in connection with the foregoing.  If such
Lender pays such amount, the amount so paid (excluding the interest and fees
referred to in the immediately preceding sentence) shall constitute such
Lender’s Loan included in the relevant Borrowing or funded participation in the
relevant Swingline Loan, as the case may be.  A certificate of the applicable
Swingline Lender submitted to any Lender (through the Administrative Agent),
with respect to any amounts owing under this Section 2.03(c)(iii) shall be
conclusive absent manifest error.

 

54

--------------------------------------------------------------------------------


 

(iv)                              Each Lender’s obligation to make Revolving
Credit Loans or to purchase and fund risk participations in Swingline Loans
pursuant to this Section 2.03(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
applicable Swingline Lender, the applicable Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Lender’s obligation to make Revolving Credit Loans
(but not fund risk participations) pursuant to this Section 2.03(c) is subject
to the conditions set forth in Section 5.02.  Funding of risk participations in
accordance with this Section shall not relieve or otherwise impair the
obligation of any Borrower to repay Swingline Loans made to it, together with
interest as provided herein.

 

(d)                                 (i) At any time after any Lender has
purchased and funded a risk participation in a Swingline Loan, if the applicable
Swingline Lender receives any payment on account of such Swingline Loan, such
Swingline Lender will distribute to such Lender its Applicable Percentage
thereof in the same funds as those received by such Swingline Lender.

 

(ii)                                  If any payment received by the applicable
Swingline Lender in respect of principal or interest on any Swingline Loan is
required to be returned by such Swingline Lender under any of the circumstances
described in Section 11.20 (including pursuant to any settlement entered into by
such Swingline Lender in its discretion), each Lender shall pay to such
Swingline Lender its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Effective Rate.  The Administrative Agent will make such demand upon the request
of the applicable Swingline Lender.  The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

 

(e)                                  Each Swingline Lender shall be responsible
for invoicing the applicable Borrower for interest on the Swingline Loans made
by such Swingline Lender to such Borrower.  Until each Lender funds its ABR Loan
or risk participation pursuant to this Section 2.03 with respect to any
Swingline Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the applicable Swingline Lender.

 

(f)                                   Each Borrower shall make all payments of
principal and interest in respect of each Swingline Loan made to it by any
Swingline Lender directly to such Swingline Lender in accordance with
Section 2.07.

 

SECTION 2.04                                      Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds (i) by 12:00 noon, New York City time, in the case of a
Borrowing consisting of Eurodollar Loans and (ii) by 1:30 p.m., New York City
time, in the case of a Borrowing consisting of ABR Loans, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.03.  The Administrative

 

55

--------------------------------------------------------------------------------


 

Agent shall make such Loans available to the requesting Borrower by promptly
crediting the amounts so received in like funds to an account of such Borrower
designated by such Borrower in the applicable Borrowing Request.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing of
Eurodollar Loans (or, in the case of any Borrowing of ABR Loans, prior to 12:30
p.m., New York City time, on the date of such Borrowing) that such Lender shall
not make available to the Administrative Agent such Lender’s ratable portion of
such Borrowing, the Administrative Agent may assume that such Lender has made
such ratable portion available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
requesting Borrower a corresponding amount.  In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the Borrowers, jointly and severally, and the
applicable Lender severally agree to pay to the Administrative Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the requesting Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of (A) the Federal Funds Effective Rate and
(B) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrowers,
the interest rate applicable to the Loans comprising such Borrowing.  If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

 

(c)                                  (i) With respect to any Borrower that is
not organized under the laws of any jurisdiction of the United States, any
Lender may, with notice to the Administrative Agent and WIL-Ireland, fulfill its
Commitment by causing an Affiliate of such Lender to act as the Lender in
respect of such Borrower; provided that any exercise of such option shall not
affect the joint and several obligation of the Borrowers to repay the Loans made
to such Borrower.

 

(ii)                                  As a condition to any Lender being
permitted to fulfill its Commitment by causing an Affiliate of such Lender to
act as the Lender in respect of any Borrower under Section 2.04(c)(i), such
Affiliate must comply with Sections 4.02(c) and 4.02(e) as if it were a Lender
that became a party to this Agreement pursuant to an Assignment and Assumption
executed on the first date on which such Commitment is being fulfilled by such
Affiliate.  Additionally, in applying the provisions of Section 4.02 and the
definition of “Excluded Taxes”, such Affiliate shall be treated as a Lender that
executed an Assignment and Assumption on the first date on which such Commitment
is fulfilled by such Affiliate.  Notwithstanding anything in this Agreement to
the contrary, an Affiliate acting as a Lender under Section 2.04(c)(i) shall not
be entitled to any greater gross-up or indemnity under Section 4.02 than that to
which the applicable Lender would have been entitled had such Affiliate not
acted as a Lender under Section 2.04(c)(i); provided if an Affiliate is acting
as a Lender pursuant to Section 2.04(c)(i) solely as a result of a Lender being
unable to fulfill its Commitment to any applicable Borrower due to a Requirement
of Law, such Affiliate shall be entitled to a gross-up or indemnification to the
same extent that would have resulted had such Lender made an assignment to such
Affiliate under Section 11.05.  Moreover, nothing in this Section 2.04(c) shall
be

 

56

--------------------------------------------------------------------------------


 

construed as making an Affiliate of any Lender a beneficial owner of payments
received as a result of such Affiliate’s fulfillment of such Lender’s Commitment
to the extent the arrangement between such Lender and such Affiliate is one
whereby such Affiliate is merely acting as an agent for such Lender.

 

SECTION 2.05                                      Interest Elections.

 

(a)                                 Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request or as otherwise provided pursuant to Section 2.02. 
Thereafter, a Borrower may, at any time and from time to time, elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section; provided that, in connection with any such election,
such Borrower shall be subject to all applicable payment obligations set forth
in Section 2.13.  A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

 

(b)                                 To make an election pursuant to this
Section, a Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.02 if such Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or by facsimile transmission or electronic
transmission (in .pdf format) to the Administrative Agent of a written Interest
Election Request signed by such Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

57

--------------------------------------------------------------------------------


 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower making such Interest Election
Request shall be deemed to have selected an Interest Period of one month’s
duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If a Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrowers, then, so long as an Event of Default is continuing, (1) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (2) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.06                                      Termination and Reduction of
Commitments.

 

(a)                                 Termination of Aggregate Commitments on
Maturity Date.  Unless previously terminated pursuant to the terms hereof, the
Commitments shall terminate on the Maturity Date.

 

(b)                                 Reduction of Aggregate Commitments in
Connection with Incremental Commitments.  In the event that any Incremental
Commitments are provided pursuant to a Commitment Increase, immediately prior to
giving effect to such Commitment Increase on the applicable Increase Effective
Date, the aggregate Commitments of the Lenders (other than the Commitments of
any Increasing Lenders or Additional Lenders providing any Incremental
Commitments) shall be permanently reduced, ratably among the Lenders in
accordance with their respective Commitments, by an aggregate amount equal to
fifty percent (50%) of the total Incremental Commitments provided pursuant to
such Commitment Increase.

 

(c)                                  Voluntary Reduction of Commitments.

 

(i)                                     At their option, the Borrowers may at
any time terminate, or from time to time reduce, the Commitments, provided that
(A) each reduction of the Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (B) the Borrowers shall
not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.08, the Total
Revolving Credit Exposure would exceed the Aggregate Commitments.

 

(ii)                                  The Borrowers shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under Section 2.06(c)(i) at least three Business Days prior to the effective
date of such termination or reduction, specifying such election and the
effective date thereof.  Promptly following receipt of any notice, the

 

58

--------------------------------------------------------------------------------


 

Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrowers pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrowers may state that such notice is conditioned upon the effectiveness of
other credit facilities or the closing of other transactions specified therein
(or any combination thereof), in which case such notice may be revoked by the
Borrowers (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Commitments shall be permanent.  Except as expressly set forth
in the Loan Documents, each reduction of Commitments shall be made ratably among
the Lenders in accordance with their respective applicable Commitments.

 

(d)                                 Termination of Aggregate Commitments in
connection with a Change of Control. The aggregate Commitments under this
Agreement will be terminated in full upon the occurrence of a Change of Control.

 

SECTION 2.07                                      Repayment of Loans; Evidence
of Debt.

 

(a)                                 The Borrowers hereby jointly and severally
and unconditionally promise to pay to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Credit Loan of
such Lender on the Maturity Date.

 

(b)                                 The Borrowers hereby jointly and severally
and unconditionally promise to pay to each Swingline Lender the then unpaid
principal amount of each Swingline Loan made by such Swingline Lender on the
earlier of the Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least two
Business Days after such Swingline Loan is made; provided that (i) on each date
that a Borrowing of Revolving Credit Loans is made, the Borrowers shall repay
all Swingline Loans then outstanding and (ii) notwithstanding the foregoing, the
then unpaid principal amount of all Swingline Loans shall be repaid in full on
the Maturity Date.

 

(c)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrowers to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(d)                                 The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(e)                                  The entries made in the accounts maintained
pursuant to Section 2.07(c) or Section 2.07(d) of this Section shall be prima
facie evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the

 

59

--------------------------------------------------------------------------------


 

Borrowers, jointly and severally, to repay the Loans in accordance with the
terms of this Agreement.

 

(f)                                   After the Effective Date, any Lender by
written notice to the Borrowers (with a copy to the Administrative Agent) may
request that Loans made by it be evidenced by a Note.  In such event, the
Borrowers shall prepare, execute and deliver to such Lender a Revolving Credit
Note or Swingline Note, as applicable, payable, jointly and severally, to the
order of such Lender and its permitted assigns.  Thereafter, the Loans evidenced
by such Note and interest thereon shall at all times (including after assignment
pursuant to Section 11.05) be represented by one or more Notes payable to the
order of such Lender and its permitted assigns.

 

SECTION 2.08                                      Prepayment of Loans.

 

(a)                                 Subject to prior notice in accordance with
Section 2.08(b), the Borrowers shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, without premium or penalty
(but subject to any amounts payable under Section 2.13).

 

(b)                                 A Borrower shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the applicable
Swingline Lender) by telephone (promptly confirmed by hand delivery, facsimile
or electronic transmission (in .pdf format)) of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 11:30 a.m., New
York City time, one Business Day before the date of prepayment, (ii) in the case
of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the same Business Day as the date of prepayment, or (iii) in the case
of prepayment of a Swingline Loan, not later than 2:00 p.m., New York City time,
on the same Business Day as the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that a notice of
prepayment delivered by the Borrowers may state that such notice is conditioned
upon the effectiveness of other credit facilities or the closing of other
transactions specified therein (or any combination thereof), in which case such
notice may be revoked by the Borrowers (by notice to the Administrative Agent on
or prior to the specified prepayment date) if such condition is not satisfied. 
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02 or in the case of an advance of a Swingline Borrowing as
provided in Section 2.03, as applicable.  Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by
Section 2.10.  All prepayments under, and each failure to make a prepayment
specified in any prepayment notice delivered pursuant to, this
Section 2.08(b) shall be subject to Section 2.13.

 

(c)                                  On the date that a Change of Control
occurs, the Commitments shall terminate and the Borrowers jointly and severally
shall prepay the principal amount of the Loans and all accrued and unpaid
interest thereon in immediately available funds.

 

(d)                                 Subject to the terms of the Intercreditor
Agreement, upon the consummation of any Permitted Factoring Transaction, after
making all prepayments required to

 

60

--------------------------------------------------------------------------------


 

be made under the RCF Credit Agreement as a result of such Permitted Factoring
Transaction, the Borrowers jointly and severally shall prepay the principal
amount of the Loans by an amount equal to the Net Cash Proceeds received by
WIL-Ireland or the applicable Restricted Subsidiary pursuant to such Permitted
Factoring Transaction and not required to be used to prepay loans under the RCF
Credit Agreement.

 

(e)                                  If at any time (including concurrently with
or immediately after giving effect to any reduction of the Lenders’ Commitments
pursuant to Section 2.06) the Total Revolving Credit Exposure exceeds the
Aggregate Commitments, the Borrowers jointly and severally shall immediately
prepay the principal amount of the Lenders’ Revolving Credit Loans ratably among
the Lenders in accordance with their respective Commitments in an aggregate
principal amount sufficient to cause the Total Revolving Credit Exposure to be
less than or equal to the Aggregate Commitments.

 

SECTION 2.09                                      Fees.

 

(a)                                 The Borrowers, jointly and severally, agree
to pay to the Administrative Agent for the account of each Lender a facility
fee, which shall accrue (i) during the period from and including the Effective
Date to but excluding the date on which such Lender’s Commitment terminates, at
the Facility Fee Rate on the average daily amount of the Commitment of such
Lender (whether used or unused), and (ii) to the extent any Lender has any
Revolving Credit Exposure after its Commitment terminates, at the Facility Fee
Rate on the Revolving Credit Exposure of such Lender during the period from and
including the date on which its Commitment terminates to but excluding the date
on which such Lender ceases to have any Revolving Credit Exposure.  Accrued
facility fees shall be payable in arrears on the last day of March, June,
September and December of each year, on the Maturity Date and on the date on
which the aggregate Commitments terminate, commencing on the first such date to
occur after the date hereof; provided that any facility fees accruing after the
date on which the aggregate Commitments terminate shall be payable on demand. 
All facility fees shall be computed on the basis of a year of 365 or 366 days,
as applicable, and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(b)                                 The Borrowers, jointly and severally, agree
to pay to the Administrative Agent, for its own account, fees payable in the
amounts and at the times separately agreed upon between WIL-Bermuda and the
Administrative Agent.

 

(c)                                  All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent for
ratable distribution, in the case of facility fees, to the extent described in
this Section 2.09, to the applicable Lenders.  Fees paid shall not be refundable
under any circumstances (unless otherwise agreed by the Administrative Agent
with respect to fees payable to the Administrative Agent for its own account).

 

SECTION 2.10                                      Interest.

 

(a)                                 The Loans comprising each ABR Revolving
Credit Borrowing shall bear interest at the Alternate Base Rate plus the
Applicable Margin.

 

61

--------------------------------------------------------------------------------


 

(b)                                 The Loans comprising each Eurodollar
Revolving Credit Borrowing shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin.

 

(c)                                  Swingline Loans shall bear interest at the
rates specified in Section 2.03.

 

(d)                                 Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrowers hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2.000% plus the rate otherwise applicable to such Loan as
provided in Sections 2.10(a), 2.10(b) and 2.10(c) or (ii) in the case of any
other amount, 2.000% plus the rate applicable to ABR Revolving Credit Borrowings
as provided in Section 2.10(a).

 

(e)                                  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
Section 2.10(d) shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Credit
Loan to a Lender prior to the end of the Availability Period applicable to such
Lender), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(f)                                   All interest hereunder shall be computed
on the basis of a year of 360 days, except that interest computed by reference
to the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent in accordance with the terms hereof, and such determination
shall be presumed correct absent manifest error.

 

(g)                                  The interest rates provided for in this
Agreement with respect to any Swiss Obligor, including this Section 2.10, are
minimum interest rates. When entering into this Agreement, the parties have
assumed that the interest payable at the rates set out in this Section 2.10 or
in other Sections of this Agreement is not and will not become subject to Swiss
Withholding Tax.  Notwithstanding that the parties do not anticipate that any
payment of interest will be subject to Swiss Withholding Tax, they agree that,
in the event that Swiss Withholding Tax is imposed on interest payments, the
payment of interest due by a Swiss Obligor shall, in line with and subject to
Section 4.02, including any limitations therein and any obligations thereunder,
be increased to an amount which (after making any deduction of the
Non-Refundable Portion (as defined below) of the Swiss Withholding Tax) results
in a payment to each Lender entitled to such payment of an amount equal to the
payment which would have been due had no deduction of the Swiss Withholding Tax
been required. For this purpose, the Swiss Withholding Tax shall be calculated
on the full grossed-up interest amount. For the purposes of this Section,
“Non-Refundable Portion” shall mean the Swiss Withholding Tax at the standard
rate (being, as

 

62

--------------------------------------------------------------------------------


 

at the date hereof, 35%) unless a tax ruling issued by the Swiss Federal Tax
Administration confirms that, in relation to a specific Lender based on an
applicable double tax treaty, the Non-Refundable Portion is a specified lower
rate, in which case such lower rate shall be applied in relation to such Lender.
The Lenders shall provide to the Swiss Obligors all reasonably requested
information, and otherwise reasonably cooperate, to obtain such Swiss tax
ruling. Each Swiss Obligor shall provide to the Administrative Agent the
documents required by law or applicable double taxation treaties for the Lenders
to claim a refund of any Swiss Withholding Tax so deducted.

 

SECTION 2.11                                      Alternate Rate of Interest.

 

(a)                                 If prior to the commencement of any Interest
Period for a Eurodollar Borrowing:

 

(i)                                     the Administrative Agent reasonably
determines (which determination shall be presumed correct absent manifest error)
that adequate and reasonable means do not exist for ascertaining the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period; or

 

(ii)                                  the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Eurodollar
Borrowing for such Interest Period;

 

then the Administrative Agent shall give written notice (by facsimile
transmission or electronic transmission (in .pdf format)) thereof to the
Borrowers and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any ABR Borrowing to, or
continuation of any Eurodollar Borrowing as, a Eurodollar Borrowing shall be
ineffective, and, in the case of any request for the continuation of a
Eurodollar Borrowing, such Eurodollar Borrowing shall on the last day of the
then current Interest Period applicable thereto be converted to an ABR Borrowing
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

(b)                                 If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in clause (a)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) have not arisen but either (w) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement that the
administrator of the LIBO Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (x) the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (y) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of

 

63

--------------------------------------------------------------------------------


 

the LIBO Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrowers shall endeavor
to establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Margin); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.  Notwithstanding anything to the contrary in
Section 11.01, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment.  Until an alternate rate of interest shall be determined in
accordance with this clause (b) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this Section 2.11(b), only to the extent
the LIBO Screen Rate for such Interest Period is not available or published at
such time on a current basis), (x) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and any such Eurodollar Borrowing
shall be repaid or converted into an ABR Borrowing on the last day of the then
current Interest Period applicable thereto, and (y) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

 

SECTION 2.12                                      Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, liquidity or similar requirement (including any
compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate);

 

(ii)                                  impose on any Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Eurodollar Loans made by such Lender; or

 

(iii)                               subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (g) of
the definition of Excluded Taxes, (C) Connection Income Taxes, and (D) Other
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by

 

64

--------------------------------------------------------------------------------


 

such Recipient hereunder (whether of principal, interest or otherwise), then
upon written request of such Recipient (with a copy to the Administrative
Agent), the Borrowers, jointly and severally, shall pay to such Person such
additional amount or amounts as shall compensate such Recipient for such
additional costs incurred or reduction suffered.

 

(b)                                 If any Lender determines in good faith that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement or the Loans made by such Lender, to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy and liquidity),
then from time to time upon written request of such Lender (with a copy to the
Administrative Agent), the Borrowers, jointly and severally, shall pay to such
Lender such additional amount or amounts as shall compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c)                                  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Section 2.12(a) or Section 2.12(b), along with
(i) a calculation of such amount or amounts, (ii) a description of the specific
Change in Law that justifies such amounts due and (iii) such other pertinent
information related to the foregoing as any Borrower may reasonably request,
shall be delivered to the Borrowers and shall be presumed correct absent
manifest error.  Any Lender’s determination of any such amount or amounts shall
be made in good faith (and not on an arbitrary or capricious basis) and
substantially consistent with similarly situated customers of such Person under
agreements having provisions similar to Section 2.12(a) or 2.12(b), as
applicable, after consideration of such factors as such Person then reasonably
determines to be relevant.  The Borrowers, jointly and severally, shall pay such
Lender the correct amount shown as due on any such certificate within 10 days
after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that no Borrower shall
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than 120 days prior to the date that such
Lender delivers written notice to the Borrowers of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 120-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

(e)                                  Each Lender requesting compensation under
this Section shall comply with Section 4.03(a).

 

SECTION 2.13                                      Break Funding Payments.  In
the event of (a) the payment of any principal of any Eurodollar Loan other than
on the last day of an Interest Period applicable thereto (including as a result
of an Event of Default or as a result of any prepayment or reallocation of
Revolving Credit Exposures pursuant to or as a result of Section 2.06 or 2.08),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period

 

65

--------------------------------------------------------------------------------


 

applicable thereto, (c) the failure (for a reason other than the failure of a
Lender to fund a Loan or a portion thereof required to be funded hereunder) to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.08(b) and is revoked in accordance therewith), or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of an assignment required by the
Borrowers pursuant to Section 4.03(b), then, in any such event, upon written
demand by a Lender (with a copy to the Administrative Agent) the Borrowers,
jointly and severally, shall compensate each Lender for the loss, cost and
expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
reasonably determined by such Lender to be the excess, if any, of (i) the amount
of interest which would have accrued on the principal amount of such Loan had
such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the applicable currency of a comparable amount and period from other banks in
the eurodollar market.  A certificate of any Lender setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrowers (with a copy to the
Administrative Agent) and shall be presumed correct absent manifest error, and
shall set forth a calculation of such amounts and such other information as any
Borrower may reasonably request.  The Borrowers, jointly and severally, shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

SECTION 2.14                                      Agreement to Defer Exercise of
Right of Contribution, Etc.  Notwithstanding any payment or payments made by a
Borrower (a “Paying Borrower”) hereunder, or any setoff or application by the
Administrative Agent or any Lender of any security furnished by, or of any
credits or claims against, such Paying Borrower, if an Event of Default has
occurred and is continuing, such Paying Borrower will not assert or exercise any
rights of the Administrative Agent or any Lender or of its own, against any
other Borrower to recover the amount of any such payment, setoff or application
by the Administrative Agent or any Lender, whether by way of assertion of any
claim, or exercise of any remedy or right of subrogation, reimbursement,
exoneration, contribution, indemnification, participation or otherwise, and
whether arising by contract, by statute, under common law or otherwise, and, if
an Event of Default has occurred and is continuing, such Paying Borrower shall
not have any right to exercise any right of recourse to or any claim against
assets or property of the other Borrowers for such amounts, in each case unless
and until all of the Obligations of the Borrowers have been fully and finally
satisfied.  If any amount shall be paid to a Paying Borrower by any other
Borrower after payment in full of the Obligations, and the Obligations shall
thereafter be reinstated in whole or in part and the Administrative Agent or any
Lender is forced to repay to any Borrower any sums received in payment of the
Obligations, the obligations of each Borrower hereunder shall be automatically
pro tanto reinstated and such amount shall be held in trust by the payee thereof
for the benefit of the Administrative Agent and the Lenders and shall forthwith
be paid to the Administrative Agent to be credited and applied to the
Obligations, whether matured or unmatured.

 

66

--------------------------------------------------------------------------------


 

SECTION 2.15                                      [RESERVED].

 

SECTION 2.16                                      [RESERVED].

 

SECTION 2.17                                      Defaulting Lenders.

 

(a)                                 Notwithstanding any provision of any Loan
Document to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(i)                                     facility fees shall cease to accrue on
the unfunded portion of the Commitment of such Defaulting Lender pursuant to
Section 2.09(a);

 

(ii)                                  the Commitment and Revolving Credit
Exposure of such Defaulting Lender shall not be included in determining whether
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 11.01); provided that the provisions of this clause (ii) shall not apply
to the vote of a Defaulting Lender in the case of an amendment, waiver or other
modification described in Section 11.01 for which such Defaulting Lender’s
consent is expressly required;

 

(iii)                               if any Swingline Exposure exists at the time
such Lender becomes a Defaulting Lender, then:

 

(A)                               all or any part of the Swingline Exposure of
such Defaulting Lender shall be automatically reallocated (effective as of the
date such Lender becomes a Defaulting Lender) among the non-Defaulting Lenders
in accordance with their respective Applicable Percentages, but only to the
extent that (x) each non-Defaulting Lender’s Revolving Credit Exposure does not
exceed the Commitment of such non-Defaulting Lender, (y) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments and (z) no Event of Default has occurred and is continuing; and

 

(B)                               if the reallocation described in
clause (A) above cannot, or can only partially, be effected, the Borrowers
shall, within three Business Days following the Borrowers’ receipt of written
notice from the Administrative Agent, prepay such Swingline Exposure; and

 

(iv)                              so long as any Lender is a Defaulting Lender,
no Swingline Lender shall be required to fund any Swingline Loan, and
participating interests in any newly made Swingline Loan shall be allocated
among non-Defaulting Lenders in a manner consistent with
Section 2.17(a)(iii)(A) (and such Defaulting Lender shall not participate
therein);

 

(b)                                 The rights and remedies against, and with
respect to, a Defaulting Lender under this Section 2.17 are in addition to, and
cumulative and not in limitation of, all other rights

 

67

--------------------------------------------------------------------------------


 

and remedies that the Administrative Agent and each Lender, Swingline Lender,
Borrower or any other Obligor may at any time have against, or with respect to,
such Defaulting Lender.

 

(c)                                  In the event that the Administrative Agent,
the Borrowers and the Swingline Lender agree in writing that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposures of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment, and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

 

SECTION 2.18                                      Increase in Commitments.

 

(a)                                 Borrowers’ Request.  Subject to the terms
and conditions set forth herein, the Borrowers may by written notice to the
Administrative Agent elect to request at any time and from time to time (but not
more than twice) prior to the Maturity Date an increase to the aggregate
Commitments (each such increase, a “Commitment Increase”, and each additional
commitment provided pursuant to a Commitment Increase, an “Incremental
Commitment”); provided that (i) the aggregate amount of (A) all Incremental
Commitments and (B) all RCF Incremental Commitments provided after the Effective
Date shall not exceed $250,000,000 (such amount, the “Incremental Commitment
Cap”) and (ii) no such Commitment Increase may be made unless the RCF
Commitments are increased concurrently by an amount that is at least equal to
the amount of the Incremental Commitments being provided pursuant to such
Commitment Increase.  Each such notice shall specify (i) the date on which the
Borrowers propose that the applicable Incremental Commitments shall be
effective, which shall be a date not less than ten (10) Business Days (or such
shorter period as may be agreed by the Administrative Agent) after the date on
which such notice is delivered to the Administrative Agent and (ii) the identity
of each Person to whom the Borrowers propose any portion of such Incremental
Commitments be allocated and the amounts of such allocations; provided that
(A) any existing Lender approached to provide an Incremental Commitment may
elect or decline, in its sole discretion, to provide such Incremental Commitment
(any existing Lender electing to provide an Incremental Commitment, an
“Increasing Lender”), (B) any Person approached to provide an Incremental
Commitment that is not already a Lender shall meet the requirements to be an
assignee under Section 11.05(b) (subject to such consents, if any, as may be
required under Section 11.05(b)) and shall deliver all applicable forms and
documents required by clauses (D), (E), (F) and (H) of Section 11.05(b)(ii) (any
such Person agreeing to provide all or any portion of an Incremental Commitment
that is not already a Lender, an “Additional Lender”), (C) if any Increasing
Lender is providing an Incremental Commitment, then the Borrowers and such
Increasing Lender shall execute an Increasing Lender Supplement, (D) if any
Additional Lender is providing an Incremental Commitment, then the Borrowers and
such Additional Lender shall execute an Additional Lender Supplement and (E) the
Lenders’ Commitments shall be reduced in accordance with the provisions of
Section 2.06(b).  Each Commitment Increase shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof (provided that
the amount of a Commitment Increase may be less than $10,000,000 if such amount
represents all remaining availability under the Incremental Commitment Cap).

 

68

--------------------------------------------------------------------------------


 

(b)                                 Conditions.  Each Commitment Increase shall
become effective on the proposed effective date set forth in the Borrowers’
request for a Commitment Increase or such later date as the Administrative Agent
and the Borrowers agree (the “Increase Effective Date”), which in any event
shall be on or after the date on which the Administrative Agent shall have
received:

 

(i)                                     an Additional Lender Supplement for each
Additional Lender participating in such Commitment Increase and an Increasing
Lender Supplement for each Increasing Lender participating in such Commitment
Increase, in each case duly executed by all parties thereto;

 

(ii)                                  a certificate of a Principal Financial
Officer dated such date and certifying that, on a pro forma basis (assuming that
such Incremental Commitments are fully drawn), WIL-Ireland shall be in
compliance with each of the Financial Covenants as of the most recently ended
Fiscal Quarter for which financial statements are available;

 

(iii)                               such documents and opinions consistent with
those delivered on the Effective Date as to the organizational power and
authority of the Borrowers to borrow hereunder after giving effect to such
Commitment Increase as the Administrative Agent may reasonably request;

 

(iv)                              such evidence of appropriate corporate or
other organizational authorization on the part of the Borrowers, WIL-Ireland and
the other Obligors with respect to such Commitment Increase as the
Administrative Agent may reasonably request;

 

(v)                                 if requested by the Administrative Agent, an
opinion or opinions, in form and substance reasonably satisfactory to the
Administrative Agent, from counsel to the Borrowers and the Obligors reasonably
satisfactory to the Administrative Agent, covering such matters relating to such
Commitment Increase as the Administrative Agent may reasonably request;

 

(vi)                              a certificate of a Responsible Officer of
WIL-Ireland, dated such Increase Effective Date, certifying that (A) the
representations and warranties set forth in Article V and in the other Loan
Documents are true and correct in all material respects (except to the extent
qualified by materiality or reference to Material Adverse Effect, in which case
such applicable representation and warranty shall be true and correct in all
respects) as of, and as if such representations and warranties were made on,
such Increase Effective Date (unless such representation and warranty expressly
relates to an earlier date, in which case such representation and warranty shall
continue to be true and correct in all material respects (except to the extent
qualified by materiality or reference to Material Adverse Effect, in which case
such applicable representation and warranty shall be true and correct in all
respects) as of such earlier date) and (B) no Default or Event of Default has
occurred and is continuing on such Increase Effective Date; and

 

(vii)                           other customary closing certificates and
documentation (similar to the documentation required to be delivered on the
Effective Date under Section 5.01, to

 

69

--------------------------------------------------------------------------------


 

the extent applicable) relating to such Commitment Increase as the
Administrative Agent may reasonably request.

 

(c)                                  Adjustment of Revolving Credit Loans.  On
the Increase Effective Date for any Commitment Increase, each relevant
Increasing Lender and Additional Lender shall make available to the
Administrative Agent, for the benefit of the other Lenders, such amounts in
immediately available funds as are required to cause (after giving effect to
such Commitment Increase, any reduction of the Commitments pursuant to
Section 2.06(b) and the use of such amounts to make payments to such other
Lenders) each Lender’s portion of the outstanding Revolving Credit Loans of all
the Lenders to equal its Applicable Percentage of such outstanding Revolving
Credit Loans.  If there is a new borrowing of Revolving Credit Loans on such
Increase Effective Date, the Lenders shall, after giving effect to such Increase
Effective Date, make such Revolving Credit Loans in accordance with
Section 2.01.

 

(d)                                 Equal and Ratable Benefit.  The Loans and
Commitments established pursuant to this paragraph shall constitute Loans and
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guaranty Agreements and the
Collateral Documents.

 

ARTICLE III
[RESERVED]

 

ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; TAXES

 

SECTION 4.01                                      Payments Generally; Pro Rata
Treatment; Sharing of Set-offs.

 

(a)                                 Each Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest or fees, or
of amounts payable under Sections 2.12, 2.13 or 4.02, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 270 Park Avenue, New York, New York; provided that
(i) payments to be made directly to a Swingline Lender as expressly provided
herein shall be made directly to such Swingline Lender and (ii) payments
pursuant to Sections 2.12, 2.13, 4.02 and 11.04 shall be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
All payments hereunder of principal or interest in respect of any Loan (or of
any breakage indemnity in respect of any Loan) and all other payments hereunder
and under each other Loan Document shall be made in Dollars.  Any payment
required to be made by the Administrative Agent hereunder shall be deemed to
have been made by the time required if the Administrative Agent shall, at or
before

 

70

--------------------------------------------------------------------------------


 

such time, have taken the necessary steps to make such payment in accordance
with the regulations or operating procedures of the clearing or settlement
system used by the Administrative Agent to make such payment.

 

(b)                                 Subject to Section 9.04, if at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, interest and fees then due hereunder, such
funds shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in Swingline Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in Swingline Loans; provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by a Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Swingline Loans to any
assignee or participant, other than to a Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply).  Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower in the amount of such
participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from a Borrower prior to the date on which any payment is due to
the Administrative Agent for the account of the Lenders hereunder that such
Borrower shall not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if a Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

71

--------------------------------------------------------------------------------


 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.03(c), Section 2.04(b),
Section 4.01(d) or Section 11.04(b), then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent or any Swingline Lender to
satisfy such Lender’s obligations to the Administrative Agent or such Swingline
Lender, as applicable, under such Section until all such unsatisfied obligations
are fully paid, and/or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

 

SECTION 4.02                                      Taxes/Additional Payments.

 

(a)                                 Any and all payments by or on account of any
obligation of the Borrowers hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if any
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Borrower shall make such deductions
and (iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b)                                 The Borrowers, jointly and severally, shall
indemnify the Administrative Agent and each Lender, within 20 days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid by the Administrative Agent or such Lender on or with respect to any
payment by or on account of any obligation of a Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided that the Borrowers shall not be
liable for any penalties, interest or expenses that result from the failure of
the Administrative Agent or a Lender to notify the Borrowers of the Indemnified
Taxes or Other Taxes within a reasonable period of time after becoming aware of
such Indemnified Taxes or Other Taxes.  A certificate as to the amount of such
payment or liability delivered to the Borrowers by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
presumed correct absent manifest error.

 

(c)                                  Any Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
a Borrower is organized, tax resident or otherwise located, or any treaty to
which any such jurisdiction is a party, with respect to payments under this
Agreement shall deliver to such Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law (or otherwise
reasonably requested by such Borrower) as shall permit such payments to be made
without withholding or at a reduced rate.

 

72

--------------------------------------------------------------------------------


 

(d)                                 If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any Taxes
paid by a Borrower or with respect to which a Borrower has paid additional
amounts pursuant to this Section 4.02, it shall pay over such refund to such
Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by such Borrower under this Section 4.02 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that each Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay promptly the amount paid over to such
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority with respect to such amount) to the Administrative Agent
or such Lender in the event the Administrative Agent or such Lender is required
to repay such refund to such Governmental Authority.  This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes which it deems
confidential) to any Borrower or any other Person.  Notwithstanding anything to
the contrary in this paragraph (d), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(d) the payment of which would place the indemnified party in a less favorable
net after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.

 

(e)                                  Without limiting the generality of the
foregoing, each Lender shall deliver to each Borrower and the Administrative
Agent on the Effective Date or upon the effectiveness of any Assignment and
Assumption by which it becomes a party to this Agreement (unless an Event of
Default under Section 9.01(a), 9.01(i) or 9.01(j) has occurred and is continuing
on the effective date of such Assignment and Assumption) (i) two duly completed
copies of United States Internal Revenue Service Form W-8ECI, W-8BEN, W-8BEN-E,
W-8EXP, W-8IMY or W-9, or other applicable governmental form, as the case may
be, certifying in each case that such Lender is entitled to receive payments
under this Agreement and the Notes payable to it without deduction or
withholding of any United States federal income Taxes, as if each Borrower were
incorporated under the laws of the United States or a State thereof and
(ii)  any other governmental forms (including tax residency certificates) which
are necessary or required under an applicable Tax treaty or otherwise by law to
eliminate any withholding Tax or which have been reasonably requested by the
Borrowers.  Each Lender which delivers to the Borrowers and the Administrative
Agent a Form W-8ECI, W-8BEN, W-8BEN-E, W-8EXP, W-8IMY or W-9, or other
applicable governmental form pursuant to the preceding sentence further
undertakes to deliver to the Borrowers and the Administrative Agent two further
copies of such form on or before the date that any such form expires (currently,
three successive calendar years for Form W-8BEN, W-8BEN-E or Form W-8ECI) or
becomes obsolete or after the occurrence of any event requiring a change in the
most recent form so delivered by it, and such amendments thereto or extensions
or renewals thereof as may reasonably be requested by a Borrower and the
Administrative Agent, in each case certifying that such Lender is entitled to
receive payments under this Agreement without deduction or withholding of any
United States federal income Taxes, unless Change in Law has occurred prior to
the date on which any such delivery would otherwise be required which renders
all such forms inapplicable or which would prevent such

 

73

--------------------------------------------------------------------------------


 

Lender from duly completing and delivering any such form with respect to it and
such Lender advises the Borrowers and the Administrative Agent that it is not
capable of receiving payments without any deduction or withholding of United
States federal income Taxes.  If a payment made to a Lender under any Loan
Document would be subject to United States federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrowers
and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrowers and the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrowers and the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this Section, “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

(f)                                   The Borrowers, jointly and severally, will
remit to the appropriate Governmental Authority, prior to delinquency, all
Indemnified Taxes and Other Taxes payable in respect of any payment.  Within
30 days after the date of any payment of Indemnified Taxes or Other Taxes, the
applicable Borrower will furnish to the Administrative Agent the original or a
certified copy of a receipt evidencing payment of such Indemnified Taxes or
Other Taxes or such other evidence thereof as may be reasonably satisfactory to
the Administrative Agent.

 

(g)                                  [Reserved.]

 

(h)                                 Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrowers has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.05(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).

 

(i)                                     Notwithstanding any provision of this
Agreement to the contrary (including Section 2.10(g) and this Section 4.02), a
Swiss Obligor shall not be required to make a tax gross up, a tax indemnity
payment or an increased interest payment under any Loan Document to a specific
Lender or Participant (but, for the avoidance of doubt, shall remain

 

74

--------------------------------------------------------------------------------


 

required to make a tax gross up, a tax indemnity payment, or an increased
interest payment to all other Lenders) in respect of Swiss Withholding Tax due
on interest payments by a Swiss Obligor under this Agreement as a direct result
of such Lender or Participant (i) making an incorrect declaration of its status
as to whether or not it is a Swiss Qualifying Lender or a single Swiss
Non-Qualifying Lender, (ii) breaching the restrictions regarding transfers,
assignments, participations, sub-participation and exposure transfers set forth
in Section 11.05 (provided, however, that if a Specified Event of Default occurs
within 90 days following any such transfer, assignment, participation or
sub-participation, the Swiss Obligors shall be required to make such tax gross
up, tax indemnity payment or increased interest payment) or (iii) ceasing to be
a Swiss Qualifying Lender other than as a result of any change after the date it
became a Lender or Participant under this Agreement in (or in the
interpretation, administration or application of) any law or double taxation
treaty, or any published practice or published concession of any relevant taxing
authority.

 

SECTION 4.03                                      Mitigation Obligations;
Replacement of Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.12, or if a Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 4.02, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 4.02, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrowers hereby, jointly and severally,
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.12 (including for Taxes under Section 2.12(a)(iii)), or (ii) a
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.02, or (iii) any Lender becomes a Defaulting Lender, or (iv) any
Lender becomes a Swiss Non-Qualifying Lender (but only if such event causes a
breach of the Swiss Non-Bank Rules), or (v) any Lender fails to provide its
consent to a Redomestication under the laws of a jurisdiction (other than the
United Kingdom, The Kingdom of the Netherlands, Luxembourg or Switzerland)
outside of the United States, or (vi) any Lender is a Non-Consenting Lender,
then the Borrowers may, at their sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 11.05), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (1) if
such assignee is not already a Lender hereunder, the Borrowers shall have
received the prior written consent of the Administrative Agent, which consent
shall not be unreasonably withheld, conditioned or delayed, (2) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and Swingline Loans, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the

 

75

--------------------------------------------------------------------------------


 

extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts) and (3) in the case of any such
assignment resulting from a claim for compensation under Section 2.12 or
payments required to be made pursuant to Section 4.02, such assignment shall
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply and such
Lender neither received nor continued to claim any such compensation or
payment.  Notwithstanding anything to the contrary herein, any Non-Consenting
Lender shall be deemed to have consented to the assignment and delegation of its
interests, rights and obligations to any proposed assignee pursuant to this
Section 4.03(b) if it does not execute and deliver an Assignment and Assumption
to the Administrative Agent within one Business Day after having received a
written request therefor.

 

SECTION 4.04                                      Financial Assistance.

 

(a)                                 If and to the extent that a payment in
fulfilling a liability of any Swiss Obligor under this Agreement other than such
Swiss Obligor’s own liabilities or liabilities of one of its Wholly-Owned
Subsidiaries would, at the time payment is due, under Swiss law and practice
(inter alia, prohibiting capital repayments or restricting profit distributions)
not be permitted (such obligations, “Restricted Obligations”), then such
obligations and payment amount shall from time to time be limited to the amount
permitted to be paid; provided, however, that such limited amount shall at no
time be less than such Swiss Obligor’s profits and reserves available for
distribution as dividends (being the balance sheet profits and any reserves
available for this purpose, in each case in accordance with Article 798 of the
Swiss Federal Code of Obligations) at the time or times the relevant payment is
requested from such Swiss Obligor; provided further that such limitation (as may
apply from time to time or not) shall not (generally or definitively) free such
Swiss Obligor from payment obligations hereunder in excess thereof, but merely
postpone the payment date therefor until such times as payment is again
permitted notwithstanding such limitation.  Any and all indemnities and
guarantees contained in the Loan Documents including, in particular, Sections
4.02(b) and 9.02 shall be construed in a manner consistent with the provisions
herein contained.

 

(b)                                 In respect of Restricted Obligations, each
Swiss Obligor shall:

 

(i)                                     if and to the extent required by
applicable law in force at the relevant time:

 

(A)                             subject to any applicable double taxation
treaty, deduct Swiss anticipatory tax (Verrechnungssteuer) at the rate of 35%
(or such other rate as in force from time to time) from any payment made by it
in respect of Restricted Obligations;

 

(B)                             pay any such deduction to the Swiss Federal Tax
Administration; and

 

(C)                             notify the Administrative Agent that such a
deduction has been made and provide the Administrative Agent with evidence that
such

 

76

--------------------------------------------------------------------------------


 

a deduction has been paid to the Swiss Federal Tax Administration, all in
accordance with Section 4.02(a) and Section 4.02(f); and

 

(ii)                                  to the extent such a deduction is made,
not be obliged to either gross-up in accordance with Section 4.02(a) or
indemnify the Administrative Agent and each Lender in accordance with
Section 4.02(b) in relation to any such payment made by it in respect of
Restricted Obligations unless grossing-up is permitted under the laws of
Switzerland then in force.

 

(c)                                  If and to the extent requested by the
Administrative Agent and if and to the extent this is from time to time required
under Swiss law (restricting profit distributions), in order to allow the
Administrative Agent and each Lender to obtain a maximum benefit from the
relevant Swiss Obligor’s liabilities under this Agreement, each Swiss Obligor
undertakes to promptly implement all such measures and/or to promptly obtain the
fulfillment of all prerequisites allowing it to promptly make the requested
payment(s) hereunder from time to time, including the following:

 

(i)                                     preparation of an up-to-date audited
balance sheet of such Swiss Obligor;

 

(ii)                                  confirmation of the auditors of such Swiss
Obligor that the relevant amount represents the maximum freely distributable
profits;

 

(iii)                               approval by a quotaholders’ meeting of the
relevant Swiss Obligor of the resulting profit distribution; and

 

(iv)                              to the extent permitted by applicable law,
write up any of the assets of the relevant Swiss Obligor that are shown in its
balance sheet with a book value that is significantly lower than the market
value of the assets and provided that such write up would not have materially
adverse tax consequences for such Swiss Obligor or any of its Affiliates.

 

ARTICLE V
CONDITIONS PRECEDENT

 

SECTION 5.01                                      Conditions Precedent to the
Effective Date.  The obligation of each Lender to make any Loan on or after
Effective Date is subject to satisfaction of the following conditions:

 

(a)                                 The Administrative Agent shall have received
the following, all in form and substance reasonably satisfactory to the
Administrative Agent:

 

(i)                                     this Agreement executed by each Person
listed on the signature pages hereto;

 

(ii)                                  the Affiliate Guaranty executed by each
Guarantor existing as of Effective Date;

 

77

--------------------------------------------------------------------------------


 

(iii)                               the Intercreditor Agreement executed by the
Collateral Agent, the Term Loan Agent and each Initial Secured Obligor;

 

(iv)                              Revolving Credit Notes payable to each Lender
requesting (at least one Business Day prior to the Effective Date) a Revolving
Credit Note, duly completed and executed by the Borrowers and dated the
Effective Date;

 

(v)                                 the US Security Agreement executed by each
Initial Secured Obligor;

 

(vi)                              (A) an accounting position paper from the
chief accounting officer of WIL-Ireland in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent to the effect
that (1) the obligations of the Borrowers under the 364-Day Revolving Credit
Facility constitute “current liabilities” and (2) the assets compromising the
Collateral constitute “current assets”, in each case, as determined in
accordance with GAAP and (B) a memorandum or other document from KPMG LLP in
form and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent pursuant to which KPMG LLP indicates its concurrence with the
accounting classification of the chief accounting officer of WIL-Ireland
expressed in the accounting position paper described in the foregoing clause
(A);

 

(vii)                           appropriate Lien search results or certificates
(including UCC lien searches) as of a recent date reflecting no prior Liens
encumbering the assets of the Initial Secured Obligors other than those being
released on or prior to the Effective Date or Liens permitted by Section 8.04;

 

(viii)                        a certificate of a Responsible Officer of
WIL-Ireland, dated the Effective Date and certifying (A) that the
representations and warranties made by each Obligor in any Loan Document
delivered at or prior to the Effective Date are true and correct in all material
respects (except to the extent qualified by materiality or reference to Material
Adverse Effect, in which case such applicable representation and warranty shall
be true and correct in all respects) as of the Effective Date, except for those
that by their express terms apply to an earlier date which shall be true and
correct in all material respects as of such earlier date, and (B) as to the
absence of the occurrence and continuance of any Default or Event of Default on
the Effective Date immediately after giving effect to the making of any
Revolving Credit Loans and the application of the proceeds thereof on the
Effective Date;

 

(ix)                              a certificate of the secretary or an assistant
secretary or other Responsible Officer of each Obligor, dated the Effective Date
and certifying (A) true and complete copies of the constitution or memorandum of
association and bye-laws, the certificate of incorporation and bylaws or the
other organizational documents, each as amended and in effect on the Effective
Date, of such Obligor, (B) the resolutions adopted by the Board of Directors of
such Obligor (1) authorizing the execution, delivery and performance by such
Obligor of the Loan Documents to which it is or shall be a party and, in the
case of a Borrower, the borrowing of Loans by such Borrower hereunder and
(2) authorizing officers or other representatives of such Obligor to execute and
deliver the

 

78

--------------------------------------------------------------------------------


 

Loan Documents to which it is or shall be a party and any related documents,
including any agreement contemplated by this Agreement, (C) the absence of any
proceedings for the dissolution, liquidation or winding up of such Obligor and
(D) the incumbency and specimen signatures of the officers or other authorized
representatives of such Obligor executing any documents on its behalf;

 

(x)                                 favorable, signed opinions addressed to the
Administrative Agent and the Lenders dated the Effective Date, each in form and
substance reasonably satisfactory to the Administrative Agent, from (A) Latham &
Watkins LLP, special New York counsel to the Obligors, (B) Conyers Dill &
Pearman Limited, special Bermuda counsel to WIL-Bermuda and certain of the other
Obligors, (C) Baker McKenzie Geneva, special Swiss counsel to certain of the
Obligors, (D) Matheson, special Irish counsel to WIL-Ireland, (E) Dentons,
special Canadian counsel to certain of the Obligors, (F) Baker & McKenzie LLP,
special Luxembourg counsel to certain of the Obligors, (G) Conyers Dill &
Pearman Limited, special British Virgin Islands counsel to certain of the
Obligors, (H) Sidley Austin LLP, special English counsel to the Administrative
Agent, (I) Jones Walker LLP, special Louisiana counsel to Weatherford U.S.,
L.P., (J) Allens, special Australian counsel to the Administrative Agent,
(K) Selmer, special Norwegian counsel to the Administrative Agent, (L) Baker &
McKenzie Amsterdam N.V., special Dutch counsel to certain of the Obligors and
(M) ARIFA, special Panama counsel to certain of the Obligors, in each case,
given upon the express instruction of the applicable Obligor(s), as applicable;

 

(xi)                              a certificate of a Principal Financial Officer
of WIL-Ireland certifying that, after giving effect to the Transactions
(1) WIL-Ireland and its Subsidiaries, taken as a whole, will be Solvent,
(2) WIL-Bermuda and its Subsidiaries, taken as a whole, will be Solvent and
(3) no Obligor or Material Subsidiary intends, as of such date, to
(x) voluntarily commence a case or proceeding under any applicable federal,
state or foreign bankruptcy, insolvency, reorganization or other similar law,
(y) make a general assignment for the benefit of creditors, or (z) apply for or
consent to the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee, examiner, administrator, sequestrator or similar
official of such Obligor or Material Subsidiary or a substantial part of its
assets, in each case (with respect to clauses (x), (y) and (z)) within the next
10 Business Days;

 

(xii)                           a certificate of a Principal Financial Officer
of WIL-Ireland demonstrating, after giving effect to the Transactions, that
WIL-Ireland is in compliance on a pro forma basis with the Financial Covenants
as of the Effective Date (with the minimum permitted Current Asset Coverage
Ratio being 1.00 to 1.00 for such purpose and using the book value of the
Priority Perfected Collateral as of the last day of the Fiscal Quarter most
recently ended prior to the Effective Date for which financial statements have
been delivered (or are required to have been delivered) under the Existing RCF
Credit Agreement, and otherwise adjusted as set forth in Section 1.04); and

 

(xiii)                        to the extent available in the applicable
jurisdiction(s), (A) copies of the memorandum of association, articles or
certificates of incorporation or other similar organizational documents of each
Obligor (other than WIL-Bermuda and any

 

79

--------------------------------------------------------------------------------


 

other Obligor incorporated in Bermuda) certified as of a recent date prior to
the Effective Date by the appropriate Governmental Authority (or by a
Responsible Officer with respect to Obligors organized under the laws of the
British Virgin Islands), (B) certificates of appropriate public officials or
bodies as to the existence, good standing and qualification to do business as a
foreign entity, of each Obligor in each jurisdiction in which the ownership of
its properties or the conduct of its business requires such qualification and
where the failure to so qualify would, individually or collectively, have a
Material Adverse Effect and (C) to the extent not covered by clauses (A) and
(B) immediately above, and only with respect any Obligor organized outside of
the United States of America, Bermuda, the British Virgin Islands, Ireland or
Switzerland, documents, excerpts or certificates issued by appropriate public
officials or bodies with respect to such Obligor that are customarily delivered
by entities organized in the same jurisdiction as such Obligor in connection
with transactions similar to the Transactions.

 

(b)                                 Subject to Section 7.11, the Collateral
Agent shall have received each document, form or notice (including any UCC
financing statement) required by the Collateral Documents delivered on the
Effective Date by each Initial Secured Obligor, or reasonably requested by the
Collateral Agent to be filed, delivered, registered or recorded in order to
perfect (or any analogous concept to the extent perfection does not apply in the
relevant jurisdiction), subject to the Intercreditor Agreement, the Liens of the
Collateral Agent, on behalf of the Secured Parties, in the Collateral of such
Initial Secured Obligors, which shall be in proper form for filing, registration
or recordation;

 

(c)                                  The Administrative Agent and the Collateral
Agent shall have received (i) certificates of insurance evidencing the property
casualty insurance policies of the Obligors and (ii) certificates of insurance
evidencing the liability insurance of the Obligors.

 

(d)                                 The Administrative Agent shall have received
evidence reasonably satisfactory to it that all material consents of each
Governmental Authority and of each other Person, if any, required to be received
by the Obligors in connection with (i) the Loans, (ii) the granting of liens on
the Collateral to secure the Secured Obligations and (iii) the execution,
delivery and performance of this Agreement and the other Loan Documents to which
any Obligor is a party have been satisfactorily obtained.

 

(e)                                  The Lenders shall have received (i) audited
consolidated financial statements of WIL-Ireland for the Fiscal Year ended
December 31, 2017, including condensed consolidating financial information with
respect to the Guarantors to the extent required to be presented in the periodic
reports of WIL-Ireland filed with the SEC pursuant to the Exchange Act and
(ii) unaudited interim consolidated financial statements of WIL-Ireland for each
quarterly period ended subsequent to December 31, 2017 to the extent such
financial statements are available, including condensed consolidating financial
information with respect to the Guarantors to the extent required to be
presented in the periodic reports of WIL-Ireland filed with the SEC pursuant to
the Exchange Act.

 

(f)                                   The Borrowers shall have paid (i) to the
Administrative Agent, the Collateral Agent, the Lead Arrangers and the Lenders,
as applicable, all fees and other amounts agreed upon by such parties to be paid
on or prior to the Effective Date, and (ii) to the extent

 

80

--------------------------------------------------------------------------------


 

invoiced at or before 1:00 p.m., New York City time, on the Business Day
immediately prior to the Effective Date, all out-of-pocket expenses required to
be reimbursed or paid by the Borrowers pursuant to Section 11.03 or any other
Loan Document.

 

(g)                                  Substantially simultaneously with the
effectiveness hereof, WIL-Bermuda shall have applied proceeds of the Loans
requested on the Effective Date to make a prepayment of the revolving loans
outstanding under the Existing RCF Credit Agreement in an aggregate principal
amount equal to the lesser of such requested amount and the amount of loans
outstanding under the Existing RCF Credit Agreement.

 

(h)                                 The Administrative Agent shall have received
evidence reasonably satisfactory to it that, substantially contemporaneously
herewith, (i) RCF Amendment No. 3 shall be closed and effective, (ii) the
Specified Prepayment (as defined in RCF Amendment No. 3) shall have occurred,
(iii) the Commitment Reduction (as defined in RCF Amendment No. 3) shall have
occurred and (iv) the sum of (A) the aggregate amount of the Extended
Commitments (as defined in the RCF Credit Agreement) of the Extending Lenders
(as defined in the RCF Credit Agreement) plus (B) the Aggregate Commitments
hereunder, shall be at least $540,000,000.

 

(i)                                     The Administrative Agent shall have
received evidence reasonably satisfactory to it that Term Loan Amendment No. 3
shall be closed and effective.

 

(j)                                    Each Obligor shall have provided to the
Administrative Agent and the Lenders if requested at least three Business Days
prior to the Effective Date, the documentation and other information requested
by the Administrative Agent or any Lender in order to comply with requirements
of the PATRIOT Act and applicable “know your customer” and anti-money laundering
rules and regulations.

 

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have consented to, approved or accepted or to be satisfied with, each Loan
Document and each other document required thereunder to be consented to,
approved by or acceptable or satisfactory to a Lender, unless the Administrative
Agent shall have received notice from such Lender prior to the proposed
Effective Date specifying its objection thereto.

 

SECTION 5.02                                      Conditions Precedent to Each
Borrowing.  The obligation of the Lenders to make any Loan on the occasion of
any Borrowing on or after the Effective Date is subject to the further
conditions precedent that, on the date such Loan is made:

 

(a)                                 The representations and warranties of each
Obligor set forth in this Agreement and in the other Loan Documents shall be
true and correct in all material respects (except to the extent qualified by
materiality or reference to Material Adverse Effect, in which case such
applicable representation and warranty shall be true and correct in all
respects) on and as of the date of such Borrowing, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing, such representations and
warranties shall continue to be true and correct in all material respects
(except to the extent qualified by materiality or reference to Material Adverse
Effect, in which

 

81

--------------------------------------------------------------------------------


 

case such applicable representation and warranty shall be true and correct in
all respects) as of such specified earlier date.

 

(b)                                 The Administrative Agent and, if applicable,
the applicable Swingline Lender, shall have received (i) in the case of a
Borrowing of Revolving Credit Loans, a Borrowing Request by the time and on the
Business Day specified in Section 2.02 and (ii) in the case of a Swingline
Borrowing, a Swingline Borrowing Request as required by Section 2.03(b) by the
time and on the Business Day specified in Section 2.03(b).

 

(c)                                  No Default or Event of Default shall have
occurred and be continuing or would result from the making of such Loan.

 

(d)                                 With respect to any Borrowing after the
Effective Date, the Administrative Agent shall have received a certification of
a Principal Financial Officer of WIL-Ireland (which may be contained in the
applicable Borrowing Request or Swingline Borrowing Request) certifying that
immediately after giving pro forma effect to such Borrowing, (1) WIL-Ireland and
its Subsidiaries, taken as a whole, will be Solvent, (2) WIL-Bermuda and its
Subsidiaries, taken as a whole, will be Solvent and (3) no Obligor or Material
Subsidiary intends, as of such date, to (x) voluntarily commence a case or
proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law, (y) make a general assignment
for the benefit of creditors, or (z) apply for or consent to the appointment of
or taking possession by a custodian, receiver, liquidator, assignee, trustee,
examiner, administrator, sequestrator or similar official of such Obligor or
Material Subsidiary or a substantial part of its assets, in each case of clauses
(x), (y) and (z) within the next 10 Business Days.

 

The acceptance of the benefits of each Borrowing shall constitute a
representation and warranty by each of the Obligors to each of the Lenders that
all of the conditions specified in Section 5.02(a) and 5.02(c) have been
satisfied as of that time.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

 

Each Obligor Party represents and warrants to the Lenders and the Administrative
Agent as follows:

 

SECTION 6.01                                      Organization and
Qualification.  Each Obligor and each Restricted Subsidiary (a) is a company,
corporation, partnership or entity having limited liability that is duly
organized or formed, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (b) has the corporate,
partnership or other power and authority to own its property and to carry on its
business as now conducted and (c) is duly qualified as a foreign corporation or
other foreign entity to do business and is in good standing in every
jurisdiction in which the failure to be so qualified would, together with all
such other failures of the Obligors and the Restricted Subsidiaries to be so
qualified or in good standing, have a Material Adverse Effect.

 

SECTION 6.02                                      Authorization, Validity, Etc. 
Each Obligor has the corporate or other power and authority to execute, deliver
and perform its obligations hereunder and under the other

 

82

--------------------------------------------------------------------------------


 

Loan Documents to which it is a party and (in the case of the Borrowers) to
obtain the Loans and to consummate the Transactions, and all such action has
been duly authorized by all necessary corporate, partnership or other
proceedings on its part or on its behalf.  Each Loan Document has been duly and
validly executed and delivered by or on behalf of each Obligor and constitutes
valid and legally binding agreements of such Obligor enforceable against such
Obligor in accordance with the terms hereof, and the Loan Documents to which
such Obligor is a party, when duly executed and delivered by or on behalf of
such Obligor, shall constitute valid and legally binding obligations of such
Obligor enforceable in accordance with the respective terms thereof and of this
Agreement, except, in each case (a) as may be limited by bankruptcy, insolvency,
examinership, reorganization, moratorium, fraudulent transfer or other similar
laws relating to or affecting the enforcement of creditors’ rights generally,
and by general principles of equity which may limit the right to obtain
equitable remedies (regardless of whether such enforceability is a proceeding in
equity or at law) and (b) as to the enforceability of provisions for
indemnification and the limitations thereon arising as a matter of law or public
policy.

 

SECTION 6.03                                      Governmental Consents, Etc. 
No authorization, consent, approval, license or exemption of, or filing or
registration with, any Governmental Authority is necessary to have been made or
obtained by any Obligor for the valid execution, delivery and performance by any
Obligor of any Loan Document to which it is a party or the consummation of the
Transactions, except those that have been obtained and are in full force and
effect, including filings, notifications and registrations necessary to perfect
Liens created under the Loan Documents (or any analogous concept to the extent
perfection does not apply in the relevant jurisdiction) and such matters
relating to performance as would ordinarily be done in the ordinary course of
business after the Effective Date.

 

SECTION 6.04                                      No Breach or Violation of Law
or Agreements.  Neither the execution, delivery and performance by any Obligor
of the Loan Documents to which it is a party, nor compliance with the terms and
provisions thereof, nor the extensions of credit contemplated by the Loan
Documents, nor the consummation of the Transactions (a) will breach or violate
any applicable Requirement of Law, (b) will result in any breach or violation
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien prohibited hereunder upon any
of its property or assets pursuant to the terms of, (i) the Existing Senior
Notes or any Existing Senior Notes Indenture or (ii) any other indenture,
agreement or other instrument to which it or any of its Restricted Subsidiaries
is party or by which any property or asset of it or any of its Restricted
Subsidiaries is bound or to which it is subject, except for breaches, violations
and defaults under clauses (a) and (b)(ii) that collectively for the Obligors
would not have a Material Adverse Effect, or (c) will violate any provision of
the organizational documents or by-laws of any Obligor.

 

SECTION 6.05                                      Litigation.  Except as set
forth on Schedule 6.05, (a) there are no actions, suits or proceedings pending
or, to the best knowledge of WIL-Ireland, threatened in writing against any
Obligor or against any of their respective properties or assets that are
reasonably likely to have (individually or collectively) a Material Adverse
Effect and (b) to the best knowledge of WIL-Ireland, there are no actions, suits
or proceedings pending or threatened that purport to affect or pertain to the
Loan Documents or any transactions contemplated thereby.

 

83

--------------------------------------------------------------------------------


 

SECTION 6.06                                      Information; No Material
Adverse Change.

 

(a)                                 All written information heretofore furnished
by the Obligors to the Administrative Agent or any Lender in connection with
this Agreement or any of the other Loan Documents (including the information
contained in the written materials prepared in connection with the arrangement
of RCF Amendment No. 3 and the Transactions), when considered together with the
disclosures made herein, in the other Loan Documents and in the filings made by
any Obligor with the SEC pursuant to the Exchange Act, did not as of the date
thereof (or if such information related to a specific date, as of such specific
date), when read together and taken as a whole, contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements contained therein not misleading in light of the circumstances under
which such statements were made, except for such information, if any, that has
been updated, corrected, supplemented, superseded or modified pursuant to a
written instrument delivered to the Administrative Agent and the Lenders prior
to the Effective Date.

 

(b)                                 WIL-Ireland has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income, stockholders
equity and cash flows as of and for the Fiscal Year ended December 31, 2017
reported on by KPMG LLP, independent public accountants.  Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of WIL-Ireland and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP.

 

(c)                                  There has been no material adverse change
since December 31, 2017 in the financial condition, business, assets or
operations of WIL-Ireland and its Restricted Subsidiaries, taken as a whole.

 

SECTION 6.07                                      Investment Company Act; Margin
Regulations.

 

(a)                                 Neither any Obligor nor any of its
Restricted Subsidiaries is, or is regulated as, an “investment company,” as such
term is defined in the Investment Company Act of 1940 (as adopted in the United
States), as amended.

 

(b)                                 Neither any Obligor nor any of its
Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any “margin stock” as defined in Regulation U. No part of the proceeds
of the Loans made to the Borrowers will be used to purchase or carry any such
margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock (except that WIL-Ireland and any of its
Restricted Subsidiaries may purchase the common stock of WIL-Ireland, subject to
compliance with applicable law and provided that following the application of
the proceeds of each Borrowing, not more than 25% of the value of the assets
(either of the applicable Borrower only or of WIL-Ireland and its Subsidiaries
on a consolidated basis) subject to any restriction contained in any Loan
Document is comprised of “margin stock” as defined in Regulation U, including
such purchased common stock of WIL-Ireland) or for any purpose that violates, or
is inconsistent with, the provisions of Regulation T, U or X.

 

84

--------------------------------------------------------------------------------


 

SECTION 6.08                                      ERISA.

 

(a)                                 Each Obligor and each ERISA Affiliate has
maintained and administered each Plan in compliance with all applicable laws,
except for such instances of noncompliance as have not resulted in and would not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
have a Material Adverse Effect.

 

SECTION 6.09                                      Tax Returns and Payments. 
Each Obligor and each Restricted Subsidiary has caused to be filed all United
States federal income Tax returns and other material Tax returns, statements and
reports (or obtained extensions with respect thereto) which are required to be
filed and has paid or deposited or made adequate provision in accordance with
GAAP for the payment of all Taxes (including estimated Taxes shown on such
returns, statements and reports) which are shown to be due pursuant to such
returns, except (a) for Taxes whose amount, applicability or validity is being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP and (b) where the failure
to pay such Taxes (collectively for the Obligors and the Restricted
Subsidiaries, taken as a whole) would not have a Material Adverse Effect.

 

SECTION 6.10                                      Requirements of Law.

 

(a)                                 The Obligors and each of their Restricted
Subsidiaries are in compliance with all Requirements of Law, applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all Governmental Authorities in respect of the conduct of their businesses and
the ownership of their property, except for instances in which the failure to
comply therewith, either individually or in the aggregate, would not have a
Material Adverse Effect.

 

(b)                                 Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither WIL-Ireland nor any of its Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required for the conduct of
WIL-Ireland’s or any of its Subsidiaries’ business under any Environmental Law,
(ii) is liable for any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) has knowledge of any
facts or circumstances that would give rise to any Environmental Liability.

 

SECTION 6.11                                      No Default.  No Default or
Event of Default has occurred and is continuing.

 

SECTION 6.12                                      Anti-Corruption Laws and
Sanctions.  Each Obligor Party has implemented and maintains in effect policies
and procedures designed to ensure compliance by such Obligor Party, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and such Obligor Party, its
Subsidiaries and their respective officers and employees and, to the knowledge
of such Obligor Party, its

 

85

--------------------------------------------------------------------------------


 

directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  None of (a) each Obligor Party, any
Subsidiary of such Obligor Party or any of their respective directors, officers
or employees, or (b) to the knowledge of each Obligor Party, any agent of such
Obligor Party or any Subsidiary of such Obligor Party that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.  No Borrowing, nor the use of proceeds of the
Loans or any other transaction contemplated by the Credit Agreement will violate
any Anti-Corruption Laws or any Sanctions applicable to any party hereto.

 

SECTION 6.13                                      Properties.

 

(a)                                 Each of WIL-Ireland and its Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for (i) Liens permitted
by Section 8.04 and (ii) minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

 

(b)                                 Each of WIL-Ireland and its Restricted
Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by WIL-Ireland and its Subsidiaries does not infringe upon
the rights of any other Person, except for any such failure to own or license,
or infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 6.14                                      No Restrictive Agreements. 
WIL-Ireland and its Restricted Subsidiaries are not subject to any Restrictive
Agreements other than Restrictive Agreements permitted by Section 8.11.

 

SECTION 6.15                                      Solvency.

 

(a)                                 Immediately after the consummation of the
Transactions to occur on the Effective Date, WIL-Ireland and its Subsidiaries,
taken as a whole, are and will be Solvent.

 

(b)                                 Immediately after the consummation of the
Transactions to occur on the Effective Date, WIL-Bermuda and its Subsidiaries,
taken as a whole, are and will be Solvent.

 

(c)                                  WIL-Bermuda does not intend to, nor will
permit its Restricted Subsidiaries (taken as a whole) to, and WIL-Ireland does
not believe that it or its Restricted Subsidiaries (taken as a whole) will,
incur debts beyond its or their ability to pay such debts as such debts mature,
taking into account the timing of and amounts of cash to be received by it or
any such Restricted Subsidiary and the timing of the amounts of cash to be
payable on or in respect of its Indebtedness or the Indebtedness of any such
Restricted Subsidiary.

 

SECTION 6.16                                      Insurance.  WIL-Ireland and
its Subsidiaries maintain, including through self-insurance, insurance with
respect to their property and business against such liabilities and risks, in
such types and amounts and with such deductibles or self-insurance risk
retentions, in each case as are in accordance with customary industry practice
for companies

 

86

--------------------------------------------------------------------------------


 

engaged in similar businesses as WIL-Ireland and its Subsidiaries (taken as a
whole), as such customary industry practice may change from time to time.

 

SECTION 6.17                                      Rank of Obligations.  The
obligations of each Obligor under the Loan Documents to which it is a party rank
at least equally with all of the unsecured and unsubordinated Indebtedness of
such Obligor, except Indebtedness mandatorily (and not consensually) preferred
by applicable law, and ahead of all subordinated Indebtedness, if any, of such
Obligor.

 

SECTION 6.18                                      EEA Financial Institutions. 
No Obligor is an EEA Financial Institution.

 

SECTION 6.19                                      Liens.  There are no Liens on
any of the assets of WIL-Ireland or any Restricted Subsidiary other than Liens
permitted by Section 8.04.

 

SECTION 6.20                                      Security Interest in
Collateral.  Subject to Section 7.11, the provisions of this Agreement and the
Collateral Documents create a legal and valid, perfected (or any analogous
concept to the extent perfection does not apply in the relevant jurisdiction)
Lien on all the Collateral in favor of the Collateral Agent, for the benefit of
the Secured Parties, and such Liens constitute perfected and continuing Liens on
the Collateral, securing the Secured Obligations, enforceable against the
applicable Secured Obligor and all third parties, and having priority over all
other Liens on the Collateral except in the case of Liens permitted by
Section 8.04.

 

SECTION 6.21                                      Current Assets and Current
Liabilities.  (i) The Loans constitute Current Liabilities, (ii) the Collateral
consists only of Current Assets, (iii) the Secured Obligations are secured only
by Current Assets and (iv) none of WIL-Ireland nor any of its Restricted
Subsidiaries is aware of any fact or circumstance (including a change in GAAP)
that could reasonably be expected to cause the foregoing clauses (i) through
(iii) to be incorrect at any time prior to Payment in Full.

 

SECTION 6.22                                      Compliance with the Swiss
Non-Bank Rules.

 

(a)                                 Each Swiss Obligor is in compliance with the
Swiss Non-Bank Rules; provided, however, that a Swiss Obligor shall not be in
breach of this representation if the permitted number of Swiss Non-Qualifying
Lenders is exceeded solely by reason of:

 

(i)                                     a failure by one or more Lenders or
Participants to comply with their obligations under Section 11.05;

 

(ii)                                  a confirmation made by one or more Lenders
or Participants to be one single Swiss Non-Qualifying Lender is incorrect;

 

(iii)                               one or more Lenders or Participants ceasing
to be a Swiss Qualifying Lender (to the extent such Lender or Participant
confirmed to be a Swiss Qualifying Lender) as a result of any reason
attributable to such Lender or Participant; or

 

87

--------------------------------------------------------------------------------


 

(iv)                              an assignment or participation of any Loan
under this Agreement to a Swiss Non-Qualifying Lender after the occurrence of an
Event of Default.

 

(b)                                 For the purposes of this Section 6.22, each
Swiss Obligor shall assume that the aggregate number of Lenders or Participants
under this Agreement which are Swiss Non-Qualifying Lenders is eight.

 

ARTICLE VII
AFFIRMATIVE COVENANTS

 

Until Payment in Full, the Obligor Parties covenant and agree that:

 

SECTION 7.01                                      Information Covenants.  Each
Obligor Party shall furnish or cause to be furnished to the Administrative
Agent:

 

(a)                                 As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters in each
Fiscal Year of WIL-Ireland (commencing with the Fiscal Quarter ended June 30,
2018), the Quarterly Report on Form 10-Q, or its equivalent, of WIL-Ireland for
such Fiscal Quarter; provided that the Obligor Parties shall be deemed to have
furnished said Quarterly Report on Form 10-Q for purposes of this
Section 7.01(a) on the date the same shall have been made available on “EDGAR”
(or any successor thereto) or on its home page on the worldwide web (which
page is, as of the date of this Agreement, located at www.weatherford.com). 
Such Quarterly Report shall include, and to the extent it does not include shall
be supplemented by, a consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
Fiscal Quarter and the then elapsed portion of the Fiscal Year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
Fiscal Year, all certified by one of its Principal Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of WIL-Ireland and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes.

 

(b)                                 As soon as available, and in any event
within 90 days after the close of each Fiscal Year of WIL-Ireland, the Annual
Report on Form 10-K, or its equivalent, of WIL-Ireland for such Fiscal Year,
certified by KPMG LLP or other independent certified public accountants of
recognized national standing reasonably acceptable to the Administrative Agent
and the Required Lenders, whose certification shall be without qualification or
limitation; provided that (i) the Obligor Parties shall be deemed to have
furnished said Annual Report on Form 10-K for purposes of this
Section 7.01(b) on the date the same shall have been made available on “EDGAR”
(or any successor thereto) or on its home page on the worldwide web (which
page is, as of the date of this Agreement, located at www.weatherford.com) and
(ii) if said Annual Report on Form 10-K contains the report of such independent
public accountants (without qualification or exception, and to the effect, as
specified above), no Obligor Party shall be required to deliver such report. 
Such Annual Report shall include, and to the extent it does not include shall be
supplemented by, WIL-Ireland’s audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous Fiscal Year,

 

88

--------------------------------------------------------------------------------


 

all reported on by KPMG LLP or other independent public accountants of
recognized national standing (which opinion shall be without qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of WIL-Ireland and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

 

(c)                                  Promptly after the same become publicly
available (whether on “EDGAR” (or any successor thereto) or WIL-Ireland’s
homepage on the worldwide web or otherwise), notice to the Administrative Agent
of the filing of all periodic reports on Form 10-K or Form 10-Q, and all
amendments to such reports and all definitive proxy statements filed by any
Obligor or any of its Subsidiaries with the SEC, or any Governmental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange, or distributed by WIL-Ireland to its shareholders
generally, as the case may be (and in furtherance of the foregoing, WIL-Ireland
will give to the Administrative Agent prompt written notice of any change at any
time or from time to time of the location of WIL-Ireland’s home page on the
worldwide web).

 

(d)                                 Promptly, and in any event within five
Business Days after:

 

(i)                                     the occurrence of any of the following
with respect to any Obligor Party or any of its Restricted Subsidiaries: 
(A) the pendency or commencement of any litigation, arbitration or governmental
proceeding against such Obligor or Restricted Subsidiary which would reasonably
be expected to have a Material Adverse Effect, (B) the institution of any
proceeding against any Obligor Party or any of its Restricted Subsidiaries with
respect to, or the receipt of notice by such Person of potential liability or
responsibility for violation or alleged violation of, any law, rule or
regulation (including any Environmental Law) which would reasonably be expected
to have a Material Adverse Effect and (C) any casualty or other insured damage
to any material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or interest
therein under power of eminent domain or by condemnation or similar proceeding;
or

 

(ii)                                  any Responsible Officer of such Obligor
Party obtains knowledge of the occurrence of any event or condition which
constitutes a Default or an Event of Default; or

 

(iii)                               any Responsible Officer of such Obligor
Party obtains knowledge of the occurrence of a Change of Control or Change of
Control Event;

 

a notice of such event, condition, occurrence or development, specifying the
nature thereof.

 

(e)                                  Within five Business Days after the
delivery of the financial statements provided for in Sections 7.01(a) and
7.01(b), a Compliance Certificate with respect to the fiscal period covered by
such financial statements.

 

(f)                                   Promptly, and in any event within 30 days
after any Responsible Officer of such Obligor Party obtains knowledge thereof,
notice of:

 

89

--------------------------------------------------------------------------------


 

(i)                                     the occurrence or expected occurrence of
(A) any ERISA Event with respect to any Plan, (B) a failure to make any required
contribution to a Plan before the due date (including extensions) thereof or
(C) any Lien in favor of the PBGC or a Plan, in each case which would reasonably
be expected to have a Material Adverse Effect; and

 

(ii)                                  the institution of proceedings or the
taking of any other action by the PBGC or WIL-Ireland or any ERISA Affiliate or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
insolvency, endangered, critical or critical and declining status (within the
meaning of such terms as used in ERISA) of, any Plan, which withdrawal,
termination, insolvency, endangered, critical or critical and declining status
would reasonably be expected to have a Material Adverse Effect, except that no
notice shall be required with respect to the merger of a defined contribution
plan of one ERISA Affiliate into a defined contribution plan of another ERISA
Affiliate.

 

(g)                                  As soon as available, and in any event
within (i) 60 days after the beginning of each Fiscal Year, an annual forecast
with respect to such Fiscal Year and (ii) 45 days after the end of each Fiscal
Quarter ending on June 30th of each Fiscal Year (commencing with the 2018 Fiscal
Year), an update to the annual forecast for such Fiscal Year delivered pursuant
to this Section 7.01(g) (or, in the case of the 2018 Fiscal Year, delivered
pursuant to the RCF Credit Agreement or the Term Loan Agreement).

 

(h)                                 If as of the end of any Fiscal Quarter,
(i) the total book value of all assets of the Other Subsidiaries Group
represents more than 2.5% of the total book value of the WIL-Ireland Group or
(ii) the Consolidated Adjusted EBITDA of the Other Subsidiaries Group represents
more than 2.5% of the Consolidated Adjusted EBITDA of the WIL-Ireland Group,
WIL-Ireland shall deliver, as soon as available, and in any event within 45 days
after the end of such Fiscal Quarter, a consolidating balance sheet and income
statement with respect to the Other Subsidiaries Group (together with the
applicable eliminating entries).

 

(i)                                     Within 30 days after the consummation of
any Collateral Transfer involving Collateral with a book value (measured as of
the last day of the most recently ended Fiscal Quarter for which financial
statements are available) greater than $20,000,000, (A) written notice of such
Collateral Transfer (including the book value of the Collateral subject to such
Collateral Transfer) and (B) a certificate of a Principal Financial Officer of
WIL-Ireland certifying that, after giving pro forma effect to such Collateral
Transfer, WIL-Ireland would be in compliance with the Current Asset Coverage
Ratio Covenant (calculated in accordance with Section 1.04) and attaching
reasonably detailed calculations demonstrating such compliance.

 

(j)                                    From time to time and with reasonable
promptness, (x) such other information or documents (financial or otherwise)
with respect to any Obligor or any of its Restricted Subsidiaries as the
Administrative Agent or any Lender through the Administrative Agent may
reasonably request, including any books and records with respect to any
Collateral, and (y) information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
the PATRIOT Act and the Beneficial Ownership Regulation (to the extent
applicable); provided that any non-public information obtained by any

 

90

--------------------------------------------------------------------------------


 

Person pursuant to such request shall be treated as confidential information in
accordance with Section 11.06.  Notwithstanding the foregoing, no Obligor or any
of its Restricted Subsidiaries shall be required to deliver any information or
documents if the disclosure thereof to the Administrative Agent or any Lender
would violate a binding confidentiality agreement with a Person that is not an
Affiliate of WIL-Ireland or any Subsidiary.

 

SECTION 7.02                                      Books, Records and
Inspections.  Each Obligor Party shall permit, or cause to be permitted, any
Lender, upon written notice, to visit and inspect any of the properties of such
Obligor Party and its Restricted Subsidiaries, to examine the books and
financial records of such Obligor Party and its Restricted Subsidiaries and to
discuss the affairs, finances and accounts of such Obligor Party and its
Restricted Subsidiaries with any Responsible Officer of such Obligor Party or
Restricted Subsidiary, including inspections of Collateral and records relating
to Collateral and discussions with respect to Collateral and records relating to
Collateral, all at such reasonable times and as often as any Lender, through the
Administrative Agent, may reasonably request, and all at such Obligor Party’s or
Restricted Subsidiary’s expense; provided that any non-public information
obtained by any Person during any such visitation, inspection, examination or
discussion shall be treated as confidential information in accordance with
Section 11.06.

 

SECTION 7.03                                      Insurance.  WIL-Ireland and
its Subsidiaries shall maintain or cause to be maintained (including through
self-insurance) insurance with respect to their property and business against
such liabilities and risks, in such types and amounts and with such deductibles
or self-insurance risk retentions, in each case as are in accordance with
customary industry practice for companies engaged in similar businesses as
WIL-Ireland and its Subsidiaries (taken as a whole), as such customary industry
practice may change from time to time.  WIL-Ireland will furnish to the Lenders,
upon request of the Administrative Agent, information in reasonable detail as to
the insurance so maintained.  In the event WIL-Ireland or any other Obligor at
any time or times hereafter shall fail to obtain or maintain any of the policies
or insurance required herein, then the Administrative Agent or the Collateral
Agent, without waiving or releasing any obligations or resulting Default
hereunder, may at any time or times thereafter (but shall be under no obligation
to do so) obtain and maintain such policies of insurance and pay premiums and
take any other action with respect thereto which the Administrative Agent or the
Collateral Agent, as applicable, deems advisable.  All sums so disbursed by the
Administrative Agent or the Collateral Agent shall constitute part of the
Obligations, payable as provided in this Agreement.  Without limiting the
foregoing, to the extent that any Secured Obligor is entitled to receive
proceeds under any insurance policy, it shall direct the applicable insurer to
deposit such proceeds (and such proceeds shall be so deposited) into a deposit
account that is subject to a deposit account control agreement in form and
substance reasonably acceptable to the Collateral Agent, which, subject to the
terms of the Intercreditor Agreement, establishes “control” (within the meaning
of Section 9-104 of the UCC) with respect to such deposit account by the
Collateral Agent on behalf of the Secured Parties.

 

SECTION 7.04                                      Payment of Taxes and other
Claims.  Each Obligor Party shall, and WIL-Ireland shall cause each Subsidiary
to, pay or discharge or cause to be paid or discharged, before the same shall
become delinquent, all Taxes levied or imposed upon such Obligor Party or such
Subsidiary, as applicable, or upon the income, profits or property of such
Obligor Party or

 

91

--------------------------------------------------------------------------------


 

such Subsidiary, as applicable, except for (i) such Taxes the non-payment or
non-discharge of which would not, individually or in the aggregate, have a
Material Adverse Effect and (ii) any such Tax whose amount, applicability or
validity is being contested in good faith by appropriate proceedings and for
which adequate reserves have been established in accordance with GAAP.

 

SECTION 7.05                                      Existence.  Except as
expressly permitted pursuant to Section 8.02 or Section 8.05, WIL-Ireland shall,
and will cause each Restricted Subsidiary to, do all things necessary to
(a) preserve and keep in full force and effect the corporate or other existence
of WIL-Ireland or such Restricted Subsidiary as applicable (which, for the
avoidance of doubt, shall not prohibit a change in corporate form or
domiciliation), and (b) preserve and keep in full force and effect the rights
and franchises of WIL-Ireland or such Restricted Subsidiary as applicable;
provided that this clause (b) shall not require WIL-Ireland or such Restricted
Subsidiary to preserve or maintain any rights or franchises if WIL-Ireland or
such Restricted Subsidiary shall determine that (i) the preservation and
maintenance thereof is no longer desirable in the conduct of the business of
WIL-Ireland or such Restricted Subsidiary, taken as a whole, and that the loss
thereof is not disadvantageous in any material respect to the Lenders, or
(ii) the failure to maintain and preserve the same could not reasonably be
expected, in the aggregate, to result in a Material Adverse Effect.

 

SECTION 7.06                                      ERISA Compliance.  WIL-Ireland
and each Borrower shall, and shall cause each ERISA Affiliate to, comply with
respect to each Plan and Multiemployer Plan, with all applicable provisions of
ERISA and the Code, except to the extent that any failure to comply would not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 7.07                                      Compliance with Laws and
Material Contractual Obligations.  WIL-Ireland will, and will cause each of its
Subsidiaries to, (i) comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including Environmental
Laws) and (ii) perform in all material respects its obligations under material
agreements to which it is a party, except in the case of each of clauses (i) and
(ii) where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  WIL-Ireland will
maintain in effect and enforce policies and procedures designed to ensure
compliance by WIL-Ireland, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

 

SECTION 7.08                                      Additional Guarantors;
Additional Collateral; Additional Specified Jurisdictions; Further Assurances.

 

(a)                                 If (i) as of the time of delivery of a
Compliance Certificate pursuant to Section 7.01(a), it is determined that any
Restricted Subsidiary is a Material Specified Subsidiary that is organized in a
Specified Jurisdiction, (ii) any Restricted Subsidiary Guarantees or otherwise
becomes an obligor in respect of Indebtedness or other obligations under the
Term Loan Facility or the RCF or any other third party Indebtedness for borrowed
money of WIL-Bermuda or a Holdco Guarantor in an aggregate principal amount in
excess of $20,000,000 or (iii) any Wholly-Owned Subsidiary that is not a
Guarantor becomes a Borrower pursuant to Section 11.01(c), WIL-Ireland shall
(A) with respect to a determination made pursuant to clause (a)(i) above, within
45 days (or such later date as may be agreed upon by the Administrative Agent in
its sole discretion) after such determination (or, in the case of a Material
Specified

 

92

--------------------------------------------------------------------------------


 

Subsidiary organized in a new Specified Jurisdiction, 45 days after the
Administrative Agent designates such new Specified Jurisdiction pursuant to
Section 7.08(b), as such time period may be extended by the Administrative Agent
in its sole discretion), (B) with respect any Guarantee provided pursuant to
clause (a)(ii) immediately above, contemporaneously with the provision of such
Guarantee or (C) with respect to becoming a Borrower as described in clause
(a)(iii) immediately above, contemporaneously therewith, cause such Restricted
Subsidiary to (1) become a Guarantor by delivering to the Administrative Agent a
duly executed Guaranty Agreement or supplement to a Guaranty Agreement or such
other document as the Administrative Agent shall deem appropriate for such
purpose, (2) deliver to the Administrative Agent such opinions (including an
opinion as to such Guarantor’s ability to guarantee the Guaranteed Obligations
pursuant to such Guaranty Agreement, supplement or other document),
organizational and authorization documents and certificates of the type referred
to in Section 5.01 as may be reasonably requested by the Administrative Agent
and (3) deliver to the Administrative Agent such other documents as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

 

(b)                                 If, in the most recent Compliance
Certificate delivered pursuant to Section 7.01(e), WIL-Ireland identifies any
Material Specified Subsidiary that is organized in a jurisdiction that is not a
then existing Specified Jurisdiction or an Excluded Jurisdiction, then the
Administrative Agent shall have the right to designate such jurisdiction as a
Specified Jurisdiction by providing written notice of such designation to
WIL-Ireland, which designation shall be deemed to take effect on the Business
Day such designation is made.

 

(c)                                  In the case of (i) any Person (other than
an Initial Secured Obligor or a Subsidiary of WIL-Ireland that is required to
become a Secured Obligor pursuant to Section 7.11) that becomes an Obligor
pursuant to this Section 7.08 or (ii) any Person that is an Obligor, but not a
Secured Obligor, on the Closing Date, in the case of clause (i) or (ii), to the
extent such Obligor is an Eligible Current Assets Collateral Grantor,
WIL-Bermuda may elect, in its sole discretion, to cause such Person to deliver
to the Administrative Agent and the Collateral Agent Collateral Documents and
the Intercreditor Agreement (or one or more joinders thereto) reasonably
satisfactory to the Collateral Agent pursuant to which such Person agrees to be
bound by the terms and provisions thereof, to be accompanied, upon the
reasonable request of the Collateral Agent, by appropriate corporate
resolutions, other corporate documentation and legal opinions in form and
substance reasonably satisfactory to the Collateral Agent and its counsel. 
Notwithstanding anything to the contrary herein, (i) none of WIL-Ireland nor any
of its Subsidiaries shall become a party to any Collateral Document or the
Intercreditor Agreement unless such Person is an Eligible Current Assets
Collateral Grantor and (ii) no Eligible Current Assets Collateral Grantor shall
have any obligation to provide a Lien on any Current Assets that are not subject
to a Lien securing the Term Loan Obligations.

 

(d)                                 As promptly as possible but in any event
within 45 days (or such later date as may be agreed upon by the Administrative
Agent) after any Secured Obligor acquires any Current Asset that is not an
Excluded Asset and is not already subject to a second priority, perfected (or
any analogous concept to the extent perfection does not apply in the relevant
jurisdiction) Lien in accordance with the Collateral Documents, such Secured
Obligor shall

 

93

--------------------------------------------------------------------------------


 

cause such personal property to be subject to a perfected (or any analogous
concept to the extent perfection does not apply in the relevant jurisdiction)
Lien in favor of the Collateral Agent for the benefit of the Secured Parties to
secure the Secured Obligations in accordance with the terms and conditions of,
and subject to the exceptions set forth in, the Collateral Documents, having
priority over all other Liens on the Collateral except for Liens permitted by
Section 8.04; provided, that notwithstanding anything to the contrary set forth
herein or in any other Loan Document, no Secured Obligor shall have any
obligation to provide a Lien on any Current Assets that are not subject to a
Lien securing the Term Loan Obligations.

 

(e)                                  Without limiting the foregoing, WIL-Ireland
shall, and shall cause each Secured Obligor to, execute and deliver, or cause to
be executed and delivered, to the Administrative Agent and the Collateral Agent
such documents, agreements, instruments, forms and notices and will take or
cause to be taken such further actions (including the filing and recording of
financing statements and other documents serving notices of assignment and such
other actions or deliveries of the type required by Section 5.01, as
applicable), which may be required by law or which the Administrative Agent or
the Collateral Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection (or any analogous concept to the extent perfection does not
apply in the relevant jurisdiction) and, subject to the Intercreditor Agreement,
priority of the Liens created or intended to be created by the Collateral
Documents, all at the expense of the Secured Obligors.

 

(f)                                   At any time, at its option, WIL-Ireland
may cause any Subsidiary to (i) become a Guarantor by delivering to the
Administrative Agent a duly executed Guaranty Agreement or supplement to a
Guaranty Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, (ii) deliver to the Administrative Agent such
opinions (including an opinion as to such Guarantor’s ability to guarantee the
Guaranteed Obligations pursuant to such Guaranty Agreement, supplement or other
document), organizational and authorization documents and certificates of the
type referred to in Section 5.01 as may be reasonably requested by the
Administrative Agent and (iii) deliver to the Administrative Agent such other
documents as may be reasonably requested by the Administrative Agent, all in
form, content and scope reasonably satisfactory to the Administrative Agent (any
such Subsidiary, an “Added Optional Guarantor”).

 

(g)                                  Notwithstanding anything contained herein
or in any other Loan Document to the contrary (including any representation,
warranty, covenant or Event of Default requiring the Secured Obligors to
maintain a perfected or prior Lien on all or any portion of the Collateral),
(i) at no time shall any deposit account of any Secured Obligor that is
maintained in any jurisdiction that is not a Specified Jurisdiction be required
to be subject to a Deposit Account Control Agreement (as defined in the US
Security Agreement), any other similar tri-party control agreement or any
security instrument governed by the laws of such jurisdiction, (ii) no Secured
Obligor shall be required to take any actions in, or under the laws of, such
jurisdiction in order to create, maintain or perfect a security interest in such
deposit account and (iii) no Secured Obligor that is party to a Security
Agreement shall be required to enter into any separate pledge agreement, charge
over shares or other similar agreement, or any other security agreement,

 

94

--------------------------------------------------------------------------------


 

pursuant to which such Secured Obligor grants Liens solely on any Capital Stock
owned by such Secured Obligor to secure the Secured Obligations.

 

SECTION 7.09                                      Designation of Unrestricted
Subsidiaries; Redesignation of Unrestricted Subsidiaries as Restricted
Subsidiaries.

 

(a)                                 Unless designated as an Unrestricted
Subsidiary pursuant to this Section 7.09, each Subsidiary shall be classified as
a Restricted Subsidiary.

 

(b)                                 If WIL-Ireland designates any Subsidiary as
an Unrestricted Subsidiary pursuant to paragraph (c) below, WIL-Ireland shall be
deemed to have made an Investment in such Unrestricted Subsidiary in an amount
equal to the fair market value as of the date of such designation of the
consolidated assets of such Subsidiary.

 

(c)                                  WIL-Ireland may designate, by written
notice to the Administrative Agent, any Subsidiary to be an Unrestricted
Subsidiary if (i) before and after giving effect to such designation, no Default
or Event of Default shall exist, (ii) WIL-Ireland shall be in pro forma
compliance with the Financial Covenants both before and after giving effect to
such designation, (iii) the deemed Investment by WIL-Ireland in such
Unrestricted Subsidiary resulting from such designation would be permitted to be
made at the time of such designation under Section 8.06 and (iv) such Subsidiary
otherwise meets the requirements set forth in the definition of “Unrestricted
Subsidiary”.  Such written notice shall be accompanied by a certificate of a
Principal Financial Officer, certifying as to the matters set forth in the
preceding sentence.

 

(d)                                 WIL-Ireland may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary if, after giving effect to such
designation: (i) the representations and warranties of the Obligors contained in
each of the Loan Documents are true and correct in all material respects (or, in
the case of any such representations and warranties that are qualified as to
materiality in the text thereof, such representations and warranties must be
true and correct in all respects) on and as of the date of such designation as
if made on and as of the date of such designation (or, if stated to have been
made expressly as of an earlier date, were true and correct in all material
respects as of such date), (ii) no Default or Event of Default would exist,
(iii) any Indebtedness of such Subsidiary (which shall be deemed to be incurred
by a Restricted Subsidiary as of the date of designation) is permitted to be
incurred as of such date under Section 8.01, (iv) any Liens on assets of such
Subsidiary (which shall be deemed to be created or incurred by a Restricted
Subsidiary as of the date of designation) are permitted to be created or
incurred as of such date under Section 8.04 and (v) Investments in or of such
Subsidiary (which shall be deemed to be created or incurred by a Restricted
Subsidiary as of the date of designation) are permitted to be created or
incurred as of such date under Section 8.06.

 

(e)                                  Any merger, consolidation or amalgamation
of an Unrestricted Subsidiary into a Restricted Subsidiary shall be deemed to
constitute a designation of such Unrestricted Subsidiary as a Restricted
Subsidiary for purposes of this Agreement and, as such, must be permitted by
Section 7.09(d) (in addition to Section 8.02 and any other relevant provisions
herein).

 

95

--------------------------------------------------------------------------------


 

(f)                                   Notwithstanding the foregoing or anything
to the contrary contained herein, no Obligor may be an Unrestricted Subsidiary.

 

SECTION 7.10                                      More Favorable Financial
Covenants.

 

(a)                                 If, on any date, any Other Debt Agreement
governing Indebtedness and/or letters of credit, bank guaranties and bankers’
acceptances in a principal amount in excess of $20,000,000 (with committed but
unutilized amounts under such Other Debt Agreement being deemed fully drawn for
purposes of measuring such limit) includes one or more Additional Financial
Covenants (including, for the avoidance of doubt, as a result of any amendment,
supplement, waiver or other modification to any Other Debt Agreement causing it
to contain one or more Additional Financial Covenants), then (i) on or prior to
the third Business Day following the effectiveness of any such Additional
Financial Covenants, WIL-Ireland shall notify the Administrative Agent thereof,
and (ii) whether or not WIL-Ireland provides such notice, the terms of this
Agreement shall, without any further action on the part of any Obligor Party,
the Administrative Agent or any Lender, be deemed to be amended automatically to
include each Additional Financial Covenant in this Agreement.  Each Obligor
Party further covenants to promptly execute and deliver at its expense an
amendment to this Agreement in form and substance reasonably satisfactory to the
Required Lenders evidencing the amendment of this Agreement to include such
Additional Financial Covenants in this Agreement; provided that the execution
and delivery of such amendment shall not be a precondition to the effectiveness
of such amendment as provided for in this Section 7.10(a), but shall merely be
for the convenience of the parties hereto.

 

(b)                                 If after the time this Agreement is amended
pursuant to Section 7.10(a) to include in this Agreement any Additional
Financial Covenant (an “Incorporated Financial Covenant”) contained in any Other
Debt Agreement, such Incorporated Financial Covenant ceases to be in effect
under, or is deleted from, such Other Debt Agreement (including as a result of
the termination of such Other Debt Agreement upon the repayment in full of all
Indebtedness outstanding thereunder and the termination of all commitments
thereunder), or is amended or modified for the purposes of such Other Debt
Agreement so as to become less restrictive with respect to WIL-Ireland or any of
its Restricted Subsidiaries, then, upon the request of WIL-Ireland, the Required
Lenders will amend this Agreement to delete or similarly amend or modify, as the
case may be, such Incorporated Financial Covenant as in effect in this
Agreement, provided that, except in the case of the termination of such Other
Debt Agreement upon the repayment in full of all Indebtedness outstanding
thereunder and the termination of all commitments thereunder, no Default or
Event of Default in respect of such Incorporated Financial Covenant shall be in
existence immediately before or after such deletion, amendment or modification. 
Notwithstanding the foregoing, no amendment to this Agreement pursuant to this
Section 7.10(b) as the result of any Incorporated Financial Covenant ceasing to
be in effect or being deleted, amended or otherwise modified shall cause any
covenant or Event of Default in this Agreement to be less restrictive as to
WIL-Ireland or any Restricted Subsidiary than such covenant or Event of Default
as contained in this Agreement as in effect on the Effective Date, and as
amended, supplemented or otherwise modified thereafter (other than as the result
of the application of Section 7.10(a)).

 

96

--------------------------------------------------------------------------------


 

SECTION 7.11                                      Post-Closing Matters. 
WIL-Ireland shall, and shall cause each Restricted Subsidiary to, satisfy each
requirement set forth on Schedule 7.11 on or before the date set forth on such
Schedule (or such later date as the Administrative Agent may agree in its sole
discretion).

 

SECTION 7.12                                      Compliance with the Swiss
Non-Bank Rules.

 

(a)                                 Each Swiss Obligor shall comply with the
Swiss Non-Bank Rules; provided, however, that a Swiss Obligor shall not be in
breach of this covenant if the permitted number of Swiss Non-Qualifying Lenders
is exceeded solely by reason of:

 

(i)                                     a failure by one or more Lenders or
Participants to comply with their obligations under Section 11.05;

 

(ii)                                  a confirmation made by one or more Lenders
or Participants to be one single Swiss Non-Qualifying Lender is incorrect;

 

(iii)                               one or more Lenders or Participants ceasing
to be a Swiss Qualifying Lender (to the extent such Lender or Participant
confirmed to be a Swiss Qualifying Lender) as a result of any reason
attributable to such Lender or Participant; or

 

(iv)                              an assignment or participation of any Loan
under this Agreement to a Swiss Non-Qualifying Lender after the occurrence of an
Event of Default.

 

(b)                                 For the purposes of this Section 7.12, each
Swiss Obligor shall assume that the aggregate number of Lenders and Participants
under this Agreement which are Swiss Non-Qualifying Lenders is eight (8).

 

SECTION 7.13                                      Secured Facility Covenant.  If
WIL-Ireland or any Restricted Subsidiary shall be required to grant any Lien on
any of its property to secure any of the Existing Senior Notes, other senior
notes or any Permitted Refinancing Indebtedness in respect of any of the
foregoing, WIL-Ireland shall, and shall cause its Restricted Subsidiaries to,
grant Liens (to the extent they have not already done so) to secure the Secured
Obligations equally and ratably with, or prior to, such Existing Senior Notes,
other senior notes or Permitted Refinancing Indebtedness.

 

ARTICLE VIII
NEGATIVE COVENANTS

 

Until Payment in Full, the Obligor Parties covenant and agree that:

 

SECTION 8.01                                      Indebtedness.  WIL-Ireland
shall not, and shall not permit any Restricted Subsidiary to, create, incur,
assume or permit to exist any Indebtedness, except:

 

(a)                                 the Obligations;

 

(b)                                 (i) Indebtedness of the Obligors incurred
under the Term Loan Facility in an aggregate principal amount not to exceed
$500,000,000 at any time outstanding and Permitted

 

97

--------------------------------------------------------------------------------


 

Refinancing Indebtedness in respect thereof and (ii) Indebtedness of the
Obligors incurred under the RCF in an aggregate principal amount (including
undrawn or available committed amounts thereunder) not to exceed, when taken
together with the amount of the Aggregate Commitments, $1,500,000,000 at any
time outstanding and Permitted Refinancing Indebtedness in respect thereof;

 

(c)                                  Permitted Existing Indebtedness and
Permitted Refinancing Indebtedness in respect thereof;

 

(d)                                 Indebtedness arising from intercompany loans
and advances owing by any Obligor or any Specified Group Member to any Obligor
or any Specified Group Member; provided that (i) if any such Indebtedness
incurred after the RCF Effective Date (including Indebtedness incurred after the
RCF Effective Date pursuant to an agreement or arrangement existing on the RCF
Effective Date) is owing by an Obligor to a Specified Group Member that is not
an Obligor, such Indebtedness shall be Subordinated, to the extent not
prohibited by applicable Requirements of Law and to the extent not giving rise
to material adverse tax consequences and (ii) any such intercompany loans and
advances made to any Specified Group Member that is not a Wholly-Owned
Subsidiary shall be subject to the limitations set forth in Section 8.06;

 

(e)                                  Indebtedness arising from intercompany
loans and advances owing by any Obligor, any Specified Group Member or any Other
Subsidiaries Group Member to any Other Subsidiaries Group Member; provided that
if any such Indebtedness incurred after the RCF Effective Date (including
Indebtedness incurred after the RCF Effective Date pursuant to an agreement or
arrangement existing on the RCF Effective Date) is owing by an Obligor to an
Other Subsidiaries Group Member, such Indebtedness shall be Subordinated, to the
extent not prohibited by applicable Requirements of Law and to the extent not
giving rise to material adverse tax consequences;

 

(f)                                   Indebtedness arising from intercompany
loans and advances owing by any Other Subsidiaries Group Member to any Obligor
or any Specified Group Member; provided that any such intercompany loans and
advances shall be subject to the limitations set forth in Section 8.06;

 

(g)                                  Guarantees by any Other Subsidiaries Group
Member of Indebtedness of any Obligor, any Specified Group Member or any other
Other Subsidiaries Group Member;

 

(h)                                 Guarantees by any Obligor or any Specified
Group Member of Indebtedness of any Other Subsidiaries Group Member to the
extent such Investment is permitted by Section 8.06(f);

 

(i)                                     Indebtedness of Restricted Subsidiaries
in respect of overdrafts, working capital borrowings and facilities, short term
loans and cash management requirements (and Guarantees thereof) that, in each
case, are required to be repaid or are repaid within 30 days following the
incurrence thereof (which Indebtedness may be continuously rolled-over for
successive 30-day periods), provided that the aggregate outstanding amount of
such Indebtedness does not at any time exceed $200,000,000;

 

98

--------------------------------------------------------------------------------


 

(j)                                    Specified Senior Indebtedness, provided
that (i) no such Specified Senior Indebtedness may be incurred prior to May 13,
2019, (ii) as a condition to incurring any such Specified Senior Indebtedness,
(A) no Default or Event of Default shall have occurred and be continuing at the
time of and immediately after giving pro forma effect to the incurrence of such
Indebtedness, (B) the aggregate principal amount of all Indebtedness incurred
pursuant to this Section 8.01(j) would not exceed $200,000,000 at any time and
(C) after giving pro forma effect to the incurrence of such Indebtedness, the
Specified Senior Leverage Ratio (calculated as of the last day of the most
recently ended Testing Period for which financial statements are available as if
such Indebtedness had been incurred on the last day of such Testing Period)
would not exceed 2.00 to 1.00 and (iii) as of the date of incurrence, such
Specified Senior Indebtedness shall have a stated maturity date no sooner than
91 days after the latest to occur of (A) the Maturity Date, (B) the RCF Maturity
Date and (C) the Term Loan Maturity Date;

 

(k)                                 unsecured Indebtedness incurred by
WIL-Ireland, WIL-Bermuda, WIL-Delaware and Other Subsidiaries Group Members;
provided that (i) no Default or Event of Default shall have occurred and be
continuing at the time of and immediately after giving effect to the incurrence
of such Indebtedness, (ii) after giving pro forma effect to the incurrence of
such Indebtedness, WIL-Ireland would be in compliance with the Financial
Covenants (calculated as of the last day of the most recently ended Testing
Period for which financial statements are available as if such Indebtedness had
been incurred on the last day of such Testing Period) and (iii) except with
respect to Indebtedness in an aggregate amount not to exceed $90,000,000, as of
the date of incurrence, such Indebtedness shall have a stated maturity date no
sooner than 91 days after the latest to occur of (A) the Maturity Date, (B) the
RCF Maturity Date and (C) the Term Loan Maturity Date;

 

(l)                                     Subordinated Indebtedness of any Obligor
(other than Subordinated Indebtedness consisting of Guarantees by any Specified
Obligor of Indebtedness incurred pursuant to Section 8.01(c), Section 8.01(j), 
Section 8.01(k) or Indebtedness not permitted by this Agreement), provided that
(i) no Default or Event of Default shall have occurred and be continuing at the
time of and immediately after giving effect to the incurrence of such
Indebtedness, and (ii) as of the date of incurrence, such Indebtedness shall
have a stated maturity date no sooner than 91 days after the latest to occur of
(A) the Maturity Date, (B) the Term Loan Maturity Date and (C) the RCF Maturity
Date;

 

(m)                             Indebtedness of WIL-Ireland or any Restricted
Subsidiary incurred to finance the acquisition, construction or improvement of
any fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof, provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness incurred pursuant to this Section 8.01(m) shall
not at any time exceed $175,000,000;

 

(n)                                 Indebtedness incurred to finance insurance
premiums of any Restricted Subsidiary in the ordinary course of business in an
aggregate principal amount not to exceed the amount of such insurance premiums;

 

99

--------------------------------------------------------------------------------


 

(o)                                 indemnification, adjustment of purchase
price, earnout or similar obligations (including any earnout obligations), in
each case, incurred or assumed in connection with any acquisition or Disposition
otherwise permitted hereunder of any business or assets of WIL-Ireland and any
Restricted Subsidiary or Capital Stock of a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or Capital Stock for the purpose of financing or in
contemplation of any such acquisition;

 

(p)                                 other Indebtedness in an aggregate principal
amount at any time outstanding pursuant to this Section 8.01(p) not in excess of
$10,000,000;

 

(q)                                 subject to Section 8.15, non-contingent
reimbursement obligations of WIL-Ireland and its Restricted Subsidiaries in
respect of letters of credit, bank guaranties, bankers’ acceptances, bid bonds,
surety bonds, performance bonds, customs bonds, advance payment bonds and
similar instruments; and

 

(r)                                    support, reimbursement, hold harmless,
indemnity and similar letters or agreements provided by, or entered into solely
between, WIL-Ireland and/or any of its Restricted Subsidiaries (whether before,
simultaneous with, or after the Effective Date), but only to the extent any such
letters or agreements both (i) relate to the guarantee of Obligations and/or
pledge of assets by WIL-Ireland and/or any Restricted Subsidiary under a Loan
Document and (ii) do not modify, limit or otherwise adversely affect any
obligation of any Guarantor or pledgor of assets to a Lender, the Administrative
Agent or the Collateral Agent (or any rights a Lender, the Administrative Agent
or the Collateral Agent has under the Loan Documents).

 

For purposes of this Section 8.01, any payment by WIL-Ireland or any Restricted
Subsidiary of any interest on any Indebtedness in kind (by adding the amount of
such interest to the principal amount of such Indebtedness) shall be deemed to
be an incurrence of Indebtedness.

 

SECTION 8.02                                      Fundamental Changes.

 

(a)                                 WIL-Ireland shall not, and shall not permit
any Restricted Subsidiary to, merge into or consolidate or amalgamate with any
other Person, or permit any other Person to merge into or consolidate or
amalgamate with it, except that, if at the time thereof and immediately after
giving effect thereto no Default or Event of Default shall have occurred and be
continuing, any Person may merge, consolidate or amalgamate with (i) any
Obligor, any Specified Group Member or any Other Subsidiaries Group Member or
(ii) any non-Affiliate to facilitate any acquisition or Disposition otherwise
permitted by the Loan Documents; provided that, in the case of each of clauses
(i) and (ii), each of the following conditions must be met: (A) if such merger,
consolidation or amalgamation involves WIL-Bermuda, WIL-Bermuda shall be the
surviving or continuing Person; (B) if such merger, consolidation or
amalgamation involves a Borrower (other than WIL-Bermuda), a Borrower shall be
the surviving or continuing Person, (C) other than in the case of facilitating a
Disposition otherwise permitted by the Loan Documents, if such merger,
consolidation or amalgamation involves an Obligor (other than a Borrower), an
Obligor shall be the surviving or continuing Person, (D) if such merger,
consolidation or amalgamation involves a Specified Obligor, either (1) a
Specified Obligor shall be the surviving or continuing Person or (2) after
giving pro forma effect to such merger, consolidation or amalgamation and
treating the surviving or continuing Person as a member of

 

100

--------------------------------------------------------------------------------


 

the Specified Group (disregarding the definition thereof for this purpose),
WIL-Ireland would be in compliance with the Financial Covenants (calculated as
of the last day of the most recently ended Testing Period for which financial
statements are available as if such merger, consolidation or amalgamation had
been consummated on the first day of such Testing Period) and (E) other than in
the case of any merger, consolidation or amalgamation involving only Secured
Obligors, after giving pro forma effect to such merger, consolidation or
amalgamation, WIL-Ireland would be in compliance with the Current Asset Coverage
Ratio Covenant (calculated as of the last day of the most recently ended Fiscal
Quarter for which financial statements are available as if such merger,
consolidation or amalgamation occurred on such day); provided further that, in
each case, any such merger, consolidation or amalgamation involving a Person
that is not a Wholly-Owned Subsidiary immediately prior to such merger,
consolidation or amalgamation shall not be permitted unless it is also permitted
by Section 8.06 and, in the case of a Person that is an Unrestricted Subsidiary
immediately prior to such merger, consolidation or amalgamation, Section 7.09.

 

(b)                                 Notwithstanding the foregoing provisions,
this Section 8.02 shall not prohibit any Redomestication; provided that (i) in
the case of a Redomestication of WIL-Ireland of the type described in
clause (a) of the definition thereof, the Surviving Person shall (A) execute and
deliver to the Administrative Agent an instrument, in form and substance
reasonably satisfactory to the Administrative Agent, whereby such Surviving
Person shall become a party to this Agreement, the Affiliate Guaranty and each
Collateral Document to which WIL-Ireland is a party (if any) (or such similar
Collateral Documents as are necessary in the reasonable discretion of the
Administrative Agent for such Surviving Person to comply with Section 7.08) and
assume all rights and obligations of WIL-Ireland hereunder and thereunder and
(B) deliver to the Administrative Agent one or more opinions of counsel in form,
scope and substance reasonably satisfactory to the Administrative Agent, and
(ii) in the case of a Redomestication of WIL-Ireland of the type described in
clause (b) of the definition thereof in which the Person formed pursuant to such
Redomestication is a different legal entity than WIL-Ireland, the Person formed
pursuant to such Redomestication shall (A) execute and deliver to the
Administrative Agent an instrument, in form and substance reasonably
satisfactory to the Administrative Agent, whereby such Person shall become a
party to this Agreement, the Affiliate Guaranty and the Collateral Documents to
which WIL-Ireland is a party (if any) (or such similar Collateral Documents as
are necessary in the reasonable discretion of the Administrative Agent for such
Surviving Person to comply with Section 7.08) and assume all rights and
obligations of such Obligor hereunder and thereunder and (B) deliver to the
Administrative Agent one or more opinions of counsel in form, scope and
substance reasonably satisfactory to the Administrative Agent.

 

(c)                                  WIL-Ireland shall not, and shall not permit
any Restricted Subsidiary to, wind up, liquidate or dissolve; provided that, if
at the time thereof and immediately after giving effect thereto no Default or
Event of Default shall have occurred and be continuing, (i) any Restricted
Subsidiary that is not an Obligor may wind up, liquidate or dissolve if
WIL-Ireland determines in good faith that such winding up, liquidation or
dissolution is in the best interests of WIL-Ireland and its other Restricted
Subsidiaries and is not materially disadvantageous to the Lenders and (ii) any
Specified Obligor may wind up, liquidate or dissolve if (A) the owner of all of
the Capital Stock of such Specified Obligor immediately prior to such event
shall be a

 

101

--------------------------------------------------------------------------------


 

Wholly-Owned Subsidiary of WIL-Ireland (other than WIL-Bermuda or WIL-Delaware,
unless the Subsidiaries directly owned by WIL-Bermuda or WIL-Delaware winding
up, liquidating or dissolving in the aggregate since the RCF Effective Date do
not have assets representing more than 2.5% of the Total Specified Asset Value
as of the last day of any Fiscal Quarter ended for which financial statements
have been delivered pursuant to Section 7.01(a) or Section 7.01(b) or generate
more than 2.5% of Consolidated Adjusted EBITDA of the Specified Group for the
four consecutive Fiscal Quarter period ending on such date) that is organized in
a Specified Jurisdiction; (B) if such owner is not then an Obligor, such owner
shall execute and deliver to the Administrative Agent (1) a guaranty of the
Obligations in form and substance reasonably satisfactory to the Administrative
Agent, (2) an opinion, reasonably satisfactory in form, scope and substance to
the Administrative Agent, of counsel reasonably satisfactory to the
Administrative Agent, addressing such matters in connection with such event as
the Administrative Agent or any Lender may reasonably request, (3) any
Collateral Documents  necessary in the reasonable discretion of the
Administrative Agent for such Person to comply with Section 7.08) and (4) such
other documentation as the Administrative Agent may reasonably request; and
(C) other than in the case of any winding up, liquidation or dissolution of a
Restricted Subsidiary all of the Capital Stock of which is directly owned by one
or more Secured Obligors, after giving pro forma effect to such winding up,
liquidation or dissolution, WIL-Ireland would be in compliance with the Current
Asset Coverage Ratio Covenant (calculated as of the last day of the most
recently ended Fiscal Quarter for which financial statements are available as if
such winding up, liquidation or dissolution occurred on such day); provided
further that WIL-Ireland shall comply with the conditions set forth in
Sections 11.01(d)(i) and 11.01(d)(ii) with respect to any Specified Obligor that
is a Borrower (for purposes of this Section 8.02(c), the references to “Borrower
Removal Date” in Sections 11.01(d)(i) and 11.01(d)(ii) being understood to refer
to the date on which such Borrower winds up, liquidates or dissolves pursuant to
this Section 8.02(c)).  Notwithstanding anything to the contrary contained
herein, in the event that any Borrower shall cease to be a Borrower hereunder as
a result of a transaction permitted under this Section 8.02(c), the other
Obligors shall remain jointly and severally liable with respect to each Loan
made to such Borrower outstanding on the date on which such Borrower winds up,
liquidates or dissolves pursuant to this Section 8.02(c).

 

SECTION 8.03                                      Material Change in Business. 
WIL-Ireland and its Restricted Subsidiaries (taken as a whole) shall not engage
in any material business substantially different from those businesses of
WIL-Ireland and its Subsidiaries described in the Form 10-K of WIL-Ireland for
the Fiscal Year ended December 31, 2015, as filed with the SEC, and any
businesses reasonably related, ancillary or complementary thereto.

 

SECTION 8.04                                      Liens.  WIL-Ireland shall not,
and shall not permit any Restricted Subsidiary to, create, incur, assume or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, except:

 

(a)                                 Liens created pursuant to any Loan Document;

 

(b)                                 (i) Liens arising under the Term Loan
Documents that secure the Term Loan Obligations, which Liens may be prior to the
Liens securing the Secured Obligations on the

 

102

--------------------------------------------------------------------------------


 

terms and conditions set forth in the Intercreditor Agreement, and (ii) Liens
arising under the RCF Loan Documents that secure the RCF Obligations;

 

(c)                                  Permitted Liens;

 

(d)                                 any Lien on any property or asset of
WIL-Ireland or any Restricted Subsidiary existing on the date hereof and set
forth in Schedule 8.04, provided that (i) such Lien shall not apply to any other
property or asset of WIL-Ireland or any Restricted Subsidiary and (ii) such Lien
shall secure only those obligations that it secures on the date hereof and
Permitted Refinancing Indebtedness in respect thereof;

 

(e)                                  precautionary Liens on Receivables and
Receivables Related Security arising in connection with Permitted Factoring
Transactions;

 

(f)                                   Liens on cash and Cash Equivalents (and
deposit accounts in which such cash and Cash Equivalents are held) to secure
obligations (contingent or otherwise) in respect of letters of credit or letter
of credit facilities, bank guarantees or bank guarantee facilities, bid bonds,
surety bonds, performance bonds, customs bonds, advance payment bonds and
similar instruments and facilities permitted under Section 8.15 so long as the
aggregate principal amount of the Indebtedness and other obligations secured by
such Liens does not at any time exceed $100,000,000; and

 

(g)                                  Liens on assets so long as the aggregate
principal amount of the Indebtedness and other obligations secured by such Liens
does not at any time exceed $15,000,000.

 

SECTION 8.05                                      Asset Dispositions. 
WIL-Ireland shall not, and shall not permit any Restricted Subsidiary to,
Dispose of any assets to any Person, except that:

 

(a)                                 any Obligor or any Specified Group Member
may Dispose of assets to any Obligor or any Specified Group Member that is a
Wholly-Owned Subsidiary;

 

(b)                                 any Other Subsidiaries Group Member may
Dispose of assets to any Obligor, any Specified Group Member or any other Other
Subsidiaries Group Member;

 

(c)                                  any Obligor or any Specified Group Member
may Dispose of assets to any Other Subsidiaries Group Member or any Specified
Group Member that is not a Wholly-Owned Subsidiary; provided that the aggregate
value of all assets Disposed of in reliance on this Section 8.05(c) (net of the
value of any such assets subsequently transferred to any Obligor or any
Specified Group Member) since the RCF Effective Date, together with the
aggregate amount of all Investments made pursuant to Section 8.06(f) and then
outstanding, shall not exceed $200,000,000;

 

(d)                                 subject to compliance with the provisions of
Sections 2.06(c) and 2.08(e) of the RCF Credit Agreement, if applicable,
WIL-Ireland and its Restricted Subsidiaries may consummate the Land Rig Sale, so
long as (i) at the time thereof and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing, (ii) at least

 

103

--------------------------------------------------------------------------------


 

60% of the consideration received by WIL-Ireland and its Restricted Subsidiaries
in respect of the Land Rig Sale shall be cash or Cash Equivalents and (iii) the
consideration received in respect of the Land Rig Sale shall be equal to or
greater than the fair market value of the assets subject to the Land Rig Sale
(as reasonably determined by a Principal Financial Officer of WIL-Ireland, and
if requested by the Administrative Agent, WIL-Ireland shall deliver a
certificate of a Principal Financial Officer of WIL-Ireland certifying as to the
foregoing);

 

(e)                                  WIL-Ireland and its Restricted Subsidiaries
may Dispose of inventory or obsolete or worn-out property in the ordinary course
of business;

 

(f)                                   WIL-Ireland and its Restricted
Subsidiaries may make Investments permitted by Section 8.06 and Restricted
Payments permitted by Section 8.08, in each case to the extent constituting
Dispositions;

 

(g)                                  subject to compliance with the provisions
of Section 2.08(d), any Disposition of Receivables and Receivables Related
Security in connection with any Permitted Factoring Transaction shall be
permitted and any Permitted Customer Notes Disposition shall be permitted;

 

(h)                                 any Disposition of assets resulting from a
casualty event or condemnation proceeding, expropriation or other involuntary
taking by a Governmental Authority shall be permitted;

 

(i)                                     WIL-Ireland and its Restricted
Subsidiaries may grant in the ordinary course of business any license of
patents, trademarks, registrations therefor and other similar intellectual
property;

 

(j)                                    subject to compliance with Sections
2.06(c) and 2.08(e) of the RCF Credit Agreement, if applicable, WIL-Ireland and
its Restricted Subsidiaries may Dispose of assets so long as (i) at the time
thereof and immediately after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing, (ii) at least 75% of the
consideration received in respect of such Disposition shall be cash or Cash
Equivalents, (iii) the consideration received in respect of such Disposition
shall be equal to or greater than the fair market value of the assets subject to
such Disposition (as reasonably determined by a Principal Financial Officer of
WIL-Ireland, and if requested by the Administrative Agent, WIL-Ireland shall
deliver a certificate of a Principal Financial Officer of WIL-Ireland certifying
as to the foregoing) and (iv) after giving pro forma effect to such Disposition,
WIL-Ireland would be in compliance with the Financial Covenants (calculated as
of the last day of the most recently ended Testing Period for which financial
statements are available as if such Disposition had been made on the first day
of such Testing Period);

 

(k)                                 Dispositions of surplus property in the
ordinary course of business shall be permitted so long as the aggregate fair
market value of all such surplus property Disposed of pursuant to this
Section 8.05(k) during any Fiscal Year does not exceed $25,000,000;

 

(l)                                     Dispositions of equipment in the
ordinary course of business the proceeds of which are reinvested in the
acquisition of other equipment of comparable value and useful in

 

104

--------------------------------------------------------------------------------


 

the business of WIL-Ireland and its Restricted Subsidiaries within 180 days of
such Disposition shall be permitted;

 

(m)                             leases of real or personal property in the
ordinary course of business shall be permitted; and

 

(n)                                 WIL-Ireland and its Restricted Subsidiaries
may Dispose of any individual piece of personal or real property with a fair
market value not in excess of $30,000;

 

provided that, in the case of any Disposition by a Secured Obligor described in
clause (a), (c), (d), (f) (other than any Investment or Restricted Payment
solely of cash or Cash Equivalents), (j) or (k) of this Section 8.05 (other than
any such Disposition to another Secured Obligor), such Disposition shall not be
permitted unless, after giving pro forma effect to such Disposition, WIL-Ireland
would be in compliance with the Current Asset Coverage Ratio Covenant
(calculated as of the last day of the most recently ended Fiscal Quarter for
which financial statements are available as if such Disposition occurred on such
day).

 

SECTION 8.06                                      Investments.  WIL-Ireland
shall not, and shall not permit any Restricted Subsidiary to, make any
Investments in any Person, except:

 

(a)                                 Cash Equivalents;

 

(b)                                 Permitted Acquisitions;

 

(c)                                  (i) Investments in Subsidiaries in
existence on the Effective Date and (ii) other Investments in existence on the
Effective Date and described on Schedule 8.06 and any renewal or extension of
any such Investments that does not increase the amount of the Investment being
renewed or extended as determined as of such date of renewal or extension;

 

(d)                                 Investments by any Obligor or any Specified
Group Member in any Obligor or any Specified Group Member that is a Wholly-Owned
Subsidiary;

 

(e)                                  Investments by any Other Subsidiaries Group
Member in any Obligor, any Specified Group Member or any other Other
Subsidiaries Group Member;

 

(f)                                   (i) Investments in Unrestricted
Subsidiaries and (ii) Investments by any Obligor or any Specified Group Member
in any Other Subsidiaries Group Member or any Specified Group Member that is not
a Wholly-Owned Subsidiary; provided that (i) no Default or Event of Default
shall have occurred and be continuing at the time of and immediately after
giving effect to any such Investment, (ii) after giving pro forma effect to the
making of any such Investment, WIL-Ireland shall be in compliance with the
Financial Covenants (in each case calculated as of the last day of the most
recently ended Testing Period for which financial statements are available as if
such Investment had been made on the first day of such Testing Period, and
calculated on a pro forma basis to include any Indebtedness incurred to make
such Investment (as if such Indebtedness was incurred on the first day of such
Testing Period)), and (iii) the aggregate amount of all Investments made
pursuant to this Section 8.06(f) and then outstanding, together with the
aggregate value of all assets Disposed of in reliance on

 

105

--------------------------------------------------------------------------------


 

Section 8.05(c) (net of the value of any such assets subsequently transferred to
any Obligor or any Specified Group Member) since the RCF Effective Date, shall
not exceed $200,000,000;

 

(g)                                  accounts receivable arising in the ordinary
course of business, and Investments received in connection with the bankruptcy
or reorganization of suppliers and customers or in settlement of delinquent
obligations of, and other disputes with, customers and suppliers to the extent
reasonably necessary in order to prevent or limit loss;

 

(h)                                 [Reserved];

 

(i)                                     subject to the limitations set forth in
clauses (d), (e) and (f) of this Section, Guarantees permitted by Section 8.01;

 

(j)                                    Investments received in consideration for
a Disposition permitted by Section 8.05;

 

(k)                                 loans or advances to directors, officers and
employees of any Restricted Subsidiary for expenses or other payments incident
to such Person’s employment or association with any Restricted Subsidiary;
provided that the aggregate outstanding amount of such advances and loans shall
not exceed $2,500,000 at any time outstanding;

 

(l)                                     Investments evidencing the right to
receive a deferred purchase price or other consideration for the Disposition of
Receivables and Receivables Related Security in connection with any Permitted
Factoring Transaction;

 

(m)                             Investments consisting of Swap Agreements
permitted under Section 8.07;

 

(n)                                 other Investments in an aggregate amount not
to exceed $125,000,000 at any one time outstanding; and

 

(o)                                 Permitted Bond Hedge Transactions which
constitute Investments;

 

provided that, in the case of any Investment by a Secured Obligor described in
clause (d), (f), (h) or (n) of this Section 8.06 (other than any Investment
solely of cash or Cash Equivalents or any Investment in another Secured
Obligor), such Investment shall not be permitted unless, after giving pro forma
effect to such Investment, WIL-Ireland would be in compliance with the Current
Asset Coverage Ratio Covenant (calculated as of the last day of the most
recently ended Fiscal Quarter for which financial statements are available as if
such Investment occurred on such day).

 

For purposes of determining the amount of any Investment, such amount shall be
deemed to be the amount of such Investment when made, purchased or acquired
(without adjustment for subsequent increases or decreases in the value of such
Investment).

 

SECTION 8.07                                      Swap Agreements.  WIL-Ireland
shall not, and shall not permit any Restricted Subsidiary to, enter into any
Swap Agreement, except (a) Swap Agreements entered into to hedge or mitigate
risks to which WIL-Ireland or any Restricted Subsidiary has actual

 

106

--------------------------------------------------------------------------------


 

exposure (other than those in respect of Capital Stock of WIL-Ireland or any of
its Restricted Subsidiaries), including to hedge or mitigate foreign currency
and commodity price risks to which WIL-Ireland or any Restricted Subsidiary has
actual exposure, (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of WIL-Ireland or any Restricted
Subsidiary and (c) any Permitted Bond Hedge Transaction and any Permitted
Warrant Transaction.

 

SECTION 8.08                                      Restricted Payments. 
WIL-Ireland shall not, and shall not permit any Restricted Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except:

 

(a)                                 WIL-Ireland may declare and pay dividends on
its Capital Stock payable solely in additional Capital Stock (other than
Disqualified Capital Stock);

 

(b)                                 WIL-Ireland and its Restricted Subsidiaries
may make Restricted Payments in exchange for, or out of the proceeds received
from, any substantially concurrent issuance (other than to a Subsidiary) of
additional Capital Stock of WIL-Ireland (other than Disqualified Capital Stock);

 

(c)                                  (i) Restricted Subsidiaries that are
wholly-owned by one or more Obligors and/or Specified Group Members may declare
and pay dividends or make other distributions on account of, and make payments
on account of the purchase, redemption, acquisition, cancellation or termination
of, their Capital Stock and (ii) Restricted Subsidiaries that do not satisfy the
requirements of clause (i) immediately above may pay dividends or make other
distributions on account of, and make payments on account of the purchase,
redemption, acquisition, cancellation or termination of, their Capital Stock
ratably (or more favorably to a Restricted Subsidiary); provided, however, in
the case of clause (ii), if any non-Wholly-Owned Subsidiary received cash
proceeds from the issuance of any of its Capital Stock to one or more Persons
that are not Affiliates of WIL-Ireland, such Subsidiary may declare and pay
dividends non-ratably to holders of its Capital Stock that are not Affiliates of
WIL-Ireland in an aggregate amount not to exceed the amount of such cash
proceeds (to the extent such cash proceeds have not been used for any other
transaction permitted hereunder);

 

(d)                                 WIL-Ireland and its Restricted Subsidiaries
may make any prepayments under this Agreement, the Term Loan Agreement and the
RCF Credit Agreement in accordance with the terms thereof;

 

(e)                                  so long as no Default or Event of Default
has occurred and is continuing at the time thereof or immediately after giving
effect thereto, WIL-Ireland and its Restricted Subsidiaries may (i) Redeem any
Existing Senior Notes or other senior notes, in each case, that have a stated
maturity date prior to the RCF Maturity Date and (ii) Redeem any Existing Senior
Notes or other senior notes with the proceeds of (A) Permitted Refinancing
Indebtedness or (B) Indebtedness incurred under Section 8.01(j), (k) or (l);

 

(f)                                   WIL-Ireland and its Restricted
Subsidiaries may redeem, repurchase or otherwise acquire or retire for value
Capital Stock of WIL-Ireland or any Restricted Subsidiary

 

107

--------------------------------------------------------------------------------


 

held by officers, directors or employees or former officers, directors or
employees (or their transferees, estates or beneficiaries under their estates),
either (i) upon any such individual’s death, disability, retirement, severance
or termination of employment or service or (ii) pursuant to any equity
subscription agreement, stock option agreement, restricted stock agreement,
restricted stock unit agreement, stockholders’ agreement or similar agreement;
provided, in any case, that the aggregate cash consideration paid for all such
redemptions, repurchases or other acquisitions or retirements shall not exceed
$10,000,000 during any calendar year;

 

(g)                                  WIL-Ireland and each Restricted Subsidiary
may consummate (i) repurchases, redemptions or other acquisitions or retirements
for value of Capital Stock deemed to occur upon the exercise of stock options,
warrants, rights to acquire Capital Stock or other convertible securities to the
extent such Capital Stock represents a portion of the exercise or exchange price
thereof and (ii) any repurchases, redemptions or other acquisitions or
retirements for value of Capital Stock made or deemed to be made in lieu of
withholding Taxes in connection with any exercise, vesting, settlement or
exchange, as applicable, of stock options, warrants, restricted stock,
restricted stock units or other similar rights;

 

(h)                                 WIL-Ireland and each Restricted Subsidiary
may make payments of cash in lieu of issuing fractional Capital Stock;

 

(i)                                     WIL-Ireland and each Restricted
Subsidiary may make payments or distributions to dissenting stockholders
pursuant to applicable law in connection with a merger, consolidation or
transfer of assets that complies with the provisions of Section 8.02 or 8.05;

 

(j)                                    WIL-Ireland and its Restricted
Subsidiaries may make other Restricted Payments, provided that (i) no Default or
Event of Default shall have occurred and be continuing at the time of such
Restricted Payment or immediately after giving effect thereto, (ii) the amount
of such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by WIL-Ireland and its Restricted Subsidiaries pursuant
to this Section 8.08(j) since the RCF Effective Date, is less than the amount of
the Restricted Payment Basket at such time, and (iii) after giving pro forma
effect to the making of such Restricted Payment, the Total Leverage Ratio would
be less than 4.00 to 1.00 (calculated as of the last day of the most recently
ended Testing Period for which financial statements are available as if such
Restricted Payment had been made on the first day of such Testing Period);

 

(k)                                 so long as no Default or Event of Default
shall have occurred and be continuing, WIL-Ireland and its Restricted
Subsidiaries may repay or prepay intercompany loans or advances; provided that,
to the extent such intercompany loans or advances are Subordinated, such
repayment or prepayment shall not violate the subordination terms applicable
thereto; and

 

(l)                                     WIL-Ireland and its Restricted
Subsidiaries may (i) pay the purchase price for any Permitted Bond Hedge
Transaction and (ii) settle any related Permitted Warrant Transaction (A) by
delivery of shares of WIL-Ireland’s common stock upon settlement thereof or
(B) by (x) set-off against the related Permitted Bond Hedge Transaction or
(y) payment of an early termination amount thereof in common stock upon any
early termination thereof;

 

108

--------------------------------------------------------------------------------


 

provided that, in the case of any Restricted Payment by a Secured Obligor
described in clause (c) or (j) of this Section 8.08 (other than Restricted
Payments consisting solely of cash or Cash Equivalents or any Restricted
Payments made to another Secured Obligor), such Restricted Payment shall not be
permitted unless, after giving pro forma effect to such Restricted Payment,
WIL-Ireland would be in compliance with the Current Asset Coverage Ratio
Covenant (calculated as of the last day of the most recently ended Fiscal
Quarter for which financial statements are available as if such Restricted
Payment was made on such day).

 

SECTION 8.09                                      Financial Covenants.

 

(a)                                 Specified Senior Leverage Ratio. 
WIL-Ireland shall not, as of the last day of any Fiscal Quarter, permit the
Specified Senior Leverage Ratio to be greater than 2.50 to 1.00.

 

(b)                                 Specified Asset Coverage Ratio.  WIL-Ireland
shall not, as of the last day of any Fiscal Quarter, permit the Specified Asset
Coverage Ratio to be less than 4.00 to 1.00.

 

(c)                                  Specified Leverage and LC Ratio. 
WIL-Ireland shall not, as of the last day of any Fiscal Quarter, permit the
Specified Leverage and LC Ratio to be greater than 3.50 to 1.00.

 

(d)                                 Current Asset Coverage Ratio: WIL-Ireland
shall not, as of any Current Asset Coverage Ratio Test Date (commencing with the
Current Asset Coverage Ratio Test Date occurring on September 30, 2018), permit
the Current Asset Coverage Ratio to be less than 2.10 to 1.00; provided that, if
the Collateral Perfection Period ends after September 30, 2018, the Current
Asset Coverage Ratio as of September 30, 2018 shall not be less than 1.50 to
1.00.

 

SECTION 8.10                                      Limitation on Transactions
with Affiliates.  WIL-Ireland shall not, and shall not permit any Restricted
Subsidiary to, directly or indirectly, conduct any business or enter into,
renew, extend or permit to exist any transaction or series of related
transactions (including any purchase, sale, lease or other exchange of property
or the rendering of any service) with any Affiliate that is not either
(a) WIL-Ireland or one of WIL-Ireland’s Restricted Subsidiaries or a Person that
becomes, pursuant to a Redomestication, a part of the consolidated group that
includes WIL-Ireland, or (b) Weatherford\Al-Rushaid Limited or Weatherford Saudi
Arabia Limited, other than on fair and reasonable terms (taking all related
transactions into account and considering the terms of such related transactions
in their entirety) substantially as favorable to WIL-Ireland or such Restricted
Subsidiary, as the case may be, as would be available in a comparable arm’s
length transaction with a Person that is not an Affiliate.  Notwithstanding the
foregoing, the restrictions set forth in this covenant shall not apply to
(i) Investments in Unrestricted Subsidiaries permitted by Section 8.06, (ii) the
payment of reasonable and customary regular fees to directors of an Obligor or a
Restricted Subsidiary of such Obligor who are not employees of such Obligor;
(iii) loans and advances permitted hereby to officers and employees of an
Obligor and its respective Restricted Subsidiaries for travel, entertainment and
moving and other relocation expenses made in direct furtherance and in the
ordinary course of business of an Obligor and its Restricted Subsidiaries;
(iv) any other transaction with any employee, officer or director of an Obligor
or any of its Restricted Subsidiaries pursuant to employee benefit, compensation
or indemnification arrangements entered into in the ordinary course of business
and approved by, as applicable, the Board of Directors of such Obligor or the

 

109

--------------------------------------------------------------------------------


 

Board of Directors of such Restricted Subsidiary permitted by this Agreement;
and (v) non-exclusive licenses of patents, copyrights, trademarks, trade secrets
and other intellectual property.

 

SECTION 8.11                                      Restrictive Agreements. 
WIL-Ireland shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, enter into, incur, create or permit to exist any
Restrictive Agreement, except for:

 

(a)                                 limitations or restrictions contained in any
Loan Document, any of the Term Loan Documents, the Intercreditor Agreement and
any of the RCF Loan Documents;

 

(b)                                 limitations or restrictions existing under
or by reason of any Requirement of Law;

 

(c)                                  customary restrictions with respect to any
Restricted Subsidiary or any of its assets contained in any agreement for the
Disposition of a material portion of the Capital Stock of, or any of the assets
of, such Restricted Subsidiary pending such Disposition; provided that such
restrictions apply only to the Restricted Subsidiary that is, or assets that
are, the subject of such Disposition and such Disposition is permitted
hereunder;

 

(d)                                 limitations or restrictions contained in
contracts and agreements outstanding on the Effective Date and renewals,
extensions, refinancings or replacements thereof identified on Schedule 8.11;
provided that the foregoing restrictions set forth in this Section 8.11 shall
apply to any amendment or modification to, or any renewal, extension,
refinancing or replacement of, any such contract or agreement that would have
the effect of expanding the scope of any such limitation or restriction;

 

(e)                                  limitations or restrictions contained in
any agreement or instrument to which any Person is a party at the time such
Person is merged or consolidated with or into, or the Capital Stock of such
Person is otherwise acquired by, WIL-Ireland or any Restricted Subsidiary;
provided that such restriction or limitation (i) is not applicable to any
Person, or the properties or assets of any Person, other than the Person, or the
property or assets of such Person, so acquired and (ii) is not incurred in
connection with, or in contemplation of, such merger, consolidation or
acquisition;

 

(f)                                   (i) clause (a) of the definition of
Restrictive Agreements shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement or
Liens permitted under Section 8.04 if such restrictions or conditions apply only
to the property or assets securing such Indebtedness or (ii) customary
restrictions or limitations in leases or other contracts restricting the
assignment thereof or the assignment of the property that is the subject of such
lease;

 

(g)                                  limitations or restrictions contained in
joint venture agreements, partnership agreements and other similar agreements
with respect to a joint ownership arrangement restricting the disposition or
distribution of assets or property of such joint venture, partnership or other
joint ownership entity, so long as such encumbrances or restrictions are not
applicable to the property or assets of any other Person; and

 

110

--------------------------------------------------------------------------------


 

(h)           customary restrictions and conditions contained in Permitted
Factoring Transaction Documents.

 

SECTION 8.12             Use of Proceeds.

 

(a)           WIL-Ireland and the Borrowers shall not, and WIL-Ireland shall not
permit any of its other Restricted Subsidiaries to, use the proceeds of any
Loans for any purpose other than (i) for working capital and general corporate
purposes of WIL-Ireland and its Restricted Subsidiaries (to the extent otherwise
permitted hereunder) and (ii) on the Effective Date, to repay revolving loans
outstanding under the Existing RCF Credit Agreement as described in
Section 5.01(g).

 

(b)           WIL-Ireland shall not, nor shall it permit any of its Subsidiaries
to, use the proceeds of any Loan under this Agreement directly or indirectly for
the purpose of buying or carrying any “margin stock” within the meaning of
Regulation U (herein called “margin stock”) or for the purpose of reducing or
retiring any indebtedness which was originally incurred to buy or carry a margin
stock (except that WIL-Ireland and any of its Restricted Subsidiaries may
purchase the common stock of WIL-Ireland, subject to compliance with applicable
law and provided that WIL-Ireland will not at any time permit the value of the
assets of the WIL-Ireland and its Subsidiaries on a consolidated basis that
comprise “margin stock” as defined in Regulation U to exceed an amount equal to
25% of all of the assets of WIL-Ireland and its Subsidiaries on a consolidated
basis), or for any other purpose which would constitute this transaction a
“purpose” credit within the meaning of Regulation U.  WIL-Ireland shall not, nor
shall it permit any of its Subsidiaries to, take any action which would cause
this Agreement or any other Loan Document to violate Regulation T, U or X.

 

(c)           No Borrower will request any Loans, and WIL-Ireland shall not use
or otherwise make available, and shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use or
otherwise make available, any proceeds of the Loans (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

 

SECTION 8.13             Changes to Fiscal Year.  WIL-Ireland will not change
its Fiscal Year from the basis in effect on the Effective Date.

 

SECTION 8.14             Amendments to Documents Governing Certain
Indebtedness.  WIL-Ireland shall not, and shall not permit any Restricted
Subsidiary to, amend or otherwise modify any of the documentation governing
(a) (i) the Term Loan Facility or Permitted Refinancing Indebtedness in respect
thereof, (ii) the RCF or Permitted Refinancing Indebtedness in respect thereof
or (iii) any Existing Senior Notes or Permitted Refinancing Indebtedness in
respect thereof, in each case to the extent that any such amendment or other
modification, taken as a whole, would be materially adverse to the Lenders or,
in the case of clause (i) above, is otherwise prohibited under the Intercreditor
Agreement (provided that, for the avoidance of doubt, any amendment or other
modification in order to incorporate (x) any RCF Incremental Commitment

 

111

--------------------------------------------------------------------------------


 

permitted hereby or (y) the replacement of the Adjusted LIBO Rate or the LIBO
Rate (each as defined in the RCF Credit Agreement and the Term Loan Agreement)
shall be deemed to not be materially adverse to the Lenders), (b) any unsecured
Indebtedness incurred pursuant to Section 8.01(k) to reduce the stated maturity
of any such Indebtedness to be sooner than 91 days after the latest to occur of
the Maturity Date, the RCF Maturity Date and the Term Loan Maturity Date or
(iii) any Subordinated Indebtedness incurred pursuant to Section 8.01(l) to
amend or otherwise modify the subordination terms of such Indebtedness in a
manner adverse to the Lenders.

 

SECTION 8.15             Limit on Credit Support Instruments.  WIL-Ireland shall
not permit the aggregate amount of all obligations (contingent or otherwise) of
WIL-Ireland and its Restricted Subsidiaries with respect to letters of credit,
bank guarantees, bid bonds, surety bonds, performance bonds, customs bonds,
advance payment bonds and similar instruments (including letters of credit
issued pursuant to the RCF Credit Agreement) to exceed $1,000,000,000.

 

SECTION 8.16             Current Assets and Current Liabilities.  At no time
shall (a) the Loans cease to constitute Current Liabilities, (b) the Collateral
shall cease to constitute Current Assets or (c) the Secured Obligations be
secured by assets that do not constitute Current Assets.  WIL-Ireland shall not,
and shall not permit any Restricted Subsidiary to, take any action (including,
without limitation, in connection with a proposed refinancing of the
Obligations) that could reasonably be expected to cause the Loans to no longer
be classified as Current Liabilities or the Collateral to no longer be
classified as Current Assets.

 

ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES

 

SECTION 9.01             Events of Default and Remedies.  If any of the
following events (“Events of Default”) shall occur and be continuing:

 

(a)           (i) the principal of any Loan shall not be paid when such payment
is due (whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise), or (ii) any interest on any Loan, any fee or any other
amount (other than an amount referred to in clause (i) of this Section 9.01(a))
payable hereunder or any other Loan Document shall not be paid within five
calendar days following the date on which the payment of interest, fee or such
other amount is due; or

 

(b)           any representation or warranty made or, for purposes of
Article IV, deemed made by or on behalf of WIL-Ireland or any Subsidiary herein
or in any other Loan Document or in any document, certificate or financial
statement delivered in connection with this Agreement or any other Loan Document
shall prove to have been incorrect in any material respect (or, to the extent
qualified by materiality or reference to Material Adverse Effect, in all
respects) when made or deemed made or reaffirmed, as the case may be; or

 

(c)           any Obligor Party shall (i) fail to perform or observe any
covenant, condition or agreement contained in Section 7.05 (with respect to the
existence of any Obligor), Section 7.13 or Article VIII,  (ii) fail to give any
notice required by Section 7.01(d)(ii) or (iii) fail to perform or observe any
Additional Financial Covenant (subject to any grace period applicable

 

112

--------------------------------------------------------------------------------


 

to such Additional Financial Covenant in the Other Debt Document that contains
such Additional Financial Covenant); or

 

(d)           any Obligor Party shall fail to give any notice required by
Section 7.01(c), 7.01(d)(i), 7.01(d)(iii) or 7.01(f) and, in any event, such
failure shall remain unremedied for five Business Days after the earlier to
occur of (i) receipt by a Principal Financial Officer of any Obligor Party of
notice of such failure (given by the Administrative Agent or any Lender) and
(ii) a Principal Financial Officer of any Obligor Party otherwise becoming aware
of such failure; or

 

(e)           any Obligor shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement (other than those specified in
Section 9.01(a), 9.01(c) or 9.01(d)) or any other Loan Document to which it is a
party and, in any event, such failure shall remain unremedied for 30 calendar
days after the earlier to occur of (i) receipt by a Principal Financial Officer
of any Obligor of notice of such failure (given by the Administrative Agent or
any Lender) and (ii) a Principal Financial Officer of any Obligor otherwise
becoming aware of such failure; or

 

(f)            WIL-Ireland or any of its Restricted Subsidiaries shall fail to
make (whether as primary obligor or as guarantor or other surety) any payment
(regardless of amount) of principal or interest or premium, if any, in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any grace period thereto); or

 

(g)           (i) any event or condition occurs that results in any Material
Indebtedness (other than under Swap Agreements) becoming due prior to its
scheduled maturity or that enables or permits the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) any event, condition or default occurs under any Swap Agreement that
constitutes Material Indebtedness which default could enable the other
counterparty to terminate such Swap Agreement; provided that clause (g)(i) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness; or

 

(h)           any Obligor or any Material Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;
or

 

(i)            the entry by a court having jurisdiction in the premises of (i) a
decree or order for relief in respect of any Obligor or any Material Subsidiary
in an involuntary case or proceeding under any applicable federal, state or
foreign bankruptcy, insolvency, reorganization or other similar law or (ii) a
decree or order adjudging any Obligor or any Material Subsidiary bankrupt or
insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of any Obligor or any
Material Subsidiary under any applicable federal, state or foreign law, or
appointing a custodian, receiver, liquidator, assignee, trustee, examiner,
administrator, sequestrator or other similar official of any Obligor or any
Material Subsidiary of any substantial part of its property, or ordering the
winding up or liquidation of its affairs; or

 

113

--------------------------------------------------------------------------------


 

(j)            any Obligor or any Material Subsidiary shall (i) voluntarily
commence a case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or of any other case
or proceeding to be adjudicated a bankrupt or insolvent, (ii) consent to the
entry of a decree or order for relief in respect of such Obligor or such
Material Subsidiary in an involuntary case or proceeding under any applicable
federal, state or foreign bankruptcy, insolvency, reorganization or other
similar law or to the commencement of any bankruptcy or insolvency case or
proceeding against it, (iii) file a petition or answer or consent seeking
reorganization or relief under any applicable federal, state or foreign law,
(iv) apply for or consent to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee, examiner, administrator,
sequestrator or similar official of such Obligor or such Material Subsidiary or
of any substantial part of its property, (v) make an assignment for the benefit
of creditors, or (vi) take any corporate or other action in furtherance of any
of the foregoing; or

 

(k)           a judgment or order for monetary damages shall be entered against
any Obligor or any Restricted Subsidiary, which with other outstanding judgments
and orders for monetary damages entered against the Obligors and the Restricted
Subsidiaries equals or exceeds $100,000,000 in the aggregate (to the extent not
covered by independent third-party insurance as to which the respective insurer
is financially sound and has not disputed coverage), and (i) within 60 days
after entry thereof such judgment shall not have been discharged or execution
thereof stayed pending appeal or, within 60 days after the expiration of any
such stay, such judgment shall not have been discharged, or (ii) any enforcement
proceeding shall have been commenced (and not stayed) by any creditor upon any
such judgment; provided that if such judgment or order provides for any Obligor
or any Restricted Subsidiary to make periodic payments over time, no Event of
Default shall arise under this clause (i) if such Obligor or such Restricted
Subsidiary makes each such periodic payment when due in accordance with the
terms of such judgment or order (or within 30 days after the due date of each
such periodic payment, but only so long as no Lien attaches during such 30-day
period and no enforcement proceeding is commenced by any creditor for payment of
such judgment or order during such 30-day period); or

 

(l)            at any time prior to Payment in Full, any Loan Document (other
than one or more Collateral Documents intended to grant or perfect a Lien in
Collateral with a net book value of less than $5,000,000 in the aggregate under
all such Collateral Documents) shall (other than to the extent permitted by the
terms hereof or thereof or with the consent of the Administrative Agent and the
Lenders), at any time after its execution and delivery and for any reason, cease
to be in full force and, or shall be declared to be null and void, or the
validity or enforceability thereof shall be contested by any Obligor or any
Obligor shall deny that it has any or further liability or obligation
thereunder; or

 

(m)          any Collateral Document shall (other than to the extent permitted
by the terms hereof or thereof or with the consent of the Administrative Agent
and each of the Lenders), at any time after its execution and delivery and for
any reason, fail to create a valid and perfected security interest or other Lien
in any material portion of the Collateral purported to be covered thereby having
the priority required hereby or thereby, except to the extent permitted by the
terms of any Loan Document, provided that it shall not be an Event of Default if
the aggregate

 

114

--------------------------------------------------------------------------------


 

net book value of the Collateral with respect to which the Collateral Documents
fail to create a valid and perfected second priority security interest or other
Lien is less than $5,000,000; or

 

(n)           an ERISA Event has occurred that would reasonably be expected
(individually or collectively) to have a Material Adverse Effect; any proceeding
shall have occurred or is reasonably likely to occur by the PBGC under
Section 4069(a) of ERISA to impose liability on WIL-Ireland, any of its
Subsidiaries, any Borrower or any ERISA Affiliate which (individually or
collectively) would reasonably be expected to have a Material Adverse Effect; or
WIL-Ireland, any of its Subsidiaries, any Borrower or any ERISA Affiliate has
incurred or is reasonably likely to incur a liability to or on account of a Plan
or Multiemployer Plan under Section 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA, or a notice of intent to terminate any Plan in a distress termination
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under Section 4042 of ERISA to terminate or
appoint a trustee to administer any Plan, or the PBGC shall have notified
WIL-Ireland or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, and there shall result (individually or collectively) from any such
event or events a material risk of either (i) the imposition of a Lien(s) upon,
or the granting of a security interest(s) in, the assets of WIL-Ireland, any of
its Subsidiaries and/or any Borrower or any ERISA Affiliate which would
reasonably be expected to have a Material Adverse Effect, or (ii) WIL-Ireland,
any of its Subsidiaries and/or any Borrower or any ERISA Affiliate incurring a
liability(ies) or obligation(s) with respect thereto which would reasonably be
expected to have a Material Adverse Effect;

 

then, and in every such event (other than an event with respect to any Obligor
described in Section 9.01(i) or Section 9.01(j)), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrowers, take either
or both of the following actions, at the same or different times:

 

(i)            terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and

 

(ii)           declare the Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;

 

and in case of any event with respect to any Obligor described in
Section 9.01(i) or Section 9.01(j), the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Obligors and the Administrative Agent, the Collateral Agent and the Lenders
may enforce any and all of their rights and remedies under the Loan Document and
applicable law.

 

115

--------------------------------------------------------------------------------


 

SECTION 9.02             Right of Setoff.  Upon the occurrence and during the
continuance of any Event of Default, each Lender is hereby authorized at any
time and from time to time, without notice to any Obligor (any such notice being
expressly waived by each Obligor), to set off and apply any and all deposits
(general or special, time or demand, provisional or final but excluding the
funds held in accounts clearly designated as escrow or trust accounts held by
any Obligor for the benefit of Persons which are not Affiliates of any Obligor),
whether or not such setoff results in any loss of interest or other penalty, and
including all certificates of deposit, at any time held and other obligations at
any time owing by such Lender or any of its Affiliates to or for the credit or
the account of any Obligor against any and all of the Obligations irrespective
of whether or not such Lender or the Administrative Agent shall have made any
demand under this Agreement, the Notes or any other Loan Document.  Should the
right of any Lender to realize funds in any manner set forth above be challenged
and any application of such funds be reversed, whether by court order or
otherwise, the Lenders shall make restitution or refund to the applicable
Obligor, as the case may be, pro rata in accordance with their Commitments;
provided that if any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so setoff shall be paid over immediately to the Administrative
Agent for further application and/or cash collateralization pursuant to
Section 4.01(e) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of each Credit Party and each Obligor as herein provided, and (y) such
Defaulting Lender shall promptly provide to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  Each Lender agrees to promptly
notify the applicable Obligor and the Administrative Agent after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.  The rights of the Administrative
Agent and the Lenders under this Section are in addition to other rights and
remedies (including other rights of setoff) which the Administrative Agent or
the Lenders may have.  This Section is subject to the terms and provisions of
Section 4.01(c).

 

SECTION 9.03             Other Remedies.  No remedy conferred herein or in any
of the other Loan Documents is to be exclusive of any other remedy, and each and
every remedy contained herein or in any other Loan Document shall be cumulative
and shall be in addition to every other remedy given hereunder and under the
other Loan Documents now or hereafter existing at law or in equity or by statute
or otherwise.

 

SECTION 9.04             Application of Moneys During Continuation of Event of
Default.

 

(a)           So long as an Event of Default of which the Administrative Agent
shall have given notice to the Lenders shall continue, all moneys received by
the Administrative Agent or the Collateral Agent from any Obligor under the Loan
Documents shall, except as otherwise required by law, be distributed by the
Administrative Agent on the dates selected by the Administrative Agent, subject
to the Intercreditor Agreement, as follows:

 

first, to payment of the unreimbursed expenses for which the Administrative
Agent, the Collateral Agent or any Lender is to be reimbursed pursuant to
Section 11.03 and to any unpaid fees owing under the Loan Documents by the
Obligors to the Administrative Agent or the Collateral Agent;

 

116

--------------------------------------------------------------------------------


 

second, to the ratable payment of accrued but unpaid interest on the Loans;

 

third, to the ratable payment of unpaid principal of the Loans, any Banking
Services Obligations and Swap Obligations until the principal of the Loans and
such Banking Services Obligations and Swap Obligations shall have been paid in
full;

 

fourth, to the ratable payment of all other Obligations and Secured Obligations,
until all Obligations and Secured Obligations shall have been paid in full;

 

fifth, to the ratable payment of all other amounts payable by the Obligors
hereunder; and

 

finally, to payment to the Obligors, or their respective successors or assigns,
or as a court of competent jurisdiction may direct, of any surplus then
remaining from such proceeds.

 

Notwithstanding the foregoing, (a) amounts received from any Obligor shall not
be applied to any Excluded Swap Obligation of such Obligor and (b) proceeds of
Collateral shall be applied to Secured Obligations pursuant to this
Section 9.04(a) prior to other Obligations (but in no event shall any
Obligations other than the Secured Obligations be secured, or deemed to be
secured, by any Collateral).

 

(b)           The term “unpaid” as used in this Section 9.04 shall mean all
relevant obligations outstanding as of any such distribution date as to which
prior distributions have not been made, after giving effect to any adjustments
which are made pursuant to Section 9.02 of which the Administrative Agent shall
have been notified.

 

ARTICLE X
ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 

SECTION 10.01          Authorization and Action.

 

(a)           Each of the Lenders, on behalf of itself and any of its Affiliates
that are holders of Guaranteed Obligations or Secured Obligations, hereby
(i) irrevocably designates, appoints and authorizes each of the Administrative
Agent and the Collateral Agent as the agents of such Lender under this Agreement
and the other Loan Documents, and (ii) irrevocably authorizes each of the
Administrative Agent and the Collateral Agent to take such actions on its behalf
under the provisions of this Agreement and the other Loan Documents, including
execution of the other Loan Documents, and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent and the
Collateral Agent by the terms hereof and of the other Loan Documents, together
with such actions and powers as are reasonably incidental thereto.  In addition,
to the extent required under the laws of any jurisdiction other than the United
States of America, each of the Lenders, on behalf of itself and any of its
Affiliates that are Secured Parties, hereby grants to the Collateral Agent any
required powers of attorney to execute and enforce any Collateral Document
governed by the laws of such jurisdiction on such Lender’s or Affiliate’s
behalf.  Without limiting the generality of the

 

117

--------------------------------------------------------------------------------


 

foregoing, each Lender hereby authorizes the Administrative Agent and the
Collateral Agent to execute and deliver, and to perform its obligations under,
each of the Loan Documents to which the Administrative Agent or the Collateral
Agent, as applicable, is a party, and to exercise all rights, powers and
remedies that the Administrative Agent or the Collateral Agent, as applicable,
may have under such Loan Documents.  Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent and the
Collateral Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent or the Collateral Agent, and
each Lender (on behalf of itself and its Affiliates) agrees that it will not
assert any claim against the Administrative Agent or the Collateral Agent based
on an alleged breach of fiduciary duty by the Administrative Agent or the
Collateral Agent in connection with the Loan Documents and the transactions
contemplated thereby.  Where the Administrative Agent or Collateral Agent is
required or deemed to act as a trustee or fiduciary in respect of any Collateral
over which a security interest has been created pursuant to a Loan Document
expressed to be governed by the laws of a Specified Jurisdiction, the
obligations and liabilities of the Administrative Agent or the Collateral Agent
to the Secured Parties in its capacity as trustee or fiduciary shall be excluded
to the fullest extent permitted by applicable law.

 

(b)           The Administrative Agent shall have the exclusive right on behalf
of the Lenders to enforce the payment of the principal of and interest on any
Loan after the date such principal or interest has become due and payable
pursuant to the terms of this Agreement.

 

(c)           The provisions of this Article are solely for the benefit of the
Administrative Agent, the Collateral Agent and the Lenders, and neither the
Borrower nor any other Obligor shall have rights as a third party beneficiary of
any of such provisions.  It is understood and agreed that the use of the term
“agent” as used herein or in any other Loan Documents (or any similar term) with
reference to the Administrative Agent and the Collateral Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term is used as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

SECTION 10.02          Liability of Agents.  Neither the Administrative Agent
nor the Collateral Agent shall have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) neither the Administrative Agent nor the
Collateral Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default or an Event of Default has occurred and is
continuing, (b) neither the Administrative Agent nor the Collateral Agent shall
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby and
by the other Loan Documents that the Administrative Agent or the Collateral
Agent is required to exercise in writing as directed by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.01), and (c) except as expressly set
forth herein, neither the Administrative Agent nor the Collateral Agent shall
have any duty to disclose, and shall not be

 

118

--------------------------------------------------------------------------------


 

liable for the failure to disclose, any information relating to any of the
Obligors or any of their Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or Collateral Agent or any of their
respective Affiliates in any capacity.  Neither the Administrative Agent nor the
Collateral Agent shall be liable for any action taken or not taken by it with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.01) or in the absence of its own gross negligence,
willful misconduct or unlawful acts, as determined by a final nonappealable
judgment of a court of competent jurisdiction.  Neither the Administrative Agent
nor the Collateral Agent shall be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof is given to the
Administrative Agent or the Collateral Agent by a Borrower or a Lender, and
neither the Administrative Agent nor the Collateral Agent shall be responsible
for or have any duty to ascertain or inquire into (u) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (v) the contents of any certificate, report or other document
delivered under this Agreement or any other Loan Document or in connection with
this Agreement or any other Loan Document, (w) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein
or in any other Loan Document, (x) the validity, enforceability, effectiveness
or genuineness of this Agreement or any other agreement, instrument or document,
(y) the creation, perfection or priority of Liens on the Collateral or (z) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than those conditions requiring delivery of items expressly required to be
delivered to the Administrative Agent or the Collateral Agent, as applicable.

 

SECTION 10.03          Agents Individually.  Each bank serving as the
Administrative Agent or the Collateral Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent or the
Collateral Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Obligor or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent or the Collateral Agent hereunder.

 

SECTION 10.04          Reliance by Agents.  Each of the Administrative Agent and
the Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed in good faith by it to
be genuine and to have been signed or sent by the proper Person.  Each of the
Administrative Agent and the Collateral Agent also may rely upon any statement
made to it orally or by telephone and believed in good faith by it to be made by
the proper Person, and shall not incur any liability for relying thereon.  Each
of the Administrative Agent and the Collateral Agent may consult with legal
counsel (who may be counsel for any Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it, in each case in good faith in accordance with the advice of any
such counsel, accountants or experts.

 

SECTION 10.05          Delegation of Duties.  Each of the Administrative Agent
and the Collateral Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent or the Collateral

 

119

--------------------------------------------------------------------------------


 

Agent, as applicable.  The Term Loan Agent shall be deemed to constitute a
sub-agent of the Collateral Agent for purposes of creating and perfecting Liens
pursuant to any Collateral Documents governed by Swiss law as more specifically
described in the Intercreditor Agreement.  The Administrative Agent, the
Collateral Agent and any such sub-agent may perform any and all its duties and
exercise its rights and powers through their respective Related Parties.  The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent, the Collateral
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent or Collateral Agent.

 

SECTION 10.06          Successor Agents.

 

(a)           Subject to the appointment and acceptance of a successor
Administrative Agent or successor Collateral Agent as provided in this paragraph
and paragraph (c) below, the Administrative Agent or the Collateral Agent may
resign at any time by notifying the Lenders and the Borrowers.  Upon any
resignation of the Administrative Agent or the Collateral Agent, the Required
Lenders shall have the right, in consultation with the Borrowers, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent or Collateral Agent gives notice of its resignation, then
the retiring Administrative Agent or Collateral Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent or Collateral Agent, as
applicable, which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank.

 

(b)           In addition, in the event that (i) the Person serving as the
Administrative Agent or Collateral Agent is a Defaulting Lender, (ii) such
Person has been replaced in its capacity as a Lender pursuant to
Section 4.03(b), and (iii) if such Person is a Swingline Lender, such Person has
been replaced in its capacity as a Swingline Lender pursuant to Section 4.03(b),
then the Required Lenders or the Borrowers may, by written notice to the
Administrative Agent or the Collateral Agent, as applicable, remove such Person
from its capacity as Administrative Agent or Collateral Agent, as applicable,
under the Loan Documents; provided that the consent or agreement of such Person,
in any of its capacities, shall not be required in respect of its removal as a
Lender or a Swingline Lender; provided further that a successor Administrative
Agent or Collateral Agent, as applicable, selected by the Required Lenders, in
consultation with the Borrowers, shall be appointed concurrently with such
removal.

 

(c)           Upon the acceptance of its appointment as Administrative Agent or
Collateral Agent hereunder by a successor, such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Administrative Agent or Collateral Agent, as applicable, and the
retiring or removed Administrative Agent or Collateral Agent shall be discharged
from its duties and obligations hereunder.  The fees payable by the Borrowers to
a successor Administrative Agent or Collateral Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor.  After the Administrative Agent’s or the or Collateral Agent’s
resignation or removal hereunder, the provisions of this Article and
Sections 11.03 and 11.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent or Collateral Agent, its sub-agents

 

120

--------------------------------------------------------------------------------


 

and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent or
Collateral Agent.

 

SECTION 10.07          Credit Decision.  Each Lender acknowledges and agrees
that the extensions of credit made hereunder are commercial loans and not
investments in a business enterprise or securities.  Each Lender further
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and that it has, independently and
without reliance upon the Administrative Agent, the Collateral Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender also acknowledges that it shall, independently and without reliance upon
the Administrative Agent, the Collateral Agent or any other Lender and based on
such documents and information (which may contain material non-public
information within the meaning of the United States securities laws concerning
the Borrowers and their Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document, any related
agreement or any document furnished hereunder or thereunder and in deciding
whether or to the extent to which it will continue as a Lender or assign or
otherwise transfer its rights, interests and obligations hereunder.

 

SECTION 10.08          Other Agents; Lead Arrangers.  Notwithstanding anything
to the contrary contained herein, none of the Joint Lead Arrangers, Joint
Bookrunners, Syndication Agent or Co-Documentation Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent or a Lender
hereunder.

 

SECTION 10.09          Administrative Agent or Collateral Agent May File Proofs
of Claim.  In case of the pendency of any proceeding with respect to any Obligor
under any federal, state or foreign bankruptcy, insolvency, receivership,
administration, examinership or similar law now or hereafter in effect, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) or the Collateral Agent, subject to the Intercreditor Agreement,
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
or Secured Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Collateral Agent and the Administrative Agent (including any claim
under Sections 2.09, 2.10, 2.12, 2.13, 4.02, 11.03 and 11.04) allowed in such
judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, administrator, examiner,
liquidator, sequestrator or other similar official in any such proceeding is
hereby authorized by each Lender and each other

 

121

--------------------------------------------------------------------------------


 

Secured Party to make such payments to the Administrative Agent or the
Collateral Agent and, in the event that the Administrative Agent shall consent
to the making of such payments directly to the Lenders or the other Secured
Parties, to pay to the Administrative Agent or the Collateral Agent any amount
due to it, in its capacity as the Administrative Agent or the Collateral Agent,
as applicable, under the Loan Documents (including under Sections 11.03 and
11.04).

 

SECTION 10.10          Collateral Agent.

 

(a)           In its capacity, the Collateral Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
UCC.  Each Lender authorizes the Collateral Agent to enter into each of the
Collateral Documents to which it is a party and to take all action contemplated
by such documents.  Each Lender agrees that no Secured Party (other than the
Collateral Agent) shall have the right individually to seek to realize upon the
security granted by any Collateral Document, it being understood and agreed that
such rights and remedies may be exercised solely by the Collateral Agent for the
benefit of the Secured Parties upon the terms of the Collateral Documents.  In
the event that any Collateral is hereafter pledged by any Person as collateral
security for the Secured Obligations, the Collateral Agent is hereby authorized,
and hereby granted a power of attorney, to execute and deliver on behalf of the
Secured Parties any documents necessary or appropriate to grant and perfect a
Lien on such Collateral in favor of the Collateral Agent on behalf of the
Secured Parties, subject to the Intercreditor Agreement; provided that, with
respect to any Collateral Documents governed by the laws of the Netherlands, the
Collateral Agent shall act in its own name but for the benefit of the Secured
Parties.

 

(b)           In the event that the Collateral Agent delivers any notice to any
other party under the Intercreditor Agreement, it shall use commercially
reasonable efforts to, as soon as reasonably practicable, deliver a copy of the
same to the Administrative Agent.

 

SECTION 10.11          Collateral Release Matters.  The Lenders hereby authorize
the Collateral Agent, at its option and in its discretion, to release any Lien
granted to or held by the Collateral Agent upon any Collateral (i) as described
in Section 11.01(e) and Section 11.22; (ii) as permitted by, but only in
accordance with, the terms of the applicable Loan Document; or (iii) if
approved, authorized or ratified in writing by the Required Lenders, unless such
release is required to be approved by all of the Lenders hereunder.  Upon
request by the Collateral Agent at any time, the Lenders will confirm in writing
the Collateral Agent’s authority to release particular types or items of
Collateral pursuant hereto.  Upon any release described in the prior sentence or
any sale or transfer of assets constituting Collateral which is permitted
pursuant to the terms of any Loan Document (to a Person that is not a Secured
Obligor), or consented to in writing by the Required Lenders or all of the
Lenders, as applicable, and promptly upon receipt of a written request by any
Obligor Party to the Collateral Agent, the Collateral Agent shall (and is hereby
irrevocably authorized by the Lenders to) execute such documents as may be
necessary to evidence the release of the Liens granted to the Collateral Agent
for the benefit of the Secured Parties herein or pursuant hereto upon the
Collateral that was, released sold or transferred; provided, however, that
(i) the Collateral Agent shall not be required to execute any such document on
terms which, in the Collateral Agent’s opinion, would expose the Collateral
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty, and (ii) such release
shall not in any manner discharge, affect or

 

122

--------------------------------------------------------------------------------


 

impair the Secured Obligations or any Liens (other than those expressly being
released) upon (or obligations of WIL-Ireland or any Subsidiary in respect of)
all interests retained by WIL-Ireland or any Subsidiary, including the proceeds
of the sale, all of which shall continue to constitute part of the Collateral. 
Any execution and delivery by the Collateral Agent of documents in connection
with any such release shall be without recourse to or warranty by the Collateral
Agent.

 

SECTION 10.12          Credit Bidding.  The Secured Parties hereby irrevocably
authorize the Collateral Agent, at the direction of the Required Lenders, to
credit bid all or any portion of the Secured Obligations (including by accepting
some or all of the Collateral in satisfaction of some or all of the Secured
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other applicable jurisdictions
(including the Corporations Act 2001 (Cth) of Australia), or (b) at any other
sale, foreclosure or acceptance of collateral in lieu of debt conducted by (or
with the consent or at the direction of) the Collateral Agent (whether by
judicial action or otherwise) in accordance with any applicable law.  In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid by the
Collateral Agent at the direction of the Required Lenders on a ratable basis
(with Secured Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
shall vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) for the asset or assets so purchased (or for the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
issued in connection with such purchase).  In connection with any such bid
(i) the Collateral Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles (ii) each of the Secured Parties’ ratable interests in the Secured
Obligations which were credit bid shall be deemed without any further action
under this Agreement to be assigned to such vehicle or vehicles for the purpose
of closing such sale, (iii) the Collateral Agent shall be authorized to adopt
documents providing for the governance of the acquisition vehicle or vehicles
(provided that any actions by the Collateral Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Required
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
Section 10.02 of this Agreement), (iv) the Collateral Agent on behalf of such
acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Parties, ratably on account of the relevant Secured Obligations which
were credit bid, interests, whether as equity, partnership, limited partnership
interests or membership interests, in any such acquisition vehicle  and/or debt
instruments issued by such acquisition vehicle, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (v) to the
extent that Secured Obligations that are assigned to an acquisition vehicle are
not used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Secured Obligations assigned to the
acquisition vehicle exceeds

 

123

--------------------------------------------------------------------------------


 

the amount of Secured Obligations credit bid by the acquisition vehicle or
otherwise), such Secured Obligations shall automatically be reassigned to the
Secured Parties pro rata and the equity interests and/or debt instruments issued
by any acquisition vehicle on account of such Secured Obligations shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.  Notwithstanding that the
ratable portion of the Secured Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in
clause (ii) above, each Secured Party shall execute such documents and provide
such information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Collateral Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

 

SECTION 10.13          Quebec Collateral Matters.  For the purposes of any grant
of security under the laws of the Province of Quebec which may now or in the
future be required to be provided by any Credit Party, the Collateral Agent is
hereby irrevocably authorized and appointed by each of the Lenders to act as
hypothecary representative (within the meaning of Article 2692 of the Civil Code
of Quebec) for all present and future Lenders (in such capacity, the
“Hypothecary Representative”) in order to hold any hypothec granted under the
laws of the Province of Quebec and to exercise such rights and duties as are
conferred upon the Hypothecary Representative under the relevant deed of
hypothec and applicable laws (with the power to delegate any such rights or
duties). Any execution prior to the date hereof by the Collateral Agent in its
capacity as the Hypothecary Representative of any deed of hypothec or other
security documents made pursuant to the laws of the Province of Quebec, is
hereby ratified and confirmed.  Any Person who becomes a Lender or successor
Collateral Agent shall be deemed to have consented to and ratified the foregoing
appointment of the Collateral Agent as the Hypothecary Representative on behalf
of all Lenders, including such Person and any Affiliate of such Person
designated above as a Lender.  For greater certainty, the Collateral Agent,
acting as the Hypothecary Representative, shall have the same rights, powers,
immunities, indemnities and exclusions from liability as are prescribed in favor
of the Collateral Agent in this Agreement, which shall apply mutatis mutandis. 
In the event of the resignation of the Collateral Agent (which shall include its
resignation as the Hypothecary Representative) and appointment of a successor
Collateral Agent, such successor Collateral Agent shall also act as the
Hypothecary Representative, as contemplated above.

 

SECTION 10.14          Dutch Collateral Matters.  The Collateral Agent is hereby
authorized to execute and deliver any Collateral Document expressed to be
governed by the laws of the Netherlands and agree with the creation of parallel
debt obligations of any Dutch Collateral Party (the “Parallel Debt”).  The
Collateral Agent may resign at any time by notifying the Lenders and the
Obligors, provided that the parties hereto acknowledge and agree that, for
purposes of any Collateral Document expressed to be governed by the laws of the
Netherlands, any resignation by the Collateral Agent is not effective with
respect to its rights and obligations under the Parallel Debt until such rights
and obligations are assigned to the successor agent.

 

SECTION 10.15          Hungarian Collateral Matters.  Solely for the purpose of
Security Agreements under the laws of Hungary, each Secured Party hereby
irrevocably appoints the

 

124

--------------------------------------------------------------------------------


 

Collateral Agent as its special pledge agent (in Hungarian: “zálogjogosulti
bizományos”) under Section 5:96. § of Act V of 2013 on the Civil Code of Hungary
(the “Appointment”) and authorizes the Collateral Agent to take such actions on
its behalf, including execution of any document and registration of the
Appointment in any of the pledge registries of Hungary (“Hungary Pledge
Registries”) for the benefit of the Collateral Agent, on behalf of itself and
the other Secured Parties including but not limited to the signing of security
documents and any amendment, waiver, consent or notice relating thereto, and
enforcement or release of any security governed by Hungarian law.  The
Appointment shall be effective against third parties from the date of the
registration of the Appointment in the Hungary Pledge Registries. The Secured
Parties (other than the Collateral Agent) shall not be registered in the Hungary
Pledge Registries.  The Collateral Agent registered in the Hungary Pledge
Registries shall exclusively exercise the rights and obligations of the Secured
Parties in relation to the Security Agreements under the laws of Hungary in its
own name but for the benefit of the Secured Parties.

 

SECTION 10.16          Swiss Collateral Matters.  Without limiting any other
rights of the Collateral Agent under this Agreement, in relation to the Security
Agreements governed by the laws of Switzerland (the “Swiss Security Agreements”)
the following shall apply:

 

(a)           The Collateral Agent holds:

 

(i)            any Lien constituted by the Swiss Security Agreements (but only
in relation to an assignment or transfer for security purposes
(Sicherungsübereignung) or any other non-accessory (nicht-akzessorische) Lien;

 

(ii)           the benefit of this paragraph (a); and

 

(iii)          any proceeds of such Lien,

 

as fiduciary (treuhänderisch) in its own name but for the account of the Secured
Parties which have the benefit of such Lien in accordance with this Agreement
and the respective Swiss Security Agreements;

 

(b)           each present and future Secured Party hereby authorizes the
Collateral Agent:

 

(i)            to accept as its direct representative (direkter Stellvertreter)
any Swiss law pledge or any other Swiss law accessory (akzessorische) Lien made
or expressed to be made to such Secured Party in relation to the Swiss Security
Agreements, to hold, administer and, if necessary, enforce any such Lien on
behalf of each relevant Secured Party which has the benefit of such Lien;

 

(ii)           to agree as its direct representative (direkter Stellvertreter)
to amendments and alterations to any Swiss Security Agreement which creates a
pledge or any other Swiss law accessory (akzessorische) Lien;

 

125

--------------------------------------------------------------------------------


 

(iii)          to effect as its direct representative (direkter Stellvertreter)
any release of a Lien created or evidenced or expressed to be created or
evidenced under a Swiss Security Agreement in accordance with this Agreement;
and

 

(iv)          to exercise as its direct representative (direkter Stellvertreter)
such other rights granted to the Collateral Agent hereunder or under the
relevant Swiss Security Agreement.

 

SECTION 10.17          Intercreditor Agreement.  Each Lender hereby
(a) authorizes and directs the Collateral Agent to enter into the Intercreditor
Agreement on behalf of such Lender, and agrees that the Collateral Agent may
take such actions on its behalf as is contemplated by the terms of the
Intercreditor Agreement, (b) consents to the subordination of Liens provided for
in the Intercreditor Agreement, and (c) agrees that it will be bound by, and
will take no actions contrary to, the provisions of the Intercreditor Agreement
as if it was a signatory thereto.  In the event of any conflict or inconsistency
between the provisions of the Intercreditor Agreement and this Agreement, the
provisions of the Intercreditor Agreement shall control.

 

SECTION 10.18          Certain ERISA Matters.

 

(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, and each Lead
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrowers or any other Loan Party, that at least
one of the following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans or the Commitments,

 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, and the conditions
for exemptive relief thereunder are and will continue to be satisfied in
connection therewith,

 

(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and

 

126

--------------------------------------------------------------------------------


 

performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

 

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)           In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Lead Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that:

 

(i)            none of the Administrative Agent, or any Lead Arranger or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto),

 

(ii)           the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21, as amended from time to time) and is
a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)          the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
obligations),

 

(iv)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

 

(v)           no fee or other compensation is being paid directly to the
Administrative Agent, or any Lead Arranger or any of their respective Affiliates
for

 

127

--------------------------------------------------------------------------------


 

investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement.

 

(c)           The Administrative Agent, and each Lead Arranger hereby informs
the Lenders that each such Person is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such Person has a financial
interest in the transactions contemplated hereby in that such Person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans or the Commitments for an amount less than the amount being
paid for an interest in the Loans or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

ARTICLE XI
MISCELLANEOUS

 

SECTION 11.01          Waiver; Amendments; Joinder; Removal of Certain
Borrowers; Release of Guarantors; Release of Collateral.

 

(a)           No failure or delay by the Administrative Agent, the Collateral
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Collateral Agent and the
Lenders hereunder and under any other Loan Document are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any Collateral Document or consent to any
departure by any Obligor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, the Collateral Agent or any
Lender may have had notice or knowledge of such Default at the time.

 

(b)           Neither this Agreement, any Collateral Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by (i) in the case of this
Agreement, the Obligor Parties and the Required Lenders or by the Obligor
Parties and the Administrative Agent, with the consent of the Required Lenders
or (ii) in the case of any Collateral Document, the Obligors party thereto and
the Required Lenders or by such Obligors and the Collateral Agent, with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender (irrespective of whether such Lender is a

 

128

--------------------------------------------------------------------------------


 

Defaulting Lender), (ii) reduce or forgive the principal amount of any Loan or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender affected thereby
(including Defaulting Lenders) (it being understood that only the Required
Lenders shall be required to waive or amend the default rate of interest or to
change any financial covenant or defined term used therein), (iii) postpone any
scheduled date of payment of the principal amount of any Loan, or any date for
the payment of any interest, fees or other Obligations payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby (including Defaulting Lenders) (it being understood
that only the Required Lenders shall be required to waive or amend the default
rate of interest or to change any financial covenant or defined term used
therein), (iv) change Section 4.01(b) or 4.01(c) in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Lender (other than Defaulting Lenders), (v) change any of the provisions
of this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder or thereunder, without the written consent of each Lender (other than
Defaulting Lenders), (vi) except as provided in Section 11.01(d), release any
Borrower from its joint and several liability for the Obligations, without the
written consent of each Lender (other than Defaulting Lenders), (vii) except as
provided in Article X, Section 11.01(d) or Section 11.22, release all or
substantially all of the value of the Guaranty Agreements, taken as a whole,
without the written consent of each Lender (other than Defaulting Lenders);
(viii) except as provided in Article X, Section 11.01(e) and Section 11.22 or in
any Collateral Document, release all or substantially all of the Collateral
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Collateral Agent or any Swingline Lender hereunder or
any Collateral Document without the prior written consent of the Administrative
Agent, the Collateral Agent or such Swingline Lender, as the case may be;
provided further that no such agreement shall amend or modify any provision of
Section 2.17 without the consent of the Administrative Agent, each Swingline
Lender and the Required Lenders.  Subject to the foregoing, the waiver,
amendment or modification of any provision of Article VI, VII or VIII or
Section 9.01 may be effected with the consent of the Required Lenders. 
Notwithstanding anything to the contrary herein, this Section 11.01(b) shall, in
respect of a Defaulting Lender, be subject to Section 2.17(b).

 

(c)           From time to time, WIL-Ireland may cause one or more additional
Wholly-Owned Subsidiaries to become Borrowers hereunder by delivering, or
causing to be delivered, to the Administrative Agent in respect of each
applicable Subsidiary, the following, each in form and substance reasonably
satisfactory to the Administrative Agent:  (i) a Joinder Agreement in the form
of Exhibit H attached hereto, executed and delivered by such Subsidiary (the
date of each such Joinder Agreement being referred to herein as a “Joinder
Date”, which date shall be at least ten days after WIL-Ireland provides notice
to the Administrative Agent of its intention to cause such Subsidiary to become
a Borrower hereunder), (ii) each of the documents or other closing deliverables
specified in Section 5.01 that would have been required to be delivered by or on
behalf of such Subsidiary had such Subsidiary been a Borrower on the Effective
Date, each such deliverable to be dated as of the applicable

 

129

--------------------------------------------------------------------------------


 

Joinder Date unless otherwise agreed by the Administrative Agent,
(iii) replacement Notes dated as of the applicable Joinder Date payable to each
Lender for which an existing Note is outstanding on such Joinder Date, (iv) a
written confirmation by the Obligors that their guarantee obligations shall
apply to the obligations of such Subsidiary under the Loan Documents from and
after the Joinder Date, (v) (A) an accounting position paper from the chief
accounting officer of WIL-Ireland in form and substance reasonably satisfactory
to the Administrative Agent and the Collateral Agent to the effect that (1) the
obligations of the Borrowers under the 364-Day Revolving Credit Facility
constitute “current liabilities” and (2) the assets compromising the Collateral
constitute “current assets”, in each case, as determined in accordance with GAAP
and (B) a memorandum or other document from KPMG LLP or another independent
certified public accountant of recognized national standing reasonably
acceptable to the Administrative Agent and the Collateral Agent in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent pursuant to which KPMG LLP or such other independent certified public
accountant indicates its concurrence with the accounting classification of the
chief accounting officer of WIL-Ireland expressed in the accounting position
paper described in the foregoing clause (A), and (vi) such other approvals,
opinions or documents as the Administrative Agent may reasonably request;
provided, that no Subsidiary may become a Borrower hereunder pursuant to this
paragraph (c) if (x) a Default or Event of Default shall have occurred and be
continuing on the applicable Joinder Date, or shall result from the joinder of
such Subsidiary as a Borrower on such Joinder Date, or (y) such Subsidiary is
not organized under the laws of any jurisdiction of the United States and any
Lender notifies the Administrative Agent that such Subsidiary is organized in a
jurisdiction in which such Lender and its Affiliates cannot legally lend or do
business.  Without limiting the foregoing, if the designation of any additional
Wholly-Owned Subsidiary as a Borrower hereunder obligates the Administrative
Agent or any Lender to comply with “know your customer” or similar regulatory
requirements and the information necessary for such compliance is not already
available to the Administrative Agent or such Lender, as applicable, WIL-Ireland
shall, promptly upon the request of the Administrative Agent or such Lender, as
applicable, supply such documentation and other evidence as is reasonably
requested by the Administrative Agent or such Lender, as applicable, in order
for it to comply with all “know your customer” and/or similar identification
procedures required under all applicable laws and regulations.  If WIL-Ireland
shall designate an additional Wholly-Owned Subsidiary as a Borrower hereunder
that is not organized under the laws of any jurisdiction of the United States or
Bermuda, WIL-Ireland shall notify the Administrative Agent and the Lenders, on
or prior to the Joinder Date applicable to such Subsidiary, of all documentation
prescribed by the law of the jurisdiction in which such Subsidiary is organized,
tax resident or otherwise located, or any treaty to which any such jurisdiction
is a party, as shall permit payments made by such Subsidiary under this
Agreement and the other Loan Documents to be made without withholding or at a
reduced rate to the extent an exemption or reduction is available under any such
applicable law or treaty.

 

(d)           From time to time, WIL-Ireland may cause any Borrower (other than
WIL-Bermuda) to cease to be a Borrower hereunder by (i) delivering to the
Administrative Agent a notice to such effect, specifying the identity of the
applicable Borrower and the proposed date on which such Borrower shall no longer
be a Borrower hereunder, which date shall be no earlier than three Business Days
after delivery of such notice (each such date being referred to herein as a
“Borrower Removal Date”) and (ii) delivering, or causing to be delivered, to the
Administrative Agent replacement Notes dated as of the applicable Borrower
Removal Date payable to each Lender for which an existing Note is outstanding on
such Borrower Removal

 

130

--------------------------------------------------------------------------------


 

Date, executed by WIL-Bermuda and each other Borrower that shall not cease to be
a Borrower on such Borrower Removal Date, in form and substance reasonably
satisfactory to the Administrative Agent; provided, that no Borrower may cease
to be a Borrower hereunder pursuant to this Section 11.01(d) if a Default or
Event of Default shall have occurred and be continuing on the applicable
Borrower Removal Date, or shall result from such Borrower ceasing to be a
Borrower hereunder on such Borrower Removal Date.  Upon satisfaction of the
conditions set forth in the preceding sentence, on the applicable Borrower
Removal Date, the applicable Borrower shall no longer be a “Borrower”, an
“Obligor” or an “Obligor Party” hereunder or under any other Loan Document. 
Notwithstanding anything to the contrary contained herein, in the event that any
Borrower shall cease to be a Borrower hereunder in accordance with this
Section 11.01(d), the other Obligors shall remain jointly and severally liable
with respect to each Loan made to such Borrower outstanding on the applicable
Borrower Removal Date.

 

(e)           Any Liens granted to the Collateral Agent by the Obligors shall be
automatically released on any Collateral (i) upon Payment in Full,
(ii) constituting property being Disposed of in compliance with the terms of
this Agreement (other than property Disposed of to a Restricted Subsidiary
organized in a Specified Jurisdiction), (iii) constituting property leased to
WIL-Ireland or any Subsidiary under a lease which has expired or been terminated
in a transaction permitted under this Agreement, or (iv) as required to effect
any Disposition of such Collateral in connection with any exercise of remedies
of the Collateral Agent, the Administrative Agent and the Lenders pursuant to
Article VIII and in any case set forth above, promptly upon receipt of a written
request therefor from the Borrower, the Collateral Agent will execute and
deliver all documents as may reasonably be requested to evidence such release. 
Any such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Obligors in respect of) all interests retained by the
Obligors, including the proceeds of any Disposition, all of which shall continue
to constitute part of the Collateral.  In addition, each of the Lenders, on
behalf of itself and any of its Affiliates that are Secured Parties, irrevocably
authorizes the Collateral Agent, at its option and in its discretion, (i) to
subordinate any Lien on any assets granted to or held by the Collateral Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by clause (g) or (k) of the definition of “Permitted Liens” or (ii) in
the event that WIL-Ireland shall have advised the Collateral Agent that,
notwithstanding the use by WIL-Ireland of commercially reasonable efforts to
obtain the consent of such holder (but without the requirement to pay any sums
to obtain such consent) to permit the Collateral Agent to retain its liens (on a
subordinated basis as contemplated by clause (i) above), the holder of such
other Indebtedness requires, as a condition to the extension of such credit,
that the Liens on such assets granted to or held by the Collateral Agent under
any Loan Document be released, to release the Collateral Agent’s Liens on such
assets.

 

(f)            Notwithstanding anything herein to the contrary, (i) if the
Administrative Agent and WIL-Bermuda acting together identify any ambiguity,
omission, mistake, typographical error or other defect in any provision of this
Agreement, then the Administrative Agent and WIL-Bermuda shall be permitted to
amend, modify or supplement such provision to cure such ambiguity, omission,
mistake, typographical error or other defect, and such amendment shall become
effective without any further action or consent of any other party to

 

131

--------------------------------------------------------------------------------


 

this Agreement and (ii) if the Collateral Agent and WIL-Bermuda acting together
identify any ambiguity, omission, mistake, typographical error or other defect
in any provision of any Collateral Document, then the Collateral Agent and
WIL-Bermuda (with prior written notice to the Administrative Agent) shall be
permitted to amend, modify or supplement such provision to cure such ambiguity,
omission, mistake, typographical error or other defect, and such amendment shall
become effective without any further action or consent of any other party to the
applicable Collateral Document.

 

SECTION 11.02          Notices.

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by electronic transmission (in .pdf format), as follows:

 

(i)            if to any Borrower or Guarantor, to it at:

 

c/o Weatherford International, LLC
2000 St. James Place
Houston, Texas 77056

Attention:  General Counsel

Telephone:  (713) 836-4000

Email:  LegalWeatherford@weatherford.com

 

with a copy to:

 

c/o Weatherford International, LLC

2000 St. James Place

Houston, Texas 77056

Attention:  Treasurer

Telephone:  (713) 836-7460

Email:  Mark.Rothleitner@weatherford.com and

Josh.Silverman@weatherford.com;

 

(ii)           if to the Administrative Agent or to JPMorgan, in its capacity as
a Swingline Lender, to it at:

 

JPMorgan Chase Bank, N.A.
Chase Tower
CLS Unit:  MC Loan & Agency 7th Floor
21 S. Clark
Chicago, IL 60603
Attention:  April Yebd
Telephone:  (312) 732-2628
Facsimile:  (888) 208-7168
Email:  jpm.agency.servicing.6@jpmchase.com;

 

132

--------------------------------------------------------------------------------


 

(iii)          if to the Collateral Agent, to it at:

 

Morgan Stanley Senior Funding, Inc.

1300 Thames Street, 4th Floor

Thames Street Wharf

Baltimore, MD 21231
Attention:  Brian Swiech
Telephone:  +1 443 627-6871
Email:  DOCS4LOANS@morganstanley.com and Brian.Swiech@morganstanley.com

 

with a copy to the Administrative Agent at:

 

JPMorgan Chase Bank, N.A.
Chase Tower
CLS Unit:  MC Loan & Agency 7th Floor
21 S. Clark
Chicago, IL 60603
Attention:  April Yebd
Telephone:  (312) 732-2628

Facsimile:  (888) 208-7168
Email:  jpm.agency.servicing.6@jpmchase.com; and

 

(iv)           if to any Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by Electronic Systems pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lenders.  The Administrative Agent or any Obligor may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended

 

133

--------------------------------------------------------------------------------


 

recipient, at its e-mail address as described in the foregoing clause (i), of
notification that such notice or communication is available and identifying the
website address therefor; provided that, for both clauses (i) and (ii) above, if
such notice, email or other communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next Business Day for the recipient.

 

(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.

 

(d)           The Administrative Agent shall deliver to any Borrower, upon
written request, the address and facsimile number of any Lender and the name of
the appropriate contact person at such Lender, in each case as provided in such
Lender’s Administrative Questionnaire.

 

(e)           Electronic Systems.

 

(i)            Each Borrower agrees that the Administrative Agent or the
Collateral Agent may, but shall not be obligated to, make Communications (as
defined below) available to the other Lenders by posting the Communications on
Debt Domain, Intralinks, Syndtrak, ClearPar or a substantially similar
Electronic System.

 

(ii)           Any Electronic System used by the Administrative Agent or the
Collateral Agent is provided “as is” and “as available.”  The Agent Parties (as
defined below) do not warrant the adequacy of such Electronic Systems and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or any Electronic System.  In
no event shall the Administrative Agent, the Collateral Agent or any of their
respective Related Parties (collectively, the “Agent Parties”) have any
liability to any Obligor, any Lender or any other Person or entity for damages
of any kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Obligor’s or the Administrative Agent’s or Collateral Agent’s
transmission of Communications through an Electronic System.  “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Obligor pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, the Collateral Agent or any Lender by means of electronic
communications pursuant to this Section, including through an Electronic System.

 

SECTION 11.03          Expenses, Etc.  The Borrowers, jointly and severally,
shall pay (a) all reasonable and documented out-of-pocket expenses incurred by
the Administrative Agent, the Collateral Agent and their respective Affiliates,
including the reasonable and documented or invoiced fees, charges and
disbursements of counsel for each of the Administrative Agent and the Collateral
Agent, in connection with the syndication and distribution (including via the
internet or through a services such as Intralinks) of the credit facilities
provided for herein, the preparation, registration and administration of this
Agreement and the other Loan Documents or

 

134

--------------------------------------------------------------------------------


 

any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (b) all reasonable and documented out-of-pocket expenses incurred
by JPMorgan, Morgan Stanley and their respective Affiliates, including the
reasonable and documented or invoiced fees, charges and disbursements of counsel
for each of JPMorgan and Morgan Stanley, in connection with the syndication and
structuring of the credit facilities provided for herein, (c) all transfer,
stamp, documentary or other similar taxes, assessments or charges levied by any
governmental or revenue authority in respect of this Agreement or any other Loan
Document or any other document referred to herein or therein, and (d) all
documented out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent and/or any Lender (including the documented or invoiced fees,
disbursements and other charges of (i) any counsel for each of the
Administrative Agent and the Collateral Agent (which, for the avoidance of
doubt, may include counsel in foreign jurisdictions) and (ii) one counsel to the
Lenders licensed in the State of New York and licensed in each jurisdiction
(including any state) where any Obligor or any Subsidiary of an Obligor is
organized, has its chief executive office or has assets with a material value)
in connection with the enforcement, collection or protection of its rights in
connection with this Agreement or any other Loan Document, including its rights
under this Section, or in connection with the Loans made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans; provided that a Defaulting Lender will
not be reimbursed for its costs and expenses related to the replacement of such
Defaulting Lender or other matters incidental thereto.

 

SECTION 11.04          Indemnity.

 

(a)           The Borrowers, jointly and severally, shall indemnify the
Administrative Agent, the Collateral Agent, each Lead Arranger and each Lender,
and each Affiliate of each of the foregoing, and their respective directors,
officers, employees and agents (each such Person being called an “Indemnitee”)
from, and hold each Indemnitee harmless against, any and all losses,
liabilities, claims or damages (including reasonable and documented or invoiced
legal fees and expenses) to which any Indemnitee may become subject, insofar as
such losses, liabilities, claims or damages arise out of or result from (i) any
claim, investigation, litigation or proceeding (including any threatened claim,
investigation, litigation or proceeding) relating to this Agreement, any Loan or
any other Loan Document (whether or not such claim, investigation, litigation or
proceeding is brought by a Borrower or any other Obligor or its or their
respective equity holders, Affiliates, creditors or any other third Person and
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto), including any claim, investigation,
litigation or proceeding in any way relating to the manufacture, purchase,
acceptance, rejection, ownership, delivery, lease, possession, use, operation,
condition, sale, return or other disposition of any Collateral (including latent
and other defects, whether or not discoverable by the Collateral Agent or any
Secured Party or any Obligor, and any claim for patent, trademark or copyright
infringement), (ii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by WIL-Ireland or any of its
Subsidiaries, or any Environmental Liability related in any way to WIL-Ireland
or any of its Subsidiaries, except, in each case, insofar as the Environmental
Liability or liability relating to the presence or release of Hazardous
Materials arises out of actions taken by, or failed to be taken by, such
Indemnitee after the date on which WIL-Ireland

 

135

--------------------------------------------------------------------------------


 

or any of its Subsidiaries is divested of ownership of such property (whether by
foreclosure or deed in lieu of foreclosure, as mortgagee-in-possession or
otherwise), or (iii) any actual or proposed use by any Borrower or any of its
Subsidiaries of the proceeds of any extension of credit by any Lender hereunder,
and the Borrowers, jointly and severally, shall reimburse each Indemnitee upon
demand for any expenses (including reasonable and documented or invoiced legal
fees) incurred in connection with any such claim, investigation, litigation or
proceeding; but excluding any such losses, liabilities, claims, damages or
expenses (A) found by a final, nonappealable judgment of a court of competent
jurisdiction to have been incurred by reason of the gross negligence, willful
misconduct or unlawful conduct of such Indemnitee, (B) that arise from any
dispute solely between or among Indemnitees (not arising as a result of any act
or omission by the Obligors or their Affiliates), other than claims against an
Indemnitee in its capacity as, or in fulfilling its role or roles as an
arranger, administrative agent, syndication agent or documentation agent for the
facility evidence by this Agreement or (C) incurred by any Defaulting Lender to
the extent directly arising from or caused by the conduct, acts, omissions or
events of or applicable to such Defaulting Lender that were the cause of such
Lender’s becoming a Defaulting Lender; provided that nothing herein shall be
deemed to limit the Borrower’s payment obligations under any other provision of
this Agreement or any other Loan Document as a result of such Lender’s becoming
a Defaulting Lender.  WITHOUT LIMITING ANY PROVISION OF THIS AGREEMENT, IT IS
THE EXPRESS INTENTION OF THE PARTIES HERETO THAT EACH INDEMNITEE HEREUNDER SHALL
BE INDEMNIFIED AND HELD HARMLESS AGAINST ANY AND ALL LOSSES, LIABILITIES, CLAIMS
OR DAMAGES ARISING OUT OF OR RESULTING FROM THE SOLE OR CONCURRENT ORDINARY
NEGLIGENCE OF SUCH INDEMNITEE.  WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER
OBLIGATIONS OF THE BORROWERS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS TO
WHICH IT IS A PARTY, THE OBLIGATIONS OF THE BORROWERS UNDER THIS SECTION 11.04
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
THE PAYMENT OF THE OTHER OBLIGATIONS OR THE ASSIGNMENT OF THE NOTES.

 

(b)           To the extent that any Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Collateral Agent or any
Swingline Lender under Section 11.03 or paragraph (a) of this Section, each
Lender severally agrees to pay to the Administrative Agent, the Collateral Agent
or such Swingline Lender, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent or such Swingline Lender in its
capacity as such.

 

(c)           To the extent permitted by applicable law, neither any party
hereto nor any of their respective directors, officers, employees and agents
shall assert, and each hereby waives, any claim against any other such Person,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby, any Loan or

 

136

--------------------------------------------------------------------------------


 

the use of the proceeds thereof (it being understood that, to the extent any
Indemnitee suffers any such special, indirect, consequential or punitive
damages, the indemnification obligations of the Borrowers set forth in the
paragraph (a) of this Section shall apply).

 

(d)           No Indemnitee referred to in Section 11.04(a) shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
for any such damages found by a final, nonappealable judgment of a court of
competent jurisdiction to have been incurred by reason of the gross negligence,
willful misconduct or unlawful conduct of such Indemnitee.

 

(e)           All amounts due under this Section 11.04 and under Section 11.03
shall be payable not later than ten Business Days after written demand therefor
and presentation of any documents required to be delivered in connection
therewith.

 

SECTION 11.05          Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Obligor may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by such Obligor without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Collateral Agent
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)           (i) Subject to the conditions set forth in this Section 11.05
(including subparagraph (b)(ii) below), any Lender may assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
and, additionally, in the case of assignments pursuant to Section 4.03, delayed
or conditioned) of:

 

(A)          WIL-Bermuda, provided that no consent of WIL-Bermuda shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee; and

 

(B)          the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund immediately prior to giving effect to
such assignment; and

 

137

--------------------------------------------------------------------------------


 

(C)          each Swingline Lender;

 

provided that any consent to an assignment required by WIL-Bermuda under this
Section 11.05(b)(i) shall be deemed to have been given by WIL-Bermuda unless it
shall have objected thereto by written notice to the Administrative Agent within
ten (10) Business Days after receiving a written request for its consent to such
assignment.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Type, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of WIL-Bermuda and the Administrative Agent otherwise
consent, provided that no such consent of WIL-Bermuda shall be required if an
Event of Default has occurred and is continuing;

 

(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Obligor Parties and
their respective Affiliates and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws;

 

(E)           except in connection with assignments made while an Event of
Default has occurred and is continuing, all prospective assignees of a Lender
shall be required, as a condition to the effectiveness of such assignment, to
execute and deliver the forms required under Section 4.02(c) and
Section 4.02(e) for any Lender, and no assignment shall be effective in
connection herewith unless and until such forms are so delivered;

 

(F)           except in the case when no consent of WIL-Bermuda is required
because an Event of Default has occurred and is continuing, no assignment shall

 

138

--------------------------------------------------------------------------------


 

be made to any such assignee unless such assignee provides a written
representation to WIL-Bermuda that such assignee is not subject under then
current law to any withholding tax on amounts payable to such assignee under
this Agreement;

 

(G)          no assignment shall be made to an Ineligible Institution; and

 

(H)          the assignee, if it shall not be a Lender, shall deliver to
WIL-Ireland and the Administrative Agent an Assignee Certificate.

 

Notwithstanding anything to the contrary in this Section 11.05 or elsewhere in
any Loan Document, the consent of each Swiss Borrower, if any, and of
WIL-Ireland shall, so long as no Specified Event of Default has occurred and is
continuing, be required for an assignment or participation to any assignee or
Participant that is a Swiss Non-Qualifying Lender; provided, however, that such
a consent shall not be unreasonably withheld or delayed and in any event, such
consent shall be deemed given if any Swiss Borrower or WIL-Ireland, as
applicable, does not give its written decision within 10 Business Days after a
request for such consent from the Administrative Agent.  For the avoidance of
doubt, if any Swiss Borrower or WIL-Ireland determines in its reasonable
discretion that any assignment or participation would result in noncompliance
with the Swiss Non-Bank Rules and/or that the number of Lenders and Participants
that are Swiss Non-Qualifying Lenders would exceed the number of eight, then
such Swiss Borrower’s or WIL-Ireland’s objection to such assignment or
participation shall be deemed to be reasonable.

 

For purposes of this Section 11.05, the terms “Approved Fund” and “Ineligible
Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) WIL-Ireland any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

 

(iii)          Subject to acceptance and recording thereof pursuant to
subparagraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled

 

139

--------------------------------------------------------------------------------


 

to the benefits of Sections 2.12, 2.13, 4.02, 11.03 and 11.04).  Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 11.05 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing by each Borrower to, each Lender pursuant to
the terms hereof from time to time (the “Register”).  The entries in the
Register shall be presumed correct, in the absence of manifest error, and the
Obligors, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Obligors and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee permitted under paragraph (b) of
this Section, such assignee’s completed Administrative Questionnaire (unless
such assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or such assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.04, 4.01(d) or 11.04(b), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

(c)           (i) Except as otherwise provided in this Agreement or any other
Loan Document, any Lender may, without the consent of any Obligor, the
Administrative Agent, the Collateral Agent or any Swingline Lender, sell
participations to one or more banks or other entities other than an Ineligible
Institution (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrowers, the Administrative Agent, the Collateral Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) such Participant delivers a Participant Certificate to such Lender, the
Administrative Agent and WIL-Ireland.  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any

 

140

--------------------------------------------------------------------------------


 

amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 11.01(b) that affects such
Participant.  Subject to subparagraph (c)(ii) of this Section, each Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.12,
2.13 and 4.02 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.02 as though it were a Lender, provided such Participant agrees to be
subject to Section 4.01(b), and to deliver the forms required by
Sections 4.02(c), 4.02(e) and 4.02(i) as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”). Provided the requirements of this
Section 11.05 (including, but not limited to, Section 11.05(c)(ii)) are
satisfied, the entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Sections 2.12 and 4.02 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with
WIL-Bermuda’s prior written consent.  WIL-Bermuda shall be notified of each
participation sold to a Participant, and each Participant shall comply with
Sections 4.02(c), 4.02(d), 4.02(e) and 4.02(i) as though it were a Lender.  A
Participant that fails to comply with the preceding sentence shall not be
entitled to any of the benefits of Section 4.02.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

SECTION 11.06          Confidentiality.  Each of the Administrative Agent, the
Collateral Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
to the extent set forth herein), (b) to the extent requested by any regulatory
authority or self-regulatory body having or claiming jurisdiction over such
Person, (c) to the extent required by

 

141

--------------------------------------------------------------------------------


 

applicable laws or regulations or by any subpoena, court order or similar legal
or regulatory process, (d) to any other party to this Agreement or any other
Loan Document, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any other Loan Document or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
to which an Obligor is a direct counterparty relating to any Obligors and their
respective obligations hereunder, and to any insurer or insurance broker,
(g) with the consent of the applicable Obligors, (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the
Collateral Agent or any Lender on a non-confidential basis from a source other
than an Obligor, or (i) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided for herein or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
credit facilities provided for herein.  For the purposes of this Section,
“Information” means all information received from any Obligor relating to such
Obligor or any other Obligor or their respective businesses, other than any such
information that is available to the Administrative Agent, the Collateral Agent
or any Lender on a non-confidential basis prior to disclosure by the applicable
Obligor and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry and service providers to the
Administrative Agent, the Collateral Agent or any other Lender in connection
with the administration and management of this Agreement and the other Loan
Documents; provided that such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  Each of the Administrative Agent,
the Collateral Agent and the Lenders shall endeavor to notify WIL-Bermuda as
promptly as possible of any Information that it is required to disclose pursuant
to any subpoena, court order or similar legal or regulatory process so long as
it is not legally prohibited from providing such notice.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND  ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER, THE ADMINISTRATIVE

 

142

--------------------------------------------------------------------------------


 

AGENT OR THE COLLATERAL AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING,
THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN PARTIES AND THEIR
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

SECTION 11.07          Survival.  All covenants, agreements, representations and
warranties made by the Obligors herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and thereto and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, the
Collateral Agent or any Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect until Payment in Full. 
The provisions of Sections 2.12, 2.13, 4.02, 11.03 and 11.04 and Article X shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans and the
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 11.08          Governing Law.  This Agreement, the other Loan Documents
(other than any Collateral Document that expressly selects to be governed by the
laws of another jurisdiction) and all other documents executed in connection
herewith and therewith and the rights and obligations of the parties hereto and
thereto, shall be construed in accordance with and governed by the law of the
State of New York.

 

SECTION 11.09          Independence of Covenants.  All covenants contained in
this Agreement and in the other Loan Documents shall be given independent effect
so that if a particular action or condition is not permitted by any of such
covenants, the fact that such action or condition would be permitted by an
exception to, or otherwise be within the limitations of, another covenant, shall
not avoid the occurrence of a Default or an Event of Default if such action is
taken or condition exists.

 

SECTION 11.10          Counterparts; Integration; Effectiveness; Electronic
Execution.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the Notes, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Administrative Agent or
the Collateral Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective on the Effective Date, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their

 

143

--------------------------------------------------------------------------------


 

respective successors and assigns.  Delivery of an executed counterpart of a
signature page to this Agreement by facsimile transmission or electronic
transmission (in .pdf format) shall be effective for all purposes as delivery of
a manually executed counterpart of this Agreement.  The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any  document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

 

SECTION 11.11          Severability.  Any provision of this Agreement or any
other Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof or thereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

SECTION 11.12          Conflicts Between This Agreement and the Other Loan
Documents.  In the event of any conflict between, or inconsistency with, the
terms of this Agreement and the terms of any of the other Loan Documents, the
terms of this Agreement shall control.  This provision shall not apply to any
matters mandatorily governed by or subject to Luxembourg law.

 

SECTION 11.13          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 11.14          Limitation of Interest.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

144

--------------------------------------------------------------------------------


 

SECTION 11.15          Submission to Jurisdiction; Consent to Service of
Process.

 

(a)           Each Obligor Party hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York (or the state courts
sitting in the Borough of Manhattan in the event the Southern District of New
York lacks subject matter jurisdiction), and any appellate court from any
thereof, in any suit, action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court.  Each of the parties hereto agrees that a final,
non-appealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Nothing in this Agreement or any other Loan Document
(including this Section 11.15) shall affect any right that the Administrative
Agent, the Collateral Agent or any Lender may otherwise have to bring any suit,
action or proceeding relating to this Agreement or any other Loan Document
against any Obligor or its properties in the courts of any jurisdiction.

 

(b)           Each Obligor Party hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section.  Each
Obligor Party hereby irrevocably waives, to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 11.02 other than by
facsimile.  Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement or any other Loan Document to serve process
in any other manner permitted by law. Notwithstanding any other provision of
this Agreement, each foreign Obligor Party hereby irrevocably designates C T
Corporation System, 111 8th Avenue, New York, New York 10011, as the designee,
appointee and agent of such Obligor Party to receive, for and on behalf of such
Obligor Party, service of process in the State of New York in any suit, action
or proceeding arising out of or relating to this Agreement or any other Loan
Document.

 

(d)           Each Obligor Party agrees that any suit, action or proceeding
brought by any Obligor Party or any of their respective Subsidiaries relating to
this Agreement or any other Loan Document against the Administrative Agent, the
Collateral Agent any Lender or any of their respective Affiliates shall be
brought exclusively in the United States District Court for the Southern
District of New York (or the state courts sitting in the Borough of Manhattan in
the event the Southern District of New York lacks subject matter jurisdiction),
and any appellate court from any thereof, unless no such court shall accept
jurisdiction.

 

(e)           The Administrative Agent, the Collateral Agent and each Lender
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the United States District Court for the Southern
District of New York (or the state courts sitting in the Borough of Manhattan in
the event the Southern District of New York lacks subject

 

145

--------------------------------------------------------------------------------


 

matter jurisdiction), and any appellate court from any thereof, in any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court. 
Each of the parties hereto agrees that a final, non-appealable judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(f)            The Administrative Agent, the Collateral Agent and each Lender
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (e) of this Section.  Each of the Administrative Agent, the
Collateral Agent and each Lender hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(g)           To the extent that any Obligor Party has or hereafter may acquire
any immunity from jurisdiction of any court or from set-off or any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, such Obligor Party hereby irrevocably waives such immunity in respect
of its obligations under the Loan Documents.

 

SECTION 11.16          Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 11.17          Judgment Currency.  The obligation of each Obligor to
make payments on any Obligation to the Lenders or to the Administrative Agent or
Collateral Agent hereunder or under any other Loan Document in any currency (the
“first currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any other currency (the
“second currency”) except to the extent to which such tender or recovery shall
result in the effective receipt by the applicable Lender or the Administrative
Agent or Collateral Agent of the full amount of the first currency payable, and
accordingly the primary obligation of each Obligor shall be enforceable as an
alternative or

 

146

--------------------------------------------------------------------------------


 

additional cause of action for the purpose of recovery in the second currency of
the amount (if any) by which such effective receipt shall fall short of the full
amount of the full currency payable and shall not be affected by a judgment
being obtained for any other sum due hereunder.

 

SECTION 11.18          USA Patriot Act.  Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”) hereby notifies the Obligors that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies each Obligor, which information
includes the name and address of such Obligor and other information that will
allow such Lender to identify such Obligor in accordance with the PATRIOT Act.

 

SECTION 11.19          Appointment for Perfection.  Each Lender hereby appoints
each other Lender as its agent for the purpose of perfecting Liens, for the
benefit of the Collateral Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law (including the
PPSA) can be perfected only by possession or control.  Should any Lender (other
than the Collateral Agent) obtain possession or control of any such Collateral,
such Lender shall notify the Collateral Agent thereof, and, promptly upon the
Collateral Agent’s request therefor shall deliver such Collateral to the
Collateral Agent or otherwise deal with such Collateral in accordance with the
Collateral Agent’s instructions.

 

SECTION 11.20          Payments Set Aside.  To the extent that any payment by or
on behalf of any Borrower is made to the Administrative Agent, the Collateral
Agent or any Lender, or the Administrative Agent, the Collateral Agent or any
Lender exercises its right of set-off pursuant hereto, and such payment or the
proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the
Collateral Agent or such Lender in its discretion) to be repaid to a trustee,
receiver, examiner, administrator or any other party, in connection with any
Bankruptcy Event of an Obligor or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such set-off had not occurred, and (b) each Lender severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent (to the extent such amount had previously been paid by the
Administrative Agent to such Lender), plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect.  The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the Payment
in Full.

 

SECTION 11.21          No Fiduciary Duty.  The Credit Parties and their
respective Affiliates (collectively, solely for purposes of this Section 11.21,
the “Credit Parties”) may have economic interests that conflict with those of
the Borrowers.  Each Obligor Party agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between the Credit Parties and the Borrowers,
their stockholders or their affiliates.  Each Obligor Party acknowledges and
agrees that (i) the transactions contemplated by the Loan Documents are
arm’s-length commercial transactions between the Credit Parties, on the one
hand, and the Obligors, on the other, (ii) in connection therewith and with the
process leading to such transactions, each of the Credit Parties is acting

 

147

--------------------------------------------------------------------------------


 

solely as a principal and not the fiduciary of the Obligors, their management,
stockholders, creditors or any other person, (iii) no Credit Party has assumed
an advisory or fiduciary responsibility in favor of any Obligor with respect to
the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Credit Party or any of its affiliates has advised
or is currently advising any Obligor on other matters), (iv) each of the Credit
Parties may be engaged in a broad range of transactions that involve interests
that differ from those of the Obligor Parties and their Affiliates, and no
Credit Party has any obligation to disclose any of such interests to the Obligor
Parties or their Affiliates and (v) each Obligor has consulted its own legal and
financial advisors to the extent it deemed appropriate.  Each Obligor Party
further acknowledges and agrees that it is responsible for making its own
independent judgment with respect to the transactions contemplated hereby and
the process leading thereto.  Each Obligor Party agrees that it will not claim
that any Credit Party has rendered advisory services of any nature or respect,
or owes a fiduciary or similar duty to such Obligor Party or any other Obligor,
in connection with the transactions contemplated hereby or the process leading
thereto.

 

SECTION 11.22          Release of Guarantors.

 

(a)           Any Guarantor (other than WIL-Ireland or WIL-Delaware) shall be
automatically released from its obligations under any applicable Guaranty
Agreement and the other Loan Documents (including Collateral Documents) (i) upon
Payment in Full, (ii) upon such Person ceasing to be a Subsidiary as a result of
a Disposition otherwise permitted by the Loan Document, (iii) upon such Person
becoming an Unrestricted Subsidiary, (iv) in connection with a Guarantor ceasing
to exist as permitted by Section 8.02 or (v) if both of the following are true:
(A) such Person is not a Material Specified Subsidiary that is organized in a
Specified Jurisdiction and (B) such Person does not Guarantee third party
Indebtedness for borrowed money of a Holdco Guarantor in the principal amount in
excess of $20,000,000 (other than the Term Loan Facility and the RCF), and in
any case set forth above, promptly upon receipt of a written request therefor
from the Borrowers, the Administrative Agent will execute and deliver all
documents as may reasonably be requested to evidence such release.

 

(b)           Upon written notice from the Borrowers to the Administrative
Agent, any Added Optional Guarantor shall be automatically released from its
obligations under any applicable Guaranty Agreement and the other Loan Documents
(including Collateral Documents) if both of the following are true: (A) such
Person is not a Material Specified Subsidiary that is organized in a Specified
Jurisdiction and (B) such Person does not Guarantee third party Indebtedness for
borrowed money of a Holdco Guarantor in the principal amount in excess of
$20,000,000 (other than the Term Loan Facility and the RCF), and promptly upon
receipt of a written request therefor from the Borrowers, the Administrative
Agent will execute and deliver all documents as may reasonably be requested to
evidence such release.

 

SECTION 11.23          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any of the parties
hereto, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

148

--------------------------------------------------------------------------------


 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority

 

SECTION 11.24          Confirmation of Lender’s Status as a Swiss Qualifying
Lender.

 

(a)           Each Lender confirms that, as of the Effective Date, unless
notified in writing to WIL-Ireland and the Administrative Agent prior to the
Effective Date, such Lender is a Swiss Qualifying Lender and has not entered
into a participation arrangement with respect to this Agreement with any Person
that is a Swiss Non-Qualifying Lender.

 

(b)           Without limitation to any consent or other rights provided for in
this Agreement (including Section 11.05), any Person that shall become an
assignee, Participant or sub-participant with respect to any Lender or
Participant pursuant to this Agreement shall confirm in writing to WIL-Ireland
and the Administrative Agent prior to the date such Person becomes a Lender,
Participant or sub-participant, that:

 

(i)            it is a Swiss Qualifying Lender and has not entered into a
participation (including sub-participation) arrangement with respect to this
Agreement with any Person that is a Swiss Non-Qualifying Lender; or

 

(ii)           if it is a Swiss Non-Qualifying Lender, it counts as one single
creditor for purposes of the Swiss Non-Bank Rules (taking into account any
participations and sub-participations).

 

(c)           Each Lender or Participant (including sub-participants) shall
promptly notify WIL-Ireland and the Administrative Agent if for any reason it
ceases to be a Swiss Qualifying Lender.

 

[Remainder of this page intentionally left blank; signature pages follow.]

 

149

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

 

 

WEATHERFORD INTERNATIONAL LTD.,

 

a Bermuda exempted company

 

 

 

 

 

 

 

By:

/s/ Mohammed Dadhiwala

 

Name:

Mohammed Dadhiwala

 

Title:

Vice President

 

 

 

 

 

 

 

WEATHERFORD INTERNATIONAL PLC,

 

an Irish public limited company

 

 

 

 

 

 

 

By:

/s/ Timothy Bryant

 

Name:

Timothy Bryant

 

Title:

Vice President

 

Signature Page to 364-Day Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, a Swingline Lender and a Lender

 

 

 

 

 

 

 

By:

/s/ Jeffrey C. Miller

 

Name:

 Jeffrey C. Miller

 

Title:

Executive Director

 

Signature Page to 364-Day Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael A. Tribolet

 

Name:

Michael A. Tribolet

 

Title:

Managing Director

 

Signature Page to 364-Day Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Lisa Hanson

 

Name:

Lisa Hanson

 

Title:

Vice President

 

Signature Page to 364-Day Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Peter Kardos

 

Name:

Peter Kardos

 

Title:

Vice President

 

Signature Page to 364-Day Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

as a Lender

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

Name:

Ming K. Chu

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

Name:

Virginia Cosenza

 

Title:

Vice President

 

Signature Page to 364-Day Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL),

as a Lender

 

 

 

 

 

 

 

By:

/s/ Duncan Nash

 

Name:

Duncan Nash

 

Title:

 

 

 

 

 

 

 

 

By:

/s/ Andrew Moore

 

Name:

Andrew Moore

 

Title:

 

 

Signature Page to 364-Day Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Annie Dorval

 

Name:

Annie Dorval

 

Title:

Authorized Signatory

 

Signature Page to 364-Day Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Sean F. Young

 

Name:

Sean F. Young

 

Title:

Authorized Signatory

 

Signature Page to 364-Day Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Guilherme Domingos

 

Name:

Guilherme Domingos

 

Title:

Director, Standard Chartered Bank

 

Signature Page to 364-Day Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

NORDEA BANK AB (PUBL), NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Olli Savikko

 

Name:

Olli Savikko

 

Title:

SVP

 

 

 

 

 

 

 

By:

/s/ Elizabeth J. Lee

 

Name:

Elizabeth J. Lee

 

Title:

Vice President

 

Signature Page to 364-Day Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01A

 

EXCLUDED JURISDICTIONS

 

·                  Any Sanctioned Country

·                  Afghanistan

·                  Albania

·                  Algeria

·                  Angola

·                  Azerbaijan

·                  Bangladesh

·                  Bahrain

·                  Brunei

·                  China

·                  Chad

·                  Democratic Republic of the Congo

·                  Egypt

·                  Equatorial Guinea

·                  Ethiopia

·                  Gabon

·                  Iraq

·                  Ivory Coast

·                  Jordan

·                  Kazakhstan

·                  Kuwait

·                  Libya

·                  Mauritania

·                  Morocco

·                  Myanmar

·                  Pakistan

·                  Oman

·                  Qatar

·                  Republic of the Congo

·                  Russia

·                  Saudi Arabia

·                  Thailand

·                  Trinidad and Tobago

·                  Tunisia

·                  Turkey

·                  Turkmenistan

·                  Ukraine

·                  Venezuela

·                  Vietnam

·                  Yemen

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01B

 

INITIAL GUARANTORS

 

Australia Initial Guarantor:

Weatherford Australia Pty Limited (Secured Obligor)

 

Bermuda Initial Guarantors:

Key International Drilling Company Limited (Secured Obligor)

Sabre Drilling Ltd.

Weatherford Bermuda Holdings Ltd.

Weatherford International Holding (Bermuda) Ltd.

Weatherford Pangaea Holdings Ltd.

Weatherford Services, Ltd. (Secured Obligor)

Weatherford Holdings (Bermuda) Ltd.

Weatherford International Ltd. (Secured Obligor)

WOFS Assurance Limited

 

British Virgin Islands Initial Guarantors:

Weatherford Colombia Limited (Secured Obligor)

Weatherford Drilling International (BVI) Ltd. (Secured Obligor)

Weatherford Drilling International Holdings (BVI) Ltd.

Weatherford Holdings (BVI) Ltd. (Secured Obligor)

Weatherford Oil Tool Middle East Limited (Secured Obligor)

 

Canada Initial Guarantors:

Weatherford Canada Ltd.

Weatherford Deutsche Holding (Canada) ULC

Weatherford (Nova Scotia) ULC

 

England Initial Guarantors:

Weatherford Eurasia Limited

Weatherford U.K. Limited (Secured Obligor)

 

Ireland Initial Guarantor:

Weatherford International plc

 

Luxembourg Initial Guarantors:

Weatherford European Holdings (Luxembourg) S.à r.l.

Weatherford International (Luxembourg) Holdings S.à r.l.

 

Netherlands Initial Guarantor:

Weatherford Netherlands B.V.

 

Norway Initial Guarantors:

Weatherford Norge AS (Secured Obligor)

Weatherford Laboratories (Norway) AS

 

--------------------------------------------------------------------------------


 

Panama Initial Guarantor:

Weatherford Services S. de R.L.

 

Switzerland Initial Guarantors:

Weatherford Management Company Switzerland Sarl

Weatherford Products GmbH (Secured Obligor)

Weatherford Switzerland Trading and Development GmbH

Weatherford Worldwide Holdings GmbH

WOFS International Finance GmbH

WOFS Swiss Finance GmbH

Weatherford Holdings (Switzerland) GmbH

 

United States Initial Guarantors:

PD Holdings (USA), L.P.

Precision Drilling Holdings, Inc.

Precision Drilling LP, Inc.

Precision USA Holdings, Inc.

Precision Energy Services, Inc. (Secured Obligor)

Weatherford Artificial Lift Systems, LLC (Secured Obligor)

Weatherford Investment Inc.

Weatherford International, LLC

Weatherford Holdings U.S. LLC

Weatherford/Lamb, Inc.

Weatherford Limited Partner, L.L.C.

Weatherford U.S. Holdings, L.L.C.

Weatherford U.S., L.P. (Secured Obligor)

WEUS Holding, LLC (Secured Obligor)

Precision Drilling Technology Services Group (USA) Inc.

Precision Oilfield Services, LLP

Visual Systems, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

 

Lender

 

Commitment

 

Applicable
Percentage

 

JPMorgan Chase Bank, N.A.

 

$

40,419,240.86

 

12.760911614345

%

Deutsche Bank AG New York Branch

 

$

40,419,240.87

 

12.760911617502

%

Wells Fargo Bank, National Association

 

$

40,419,240.87

 

12.760911617502

%

Morgan Stanley Bank, N.A.

 

$

40,419,240.87

 

12.760911617502

%

Citibank, N.A.

 

$

40,419,240.87

 

12.760911617502

%

Skandinaviska Enskilda Banken AB (publ)

 

$

28,467,595.40

 

8.987612360920

%

The Toronto Dominion Bank, New York Branch

 

$

28,467,595.40

 

8.987612360920

%

Royal Bank of Canada

 

$

25,620,835.86

 

8.088851124828

%

Nordea Bank AB (publ), New York Branch

 

$

18,219,261.05

 

5.752071909094

%

Standard Chartered Bank

 

$

13,871,089.37

 

4.379294159887

%

TOTAL

 

$

316,742,581.42

 

100.000000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.05

 

DISCLOSED LITIGATION

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.11

 

POST-CLOSING MATTERS

 

A.            SECURITY AGREEMENTS:

 

1.              On or before September 5, 2018 (or such later date as the
Administrative Agent may agree in its sole discretion), WIL-Ireland shall cause
(A) Weatherford Colombia Limited, Weatherford Drilling International (BVI) Ltd.,
Weatherford Holdings (BVI) Ltd., Weatherford Oil Tool Middle East Limited
(“Weatherford Oil”) (each, an entity organized under the laws of the British
Virgin Islands, and together, the “Initial BVI Eligible Current Assets
Collateral Grantors”), Key International Drilling Company Limited, Weatherford
Services, Ltd. and Weatherford International Ltd. (each, an entity organized
under the laws of Bermuda, and together, the “Initial Bermuda Eligible Current
Assets Collateral Grantors”) to execute and deliver to the Administrative Agent
(i) Collateral Documents (or one or more joinders thereto), in form and
substance reasonably satisfactory to the Collateral Agent and the Administrative
Agent, as are necessary to cause all Current Assets that are intended to be
Collateral of such Eligible Current Assets Collateral Grantor to be subject to a
perfected (or any analogous concept to the extent perfection does not apply in
the relevant jurisdiction) Lien in favor of the Collateral Agent for the benefit
of the Secured Parties to secure the Secured Obligations, having priority over
all other Liens on the Collateral except for Liens permitted by Section 8.04 of
the Credit Agreement, and (ii) each applicable Intercreditor Agreement (or one
or more joinders thereto) pursuant to which such Eligible Current Assets
Collateral Grantor agrees to be bound by the terms and provisions thereof and
(B) Weatherford Oil to deliver to the Administrative Agent (i) a consent or
waiver or similar document executed by Deutsche Bank AG Abu Dhabi Branch with
respect to the existing Restrictive Agreement related to that certain Revolving
Credit Facility, dated as of March 3, 2010, between Deutsche Bank AG Abu Dhabi
Branch and Weatherford Oil and (ii) a consent or waiver or similar document
executed by Standard Chartered Bank Dubai with respect to the existing
Restrictive Agreement related to that certain Banking Facilities Letter, dated
as of February 9, 2012, between Standard Chartered Bank Dubai and Weatherford
Oil; provided, that notwithstanding anything to the contrary set forth in the
Credit Agreement or in any other Loan Document, no Eligible Current Assets
Collateral Grantor shall have any obligation to provide a Lien on any Current
Assets that are not subject to a Lien securing the Term Loan Obligations.

 

2.              On or before October 5, 2018 (or such later date as the
Administrative Agent may agree in its sole discretion), WIL-Ireland shall cause
Weatherford Australia Pty Limited, an entity organized under the laws of
Australia, Weatherford U.K. Limited, an entity organized under the laws of the
England and Wales, Weatherford Norge AS, an entity organized under the laws of
Norway and Weatherford Products GmbH, an entity organized under the laws of
Switzerland, to execute and deliver to the Administrative Agent (i) Collateral
Documents (or one or more joinders thereto), in form and substance reasonably
satisfactory to the Collateral Agent and the Administrative Agent, as are
necessary to cause all Current Assets that are intended to be Collateral of such
Eligible

 

--------------------------------------------------------------------------------


 

Current Assets Collateral Grantor to be subject to a perfected (or any analogous
concept to the extent perfection does not apply in the relevant jurisdiction)
Lien in favor of the Collateral Agent for the benefit of the Secured Parties to
secure the Secured Obligations, having priority over all other Liens on the
Collateral except for Liens permitted by Section 8.04 of the Credit Agreement,
and (ii) each applicable Intercreditor Agreement (or one or more joinders
thereto) pursuant to which such Eligible Current Assets Collateral Grantor
agrees to be bound by the terms and provisions thereof; provided, that
notwithstanding anything to the contrary set forth in the Credit Agreement or in
any other Loan Document, no Eligible Current Assets Collateral Grantor shall
have any obligation to provide a Lien on any Current Assets that are not subject
to a Lien securing the Term Loan Obligations.

 

B.            DEPOSIT ACCOUNT CONTROL AGREEMENTS AND SECURITIES ACCOUNT CONTROL
AGREEMENTS:

 

Without limiting the foregoing part A.1., on or before September 5, 2018 (or
such later date as the Administrative Agent may agree in its sole discretion),
WIL-Ireland shall cause each Initial Secured Obligor organized under the laws of
the United States, the Initial BVI Eligible Current Assets Collateral Grantors
and the Initial Bermuda Eligible Current Assets Collateral Grantors and (a) each
relevant bank or financial institution to execute and deliver the Deposit
Account Control Agreements (as defined in the US Security Agreement) required by
Section 4.7 of the US Security Agreement and (b) each relevant securities
intermediary to execute and deliver the securities account control agreements
(if any) required by Section 4.5 of the US Security Agreement.

 

C.            OTHER DELIVERABLES:

 

In connection with each of the foregoing parts A and B, and subject to the same
time periods prescribed in such parts, WIL-Ireland shall cause each Secured
Obligor (and each Eligible Current Assets Collateral Grantor that is to become a
Secured Obligor at such time) to execute and/or deliver (a) to the extent it is
customary for a borrower’s counsel to deliver such opinions in the applicable
jurisdiction, favorable, signed opinions of the applicable Secured Obligor’s
counsel, addressed to the Administrative Agent, the Collateral Agent and the
Lenders as of the date such opinion is delivered, covering each applicable
document referred to in parts A and B above and in form, scope and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent;
(b) any supplemental organizational or authorization documents and certificates
as may be reasonably requested by the Administrative Agent or the Collateral
Agent or necessary in connection with the delivery of the opinions described in
the preceding clause (a); and (c) each document, form or notice required by any
of the foregoing Collateral Documents or reasonably requested by the Collateral
Agent to be filed, delivered, registered or recorded in order to perfect (or any
analogous concept to the extent perfection does not apply in the relevant
jurisdiction), subject to the Intercreditor Agreement, the Liens in favor of the
Collateral Agent, on behalf of the Secured Parties, over and on the Collateral
described in this Schedule 7.11, which shall be in proper form for filing,
registration or recordation.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.01

 

EXISTING INDEBTEDNESS

 

1.              Certain credit facilities described below:

 

Bank

 

Borrower

 

Guarantor

 

Facility Amount

 

Facility Type

 

JPMorgan Chase Bank, N.A.

 

Weatherford Canada Ltd.

 

WIL-Ireland

 

$25,000,000

 

Overdraft

 

Wells Fargo Bank, National Association

 

PD Holdings (USA), L.P.

 

None

 

$10,000,000

 

Overdraft

 

Barclays Bank Plc

 

Weatherford U.K. Limited

 

WIL-Ireland and WIL-Bermuda

 

GBP 12,000,000

 

Overdraft

 

Nordea Bank AB

 

Weatherford Norge AS

 

Weatherford Laboratories (Norway) AS

 

NOK 50,000,000 (Additional NOK 10,000,000 in related Guarantee Facility)

 

Overdraft and Guarantee

 

Deutsche Bank AG

 

Weatherford Netherlands B.V.

 

WIL-Ireland, WIL-Bermuda and other subsidiary guarantors

 

$20,000,000

 

Overdraft

 

 

2.              Guarantees:

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.04

 

EXISTING LIENS

 

Secured Party

 

Grantor

 

Primary Obligor
and Guarantors

 

Description
of the
Collateral

 

Description of Secured Obligation

 

Citibank, N.A., United Arab Emirates

 

Weatherford Oil Tool Middle East (Dubai Branch)

 

WIL-Bermuda

 

Pledge of deposit account to secure L/Cs

 

L/C obligations in an amount equal to $8.3 million

 

Standard Chartered Bank

 

WIL-Bermuda

 

N/A

 

Pledge of deposit account to secure L/Cs

 

L/C obligations in an amount equal to $0.6 million

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.06

 

EXISTING INVESTMENTS

 

Type

 

Entity Name

 

Registered Holder

 

Percent of equity
held by
Weatherford
Subsidiary

 

Consolidated JV

 

Bios Developments Limited

 

Weatherford Holdings U.K. Ltd.

 

40.0012

 

Consolidated JV

 

Shandong Weatherford Highland Artificial Lift Equipment Co., Ltd.

 

Energy Ventures Far East Limited

 

60.00

 

Consolidated JV

 

Emirates Link Weatherford Laboratories LLC

 

Weatherford Laboratories (Norway) AS

 

31.00

 

Consolidated JV

 

Powerflo Rentals (Dubai) LLC

 

Offshore Rentals Limited

 

49.00

 

Consolidated JV

 

Precision Drilling Services M.E. W.L.L.

 

Precision Energy Services (BVI) Ltd.

 

49.00

 

Consolidated JV

 

United Precision Drilling Company W.L.L.

 

Precision Drilling (Cyprus) Limited

 

47.50

 

Consolidated JV

 

Weatherford Al-Rushaid Co. Ltd.

 

Weatherford Overseas Products, Limited

 

50.08

 

Consolidated JV

 

Weatherford Angola, Limitada

 

Weatherford Angola Wellscreen Applications Ltd.

 

45.00

 

Consolidated JV

 

Weatherford Bin Hamoodah L.L.C.

 

Weatherford Abu Dhabi, Limited

 

48.98

 

Consolidated JV

 

Weatherford Drilling International (Oman) LLC

 

Weatherford Drilling International Holdings (BVI) Ltd.

 

65.00

 

Consolidated JV

 

Weatherford Laboratories (Muscat) L.L.C.

 

Weatherford Laboratories (Norway) AS

 

70.00

 

Consolidated JV

 

Weatherford Saudi Arabia Limited

 

Weatherford Overseas Services, Limited

 

50.01

 

Consolidated JV

 

Weatherford Ghana Limited

 

Weatherford Worldwide Holdings GmbH

 

90.00

 

Unconsolidated JV

 

International Drilling & Integrated Services Ltd

 

Weatherford Holdings (BVI) Ltd.

 

50.95

 

Unconsolidated JV

 

QB Oilfield Technologies Sdn. Bhd.

 

Weatherford Holdings (BVI) Ltd.

 

30.00

 

 

--------------------------------------------------------------------------------


 

Type

 

Entity Name

 

Registered Holder

 

Percent of equity
held by
Weatherford
Subsidiary

 

Unconsolidated JV

 

TubeFuse Applications B.V.

 

Weatherford Netherlands B.V.

 

10.00

 

Unconsolidated JV

 

Weatherford - CER LLP

 

Weatherford Holdings (Singapore) Pte. Ltd.

 

55.00

 

Unconsolidated JV

 

WESP SPA

 

Weatherford Holdings (BVI) Ltd.

 

51.00

 

Unconsolidated JV

 

Zhong Wei Energy Service Co., Ltd

 

Weatherford Holdings U.K. Ltd.

 

44.00

 

Unconsolidated JV

 

Zibo Hongyang Weatherford Oilfield Equipment Co., Ltd.

 

Weatherford Asia Pacific Pte Ltd

 

40.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.11

 

EXISTING RESTRICTIVE AGREEMENTS

 

--------------------------------------------------------------------------------


 

Bank

 

Borrower

 

Guarantor

 

Restrictive Provision Summary

Deutsche Bank AG

 

Weatherford Oil Tool Middle East Ltd.

 

WIL-Ireland

 

Borrower (and not Guarantor) will ensure facility is pari passu with other
unsecured facilities; and will not secure loans or encumber assets; to be waived
for the Transactions

Revolving Credit Facility, dated March 3, 2010, between Deutsche Bank AG Abu
Dhabi Branch and Weatherford Oil Tool Middle East Ltd.

Deutsche Bank AG

 

Weatherford Oil Tool GmbH (Non-Obligor)

 

WIL-Ireland

 

No pledges by Borrower (and not Guarantor) of collateral for “similar credit
facilities” unless bank is pari passu

Credit Facility Agreement dated December 5, 2011, between Weatherford Oil Tool
GmbH and Deutsche Bank AG

Deutsche Bank AG

 

Weatherford Asia Pacific PTE Ltd. (Non-Obligor)

 

WIL-Ireland

 

No encumbrances on Borrower (and not Guarantor) without consent

Facility Letter Agreement dated March 2, 2010, between Weatherford Asia Pacific
PTE Ltd. and Deutsche Bank AG

Deutsche Bank (China) Co., Ltd., Tianjin Branch

 

Weatherford (China) Energy Services Co., Ltd.(Non-Obligor)

 

WIL-Ireland

 

No encumbrances on Borrower (and not Guarantor) without consent

Facility Letter Agreement dated December 7, 2015, between Weatherford (China)
Energy Services Co., Ltd. and Deutsche Bank (China) Co., Ltd., Tianjin Branch

Standard Chartered Bank Dubai

 

Weatherford Oil Tool Middle East Ltd.

 

WIL-Ireland

 

Borrower (and not Guarantor) will not encumber assets without consent; to be
waived for the Transactions

Banking Facilities Letter, dated as of February 9, 2012, between Standard
Chartered Bank Dubai and Weatherford Oil Tool Middle East Ltd.

 

--------------------------------------------------------------------------------


 

Standard Chartered Bank

 

Weatherford Asia Pacific PTE Ltd. (Non-Obligor)

 

WIL-Ireland

 

Bank must be ranked pari passu w/ other creditors in respect of security
provided by Borrower (and not Guarantor). No encumbrances by Borrower (and not
Guarantor), except permitted liens

Letter Agreement dated January 27, 2012, between Weatherford Asia Pacific PTE
Ltd. and Standard Chartered Bank

Unicredit Tiriac Bank S.A.

 

SC Weatherford International Eastern Europe SRL (Non-Obligor)

 

WIL-Bermuda

 

Limits on guarantees (liens) of assets by Borrower (and not Guarantor).

Letter Agreement dated November 17, 2011, between SC Weatherford International
Eastern Europe SRL and Unicredit Tiriac Bank S.A.

Deutsche Bank Trust Company Americas

 

WIL-Bermuda

 

WIL-Delaware
WIL-Ireland

 

Indenture, dated October 1, 2003, among WIL-Bermuda, WIL-Delaware, WIL-Ireland
and Deutsche Bank Trust Company Americas, as supplemented

Deutsche Bank Trust Company Americas

 

WIL-Bermuda
WIL-Delaware

 

WIL-Ireland

 

Indenture, dated June 18, 2007, among WIL-Bermuda, WIL-Delaware, WIL-Ireland and
Deutsche Bank Trust Company Americas, as supplemented

 

--------------------------------------------------------------------------------